      Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 1 of 296




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

RAE ANDREACCHIO                                                                PLAINTIFF

VS.                                       CIVIL ACTION NO.:       3:21-cv-00386-CWR-LGI

KAREN YAX
a/k/a “The Critical Kay”                                                     DEFENDANT


                          28 U.S.C. § 1746 DECLARATION OF
                                 LINDA KINGSLAND


        I, LINDA KINGSLAND, of 5077 Highland Drive, Marrrero, Louisiana, 70072,

states that the following is true to the best of my knowledge, recollection, and belief:

        I have downloaded four videos of the Defendant’s YouTube program, which is

entitled “Critical Kay.” These videos may be found at the following Google Drive folder:

https://drive.google.com/drive/folders/1cBPFR7o0Qhqd1aC3GzOHlAXqDGLDiS7X .

For the Court’s convenience, a shorter, TinyUrl link has been created to take the user to

the same location: https://tinyurl.com/37fm5j4t. The videos in this folder are:

              1.    “vlc-record-2021-08-22-17h22m38s-Why Do I LOVE
                   Plushies!,” which is a clip of a much larger program
                   entitled, “Why Do I LOVE Plushies!,” which may be found
                   at: https://www.youtube.com/watch?v=LdbvLU-lTWs.
                   This video is believed to have been produced on or about
                   April 23, 2021.

              2. “Dismantling Apartment 801 PART 3”

              3. “CK EXCLUSIVE Christian Andreacchio friend Dylan
                 chats with Kay!,” which was uploaded by Defendant to
                 YouTube on or about March 21, 2021.
    Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 2 of 296

Declaration of Linda Kingsland, Continued


              4. “John Lordan Danelle Hallan Kendall Rae Sheila
                 Wysocki,” which was uploaded by the Defendant to
                 YouTube on or about April 11, 2021.

       Except for the clip entitled, “vlc-record-2021-08-22-17h22m38s-Why Do I LOVE

Plushies!,” I downloaded these videos directly from the Critical Kay channel on YouTube.

Usually within a day or two after its release date, YouTube would sometimes provide a

Google-generated transcription of the videos. I download those as well (when available).

       The clip entitled, “vlc-record-2021-08-22-17h22m38s-Why Do I LOVE Plushies!”

was created when I used an app to trim the larger “Why Do I LOVE Plushies!” video.

       I had a Google Transcription of The Critical Kay's video, “CK EXCLUSIVE:

Christian Andreacchio friend Dylan chats with Kay!”               (This complete Google

Transcription is attached as Exhibit “A.”) For my snip transcriptions from that particular

video, I was able to utilize that Google-generated transcript and only edited what was

incorrect in relation to what I heard (such as improper spellings, or the names of the

speakers, etc.). For the remainder of the videos that I transcribed, I relied solely on what

I had heard, typing the words out myself.

       These transcriptions are true and correct to the best of my knowledge and ability.

       My transcription of the relevant part of the “Why Do I Love Plushies,” which

begins at the (3:15:54) mark, is depicted below:

              Defendant:

              They catfished her and they said, "here you go it's Apartment
              801 Critical Kay- Part 3, and they're going after your family",
              they said, and she puts, "yes - period". It's very controlled "
              yes - period". This is a... and I...people need to understand


                                          Page 2
    Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 3 of 296

Declaration of Linda Kingsland, Continued


             this... this, there are certain hallmarks that reveal how
             controlling someone is in text.
             If someone double space [thumps table twice], if they double
             space [thumps table twice] after a period ...If they go, "yes",
             [thumps table twice]...if they go, "yes", [TA-RUP] they're
             hitting their thumb twice..."yes", [TA-RUP] - it's very
             controlling. She puts, "yes", and double space, "She has been
             posting for several weeks". No, I haven't been posting, I've
             been doing the hard work.

             Criminal Imagination:

             How does she know she hasn't been listening?

             Defendant:

             Exactly, and she says, "not many people listen to her", period
             - [thumps table twice] double space, "I just ignore her".

             No, you don't Rae... you don't ignore me... you're not ignoring
             me...you're very well aware of me and you know that I have
             taken up for Dylan and Whitley and I'm a force to be reckoned
             with...I'm a Powerball... you never met a m------f-----er like
             me...Rae!

             And you know it, you sense it and you're going to try to tell
             people that you just start ignoring me and you're not...you
             know, that I'm coming for this narrative.

             I'm gonna fight for these people...

             I'm gonna fight for fairness and balance where they're
             concerned and you're not comfortable with that because you
             have gotten really used to people kowtowing to you and
             bowing to you... and toeing your narrative for you...it's
             become really easy for you to do online...and it needs to be
             like, [clicks tongue] not easy [laugh] for you...like, everyone
             has to have someone, right? That they...that's their wall.

      My transcription of one relevant part of “Dismantling APT 801 PART 3,” which

begins at the (4:13) mark, is depicted below:


                                          Page 3
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 4 of 296

Declaration of Linda Kingsland, Continued



             Defendant:

             I already begun working on just completely negating and
             destroying everything Danelle and John have claimed. And
             I'm going to do this with the help of Dylan & hopefully,
             Whitley and her family...provided she's available. But they
             can't continue to ignore me. Because they're saying things that
             are untrue about these people I am representing. And they
             need to either retract what they're saying or provide some
             basis for what they're saying. They're providing none.

      My transcription of another relevant part of “Dismantling APT 801 PART 3,”

which begins at the (5:07) mark, is depicted below:

             Let's go ahead and get started, so...ah, Kendall Rae begins the
             second part of her vlogumentary by saying quote -"if you
             believe Christian needs justice you will sign our petition", and
             the problem with this statement, the problem with this
             question is it's actually declarative.

             She is declaring to you, the listener, that he was somehow
             denied justice which is mis-misleading on this face, because
             she cannot possibly declare that.

             It is not a quote - "fact", that Christian Andreacchio was
             denied justice. If anything, the facts and evidence, in this case,
             prove otherwise. They prove that Christian took his own life
             on 2 26th 2014. A thorough and detailed investigation was
             done by the proper authorities including a deep analysis of
             Christian himself and a conclusion was made that he took his
             own life.

             Christian determined the justice he sadly felt he deserved in
             this life and as I will show you tonight he was actually
             worried his family would try to blame someone else and for
             those of you that come at me with quote - "This scene was
             botched!". This argument can exist simultaneously with an
             incident of self-harm. A scene being handled less-than-perfect
             does not automatically mean the scene was staged to make an
             incident of self-harm look like murder.


                                          Page 4
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 5 of 296

Declaration of Linda Kingsland, Continued


             You must take into account all the available evidence in the
             case before making a declarative statement as regards
             someone's death or the guilt or innocence of any bystanders.
             This case has been investigated by the Meridian Police
             Department, the Mississippi Bureau of Investigation, the
             Attorney General, multiple PIs, and multiple forensic
             specialists.

             If Rae did not hire and fire so many people that overlapped
             and recuse themselves for being beat over the head with
             threats misinterpret-misinterpretations and accusations
             maybe the waters wouldn't be so muddy, and things would
             have been, ah, able to be done completely and cohesively,
             "Thank you EG for the Super Chat!".

             What Rae did herself, Christian's mother was to impede on
             anyone from doing a good job for her, "Thank you, Relearn
             Your Truth!". Her impatience, her inability to adhere to the
             laws and legal protocol, and lack of acceptance when her
             witnesses proved not credible and/or their testimony was
             hearsay created this delusion of a lack of justice.

      The video entitled “CK EXCLUSIVE Christian Andreacchio friend Dylan chats

with Kay!” has multiple sections that are relevant to this discussion. My transcription

of this part of “CK EXCLUSIVE Christian Andreacchio friend Dylan chats with Kay!”,

which begins at the (1:16:10) mark, is depicted below:

             Dylan Swearingen:

             True, I've been... I've been diagnosed with chronic PTSD...but
             see, the funny part is...here's the crazy part...when I tried to
             get counseling in Meridian, I had one counselor... like one
             therapist that I could go see. Everyone else wouldn't see me
             because of a conflict of interest due to Rae Andreacchio.

      My transcription of this part of “CK EXCLUSIVE Christian Andreacchio friend

Dylan chats with Kay!”, which begins at the (4:28) mark, is depicted below:


                                         Page 5
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 6 of 296

Declaration of Linda Kingsland, Continued


             First thing I want to say is...If Rae wants to try this case on
             social media, as she has been attempting to do since 2017. I'm
             happy to oblige her! Riiight? I'm happy to oblige her and until
             now, she's REALLY dominated the narrative about this case
             via...intimidation, bullying, outright lies, and I sort of set the
             groundwork for a lot of that the other night and I'm going to
             continue to...lay that groundwork and continue to provide
             proof...of the things that I claim that she has attempted to
             control the narrative via intimidation, bullying, lies, bribery,
             getting people drunk, getting young people drunk, etc., etc...
             so - and that's very troubling to me...but she has really
             dominated the narrative... her and her family, her brother,
             and her children, and it's time for the other side to have their
             say. It's time for the other side to have someone who takes up
             the mantle for them. Until now, they really haven't had
             anybody I think. They've had maybe a uh... one or two
             podcasters who have attempted to accomplish this but were
             quickly run off...they were became quickly terrified by
             Christian's family and were sent running into
             submission...and that's not going to happen with me.


      My transcription of this part of “CK EXCLUSIVE Christian Andreacchio friend

Dylan chats with Kay!”, which begins at the (01:03:32) mark, is depicted below:

             Defendant:

             Well, yeah, I mean it goes to the... to the... point that the
             overarching point that I've been trying to make about
             crossing boundaries, doing very unethical things and I'm
             going to be pointing out tonight in the show, uh, another
             person who was BRIBED by Rae, to make... f-false
             statements, and then I have another girl I'm talking
             to...Mykala, who was, um... they tried to get a...a guy named,
             Hunter to get her drunk to get her talki---

             Dylan Swearingen:

             Yeah, Mykala, she's... she's good people, yeah.

             Defendant:


                                          Page 6
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 7 of 296

Declaration of Linda Kingsland, Continued


             Yeah, she is. I've been talking to her and...and the bottom
             line here is none of that would be admissible. So, statements
             got when a young girl has been gotten drunk or statements
             that have been purchased... statements that have been bribed
             none of that's admissible.


      My transcription of this part of “CK EXCLUSIVE Christian Andreacchio friend

Dylan chats with Kay!”, which begins at the (01:05:23) mark, is depicted below:

             Defendant:

             And I don't know about you but I look at people's patterns
             and I see that Rae and Todd have a pattern of bribing people
             with drugs and money. They have a pattern—

             Dylan Swearingen:

             They're money people.

             Defendant:

             and money.. and they have a pattern of, um, trying to solicit
             statements out of people via very nefarious means... getting
             someone drunk, are you kidding me? And... and the, and the
             problem for them is all of this is very well documented.
             There's proof of all of it, so there's no way to deny it, right? I
             mean you, yourself have proof of this.


      My transcription of this part of “CK EXCLUSIVE Christian Andreacchio friend

Dylan chats with Kay!”, which begins at the (2:19:00) mark, is depicted below:

             Jordan Edwards:

             Hi - um... so, my name is, Jordan. I'm sure the last time you
             guys heard of me, or from me was from my podcast when I
             was 16 years old...and that's, and there's just some things
             I want to say about it, some things that I want to get off my
             chest and just to really like inform you guys and let you guys
             know.

                                          Page 7
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 8 of 296

Declaration of Linda Kingsland, Continued



            Um, so one being everything I said was hearsay...everything
            was hearsay. I was told at 16 years old that I would receive
            ten thousand dollars to provide a story to the Andreacchio's
            when all I received was five hundred dollars and a jar of some
            really, really, low-grade weed from Todd Andreacchio and
            yes, I do have a witness.

            Two - I don't believe it was a murder, in fact, I know it was a
            suicide. Um, I didn't know the severity of the situation at that
            time in my life...you know, like, I did it, and I, I wish to god
            that I would have, um...I don't even think Rae had the chance
            to mourn the death of her son before she started to want to
            blame, you know, like I think there's two things about suicide
            that we all know... that- one, you never, it's always going to
            be the person we least expect, for one, like it's always, always
            going to be the sunshine in the group that's, you know, that's
            hurting the most because you never know what someone is
            going through internally you never know what certain words
            or actions or something that triggers people, you know like
            trigger certain emotions for people, um, you know, it's like be
            mindful of that as well you know from here on out like just in
            the future and like with your friends and family and stuff like
            you know and you also never know someone's past like what
            has traumatized them, and like we're all human we all take
            damage certain ways and we all handle damage certain
            ways...

            and I'm also-- like one thing that I am very aware of that won't
            leave my mind is how fake I was and how I folded on
            someone that would never do that to me and someone that I
            really love you know like what's... like I folded... okay, and I'll
            carry that on my back for the rest of my life. I will, and so will
            she...you know.

            You guys are all being motivated you're getting caught up in
            the hearsay just like I did.

            Um, you know, you guys want justice for Christian but you're
            not giving him any because his message hasn't even been
            heard.

            Um, I'm sorry Whitley.

                                          Page 8
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 9 of 296

Declaration of Linda Kingsland, Continued



             I'm sorry to everyone that I deceived.

      My transcription of the relevant part of “John Lordan Danelle Hallan Kendall Rae

Sheila Wysocki,” which begins at the (2:46:35) mark, is depicted below:

             Defendant:

             Wasn't Hayes... wasn't Hayes, wasn't Hayes also treated by
             Rae?

             Matt Miller:

             I have, I don't know that—I don't—I don't...

             Defendant:

             Dylan, wasn't Hayes, was Hayes treated by Rae? Dylan, we
             know you were.

             Dylan Swearingen:

             I was told...I was told through someone else that sometime
             that may have happened. I'm not 100% sure, so I can't vouch
             for it, but I'm sure that there's somebody in my group, that if
             this is true, they can vouch for it.

             Matt Miller:

             Yeah

             Defendant:

             It seems to me—

             Dylan Swearingen:

             I myself, I—

             Defendant:

             that's something I have heard—

                                         Page 9
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 10 of 296

Declaration of Linda Kingsland, Continued



            Defendant:

            It seems to me that that's something that I heard...that Hayes
            Mitchell was also treated by Rae. And that's what I need
            people to understand, there's a whole host of young people
            here specifically, teenagers and young adults, who have been
            treated by Rae in this community via her workplace. They've
            been treated, they've been treated both, uh, counseling-wise,
            and ah, medically by Rae. And some of these people who have
            been treated by her counseling-wise, and medically have
            gone on to be accused by her...of being involved in this... this
            is how far her reach goes. Um—

            Matt Miller:

            I mean, they're definitely bullies. They're, they're, they're...
            they're definitely, they don't care who they takedown.

            Defendant:

            That's right.

            Matt Miller:

            They will, they will—

            Dylan Swearingen:

            Hey...hey...

            Matt Miller:

            they will take anybody—

            Defendant:

            Go ahead, Dylan.

            Dylan Swearingen:




                                         Page 10
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 11 of 296

Declaration of Linda Kingsland, Continued


            Somebody just said in the chat that, um, there was text
            messages between Rae and Bilbo, uh, that Hayes was treated
            by Rae. I was just going to let you know that.

            Defendant:

            I really do believe that Hayes was treated by Rae, and Hayes
            is now dead with a drug overdose and he was treated by Rae.
            He's dead also by self-harm. So she has a son that's dead by
            self-harm and she has a patient that's dead by self-harm.

            Matt Miller:

            And I believe the only reason that Hayes was brought into
            this is because when we went, or, to with that gun night
            situation, we went on Hayes dirt road. It's called Hayes Road
            out there in Clarkdale or, um, that is a long dirt road that we
            used to go down in high school & shoot guns, party, and do
            all that good stuff and I think that's how he got brought into
            this honestly.

            Defendant:

            So you think it was, br.. sh..he..that Hayes was brought into
            this by virtue of a street name?

            Matt Miller:

            She heard, she, she heard that she heard that name and she
            remembered that Hayes and Jet were really good friends and
            at that time she was going at Jet really hard.


            Defendant:

            She was going at Jett really hard? Now, can you, and I've
            asked Dylan this and I want to hear from you Matt, do you
            think that Hayes' self-destruction and his, um, downward
            spiral into drug abuse and ultimately his death do you think
            that this whole situation played any part of that?




                                       Page 11
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 12 of 296

Declaration of Linda Kingsland, Continued


            Matt Miller:

            Um, No, I-I-I think he had his own troubles. I-I-I - He didn't
            look into any of this. I-I don't think he even really knew
            Christian like that, honestly. I mean, he just, I knew, I knew
            Hayes, not as good as my cousin...but I've always known him
            to have som—

            Defendant:

            But Hayes knew that his dad & Rae had literally become sort
            of bitter enemies over this because his dad, right, is Bilbo, who
            is the first AG, right?

            Matt Miller:

            Yeah

            Defendant:

            So Hayes knew that his dad, ah, was in a, like, struggle with
            Christian's mom over all of this, and people need to
            understand that.

            Matt Miller:

            Honestly, what I think happened to Hayes and I am just going
            to be blunt honest with you, no disrespect to my friend
            whatever... But I feel like, he was in rehab for a long time, he
            got out and he thought that he could handle what he used to
            could do and he did too much. I don't think the whole case or
            anything played the situation on his death at all—

            Defendant:

            But It probably didn't help.

            Matt Miller:

            It didn't probably, but just, ya know—




                                        Page 12
Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 13 of 296
     Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 14 of 296




                                   EXHIBIT A




the critical kay



Avatar image
#ChristianAndreacchio #DylanSwearingen
CK EXCLUSIVE: Christian Andreacchio friend Dylan chats with Kay!
7,471 views•Streamed live on Mar 21, 2021

382

32

SHARE

SAVE



The Critical Kay
17.1K subscribers
#ChristianAndreacchio? #DylanSwearingen?

Become a YouTube member:
https://www.youtube.com/channel/UC_kM...?
Got a question for Kay to be answered on a member only live? Email her at
AskCriticalKay@gmail.com
Critical Kay's YouTube membership: https://www.youtube.com/channel/UC_kM...?
Critical Kay Patreon: https://www.patreon.com/criticalkay?
Critical Kay Group: https://www.facebook.com/groups/73874...?
Transcript



00:42


                                     Page 1
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 15 of 296

Declaration of Linda Kingsland, Continued


um
00:52
hey guys i don't know why but i'm not
00:54
seeing the
00:56
um comments on stream yard i don't know
00:58
if stream yard's not working
00:59
or what's going on let me see if i can
01:04
fix that
01:10
things
01:28
i see nothing
01:41
i hate to have to watch the actual
01:43
youtube to see comments because there's
01:45
that weird delay and it just throws me
01:47
all off like i can't handle it
01:50
hi jeanette hi cheryl hi sabrina
01:54
hi jonesy hi melissa
01:57
so i don't know what to do i'm not gonna
01:59
be able to see the super chats if you
02:00
guys throw super chats at me
02:02
i have a lot of ground


                                      Page 2
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 16 of 296

Declaration of Linda Kingsland, Continued


02:05
to cover a lot a whole lot
02:09
so i want to get started as soon as
02:11
possible
02:17
don't know why
02:20
i'm not seeing comments it's really
02:23
strange this has never happened
02:31
and you guys see me commenting
02:37
let me see if i can see my own comment
02:39
thanks angie ray
02:41
yeah look it i can see my own but i
02:43
can't see any of you guys
02:46
what's going on stream yard
02:51
what if i restart how about
03:08
it worked it worked yes
03:14
hi watchful eye
03:18
all right let's get started thank you
03:20
melissa weir i'm going to assume that's
03:22
you
03:22


                                          Page 3
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 17 of 296

Declaration of Linda Kingsland, Continued


coming in with the huge yes it is thank
03:24
you melissa thank you angie ray
03:27
thank you for becoming a member lisa
03:29
lisa
03:31
hi c muffin hi sheila
03:36
i always feel like i'm like larger than
03:38
life too
03:39
i wish i could push my camera back a
03:44
little
03:46
hi empty nester hi melania hi lois lois
03:51
hi relearn your truth hi just danny
03:54
all right let's get started because i
03:57
have a lot
03:58
a lot a lot aground to cover so
04:20
okay so before i get to the 911 calls
04:23
and i have two
04:24
that i'm going to be playing back to
04:26
back
04:28
first thing i want to say is if


                                          Page 4
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 18 of 296

Declaration of Linda Kingsland, Continued


04:31
rey wants to try this case on social
04:34
media
04:35
as she has been attempting to do since
04:37
2017 i'm happy to oblige her
04:40
right i'm happy to oblige her and until
04:43
now
04:44
she's really dominated the narrative
04:47
about this case via
04:50
intimidation bullying outright lies
04:54
and i sort of set the groundwork for a
04:57
lot of that the other night
04:59
and i'm going to continue to
05:02
lay that groundwork and continue to
05:05
provide
05:06
proof of the things that i claim
05:09
that she has attempted to control the
05:11
narrative via intimidation
05:13
bullying lies bribery
05:16


                                          Page 5
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 19 of 296

Declaration of Linda Kingsland, Continued


getting people drunk getting young
05:18
people drunk
05:20
etc etc so and that's very troubling to
05:24
me but
05:24
she has really dominated the narrative
05:26
her and her family her brother and her
05:28
children and it's time
05:29
for the other side to have their say
05:32
it's time for the other side
05:34
to have someone who takes up the mantle
05:37
for them until now
05:39
they really haven't had anybody i think
05:40
they've had maybe a
05:42
uh one or two podcasters who
05:45
have attempted to accomplish this but
05:48
were quickly
05:49
run off they were became quickly
05:52
terrified
05:53
by christian's family


                                      Page 6
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 20 of 296

Declaration of Linda Kingsland, Continued


05:56
and were sent running into submission
05:58
and that's not going to happen with me
06:01
so and look at the chat is stopping like
06:03
i don't know what's going on
06:06
i don't know what said i'm frozen right
06:09
no i'm not this is crazy tonight
06:14
the last comment i see is yes muffin
06:16
saying yes i can
06:17
so i don't know what to do about the
06:18
chat i guess i just don't get to see it
06:20
tonight unless i
06:21
flip over to youtube so let's just get
06:23
on with the show
06:24
so first thing i want to stress before i
06:27
play
06:28
these 911 calls these come directly from
06:30
the case file
06:32
the first thing that i really want to
06:33


                                           Page 7
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 21 of 296

Declaration of Linda Kingsland, Continued


stress is that
06:36
prior to this day this
06:39
fateful horrible day dylan hadn't seen
06:43
or heard from christian in about six or
06:46
eight months
06:47
prior to christian calling him and
06:50
asking him to come pick him up
06:54
and i think that that's important to
06:56
note uh as we move on
06:58
into the story and we learn a little bit
07:00
more about the dynamics between these
07:02
two friends
07:03
and and the things that have come about
07:05
now on social media with the harassment
07:07
of dylan
07:08
and the the things that have been said
07:12
about him that have been untrue
07:15
and i myself have spent many hours
07:19
talking to dylan and i think


                                       Page 8
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 22 of 296

Declaration of Linda Kingsland, Continued


07:23
you know one of the things that
07:26
i bring to the show that i bring to
07:28
youtube
07:30
is that's different from
07:33
the one podcaster one of the podcasters
07:36
or youtubers kendall ray
07:37
who covered this case and gave
07:40
only one side she she played it safe
07:44
and went with the popular side
07:47
the side that has pushed and coerced
07:50
their narrative
07:51
via all those tactics that i laid out i
07:53
think what's
07:54
what what is different about me and what
07:56
i bring with it is a sense of
07:57
credibility and fairness
07:59
i try to bring about balance i say this
08:01
to people all the time
08:02


                                       Page 9
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 23 of 296

Declaration of Linda Kingsland, Continued


and there is a definite imbalance and
08:04
the way this case has been covered
08:06
and the way that it has been portrayed
08:08
to the media
08:10
and that sense of imbalance is what i
08:12
really want to
08:15
correct and and bring a sense of balance
08:19
back
08:20
so that the social media observers are
08:22
not only receiving one side of the
08:25
narrative
08:26
and not being poisoned by one side of
08:29
the narrative
08:30
so i think that's really important for
08:31
people to understand is that i have
08:33
spent many hours talking to dylan
08:36
and he's never once wavered from his
08:39
story and the things he tells me
08:40
he's never once contradicted himself to


                                           Page 10
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 24 of 296

Declaration of Linda Kingsland, Continued


08:42
me and i've never caught him in a lie
08:45
and i've spent roughly seven or eight
08:48
hours
08:49
off the record talking to him and i'm
08:51
going to be playing an interview that i
08:52
did with him earlier today
08:54
for you guys tonight and that's all
08:55
about 45 minutes long
08:58
but i want to kind of set the stage for
09:00
these 911 calls
09:02
so as we know from the case file
09:05
and from the record that dylan took two
09:08
trips that day
09:09
he went out for chick-fil-a he went to a
09:12
t
09:13
to try to get whitley's phone fixed
09:16
upon christian's request
09:21
and he when he was
09:25


                                           Page 11
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 25 of 296

Declaration of Linda Kingsland, Continued


when he was at the at store he realized
09:28
what was wrong with it
09:30
with the phone and he realized that he
09:31
was going to have to get someone else to
09:33
fix it because he knew that the att
09:36
the the dudes that work at at t weren't
09:38
going to be able to fix it
09:40
that's not part of their job you know
09:42
their their pay grade
09:43
this was going to be have to be
09:44
something that was sent to apple and
09:46
then he then went to moon a
09:48
federal crew credit union at the behest
09:51
of christian and people need to
09:53
understand there is
09:55
texts and phone calls to prove this
09:58
he knew he was going to be denied
10:00
getting the money out
10:02
and you see his phone in his hand in the


                                       Page 12
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 26 of 296

Declaration of Linda Kingsland, Continued


10:04
picture
10:05
he knew he was going to be denied he
10:06
knew it was a fruitless errand
10:08
and but he was just trying to appease
10:10
his friend and he went anyway
10:12
he didn't get any money and um
10:16
he even told christian dude there's like
10:18
no way that they're gonna give me your
10:20
money and
10:21
dylan i think
10:24
strongly suspects that christian was
10:26
just sending him
10:27
on wild goose chases to keep him away
10:31
to get him out of the apartment keep him
10:33
busy running around
10:35
and and get him gone from the apartment
10:39
dylan then goes back to the apartment he
10:41
brings food back they eat
10:43


                                      Page 13
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 27 of 296

Declaration of Linda Kingsland, Continued


and then dylan uh dozes off after eating
10:46
and he wakes up as christian and whitley
10:48
are leaving to go to bonita lakes which
10:50
is behind
10:51
the apartment complex and christian
10:53
tells him
10:54
yeah we're just going for a drive we
10:56
want to go for a drive we want to go be
10:57
alone for a little bit
10:58
go have some alone time and talk some of
11:00
this through
11:02
when dylan wakes up from his little nap
11:04
catnap he sees christian
11:06
chain smoking and he says that christian
11:09
appears
11:10
wired that he appeared a little um
11:15
the word he used was just
11:18
had a weird energy about him that he
11:20
just seemed kind of


                                      Page 14
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 28 of 296

Declaration of Linda Kingsland, Continued


11:22
wired and was chain-smoking cigarettes
11:27
dylan then decides he's going to go to
11:29
best buy and he's going to go out and
11:31
get some speakers and he heads there he
11:33
goes to best buy and when he returns
11:35
from best buy
11:36
is when he enters the apartment and
11:41
he understandably starts looking for
11:46
christian he first checks christian's
11:47
bedroom and whitley is in there napping
11:50
and what i want people to understand is
11:52
this is a two-story apartment
11:54
and christian in whitley's bedroom was
11:56
on the bottom floor they had their own
11:57
bathroom
11:58
and then like a communal area and a
11:59
kitchen and then upstairs was josh's
12:02
bedroom
12:03


                                      Page 15
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 29 of 296

Declaration of Linda Kingsland, Continued


and josh's bathroom
12:06
so he goes back up he goes uh upstairs
12:10
doesn't immediately notice the light on
12:12
in in the bathroom he goes upstairs kind
12:14
of pokes around doesn't see christian
12:16
and josh's bedroom heads back downstairs
12:19
at some point he
12:20
goes um back upstairs and
12:25
opens the door to the bathroom
12:29
asking if christian is all right uh
12:32
you know sort of i think gingerly
12:34
entering the bathroom
12:36
and the first thing he sees is
12:37
christian's boots and christian
12:40
slumped over the tub and
12:44
it i i think it did appear to dylan that
12:48
christian this was a position that
12:51
christian
12:53
had himself in or naturally ended


                                      Page 16
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 30 of 296

Declaration of Linda Kingsland, Continued


12:56
up in and the pictures of that are in
12:58
the case file i'm not going to show them
12:59
they're very graphic but
13:01
they are in the case file and he
13:03
immediately knows
13:05
something's not right that something is
13:06
very wrong with christian
13:08
and he runs downstairs to get whitley
13:11
and she of course gets
13:13
up and out of her
13:16
sleep and stupor and haze and goes up
13:20
stairs and sees for herself what has
13:22
transpired
13:23
and begins screaming and crying upon
13:26
seeing
13:27
christian and then at that point dylan
13:30
then calls
13:32
9-1-1 911 that
13:36


                                           Page 17
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 31 of 296

Declaration of Linda Kingsland, Continued


ensued
13:46
now one
13:52
okay what's your address the woodland
13:54
apartment
13:55
woodland apartment what apartment number
13:57
oh
13:59
i know apartment 801
14:42
yes okay dylan stay on the phone with me
14:45
okay
14:46
okay your phone number six one six five
14:48
six five zero
14:50
no your phone number six one six fifty
14:52
six fifty
14:53
this one
14:57
get somebody up okay i got several
14:59
officers on the way
15:00
okay just down the phone with me i
15:02
really need to call somebody in the
15:04
family


                                      Page 18
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 32 of 296

Declaration of Linda Kingsland, Continued


15:06
okay hold on you don't know how it is no
15:09
weapons or anything i think he shot
15:12
himself do you think he showed himself
15:13
yes ma'am i left to go to the store and
15:17
he uh he went to the bathroom i thought
15:19
he was taking the shower
15:21
okay did he say that he was gonna do
15:22
this or no ma'am
15:28
okay who's that in the background this
15:30
is girlfriend your girlfriend's there
15:32
too
15:32
yes ma'am
15:39
what's her name literally goodman
15:41
whitney goodman
15:43
whitley okay
15:46
she's not okay she's trying to touch
15:47
anything okay whitley
15:49
whitley come down here they don't want
15:52


                                      Page 19
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 33 of 296

Declaration of Linda Kingsland, Continued


you to touch anything
15:53
come on let's try it come here
15:58
come here come here
16:19
come here come here whitley
16:24
now i really need to call a family
16:26
member is that okay
16:28
can i put you on hold okay hold on one
16:31
second okay
16:33
come here what
16:51
okay so we do have everyone on the way
16:54
so can you let me go you can okay
16:56
yeah yes ma'am i really need to call
16:58
family members just make sure that
16:59
you're looking out for the officers okay
17:02
okay tell him i have the door open door
17:05
is open
17:05
yes ma'am and you'll see a silver bmw in
17:08
the driveway
17:12
okay we have a couple of officers okay


                                       Page 20
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 34 of 296

Declaration of Linda Kingsland, Continued


17:14
okay
17:15
all right
17:20
okay so that is the first 911 call
17:28
and here's the second and i want to say
17:30
before i play the second one this is
17:32
they
17:32
they call back to get um
17:37
accurate address information from dylan
17:40
but i want to say before i play the
17:42
second
17:42
call 48 hours might not want to play
17:46
these calls in their entirety but i
17:48
thought they were really
17:49
important to hear and i'm gonna get to
17:52
the reason
17:58
why
18:21
and you'll ride up a hill
18:38
yeah okay my officers are in the area
18:40


                                      Page 21
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 35 of 296

Declaration of Linda Kingsland, Continued


what building are you at
18:42
801. okay
18:46
when you go in the complex how far you
18:48
where you go
18:50
as soon as you pull in the complex you
18:53
pass the driveway and you'll take your
18:54
next left
18:56
and you'll ride up a hill and when you
18:59
go up the hill
19:01
you know you can't miss the cars like
19:04
you'll see the car
19:04
it's a silver truck and a silver bmw
19:08
beside each other
19:09
okay you said you're well then
19:10
apartments right right
19:12
are you know one is there like a or b
19:16
or anything like that i don't think so
19:21
hannah one second
19:45
there's no letter on the building or


                                      Page 22
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 36 of 296

Declaration of Linda Kingsland, Continued


19:46
anything no no
20:04
801
20:09
so the building eight yes
20:16
and this is the woodlands right yes
20:33
i don't know where the number is
20:38
can you step outside and i'm outside
20:40
right now
20:41
okay you see a letter anywhere in the
20:46
apartment
20:49
no mail there's the woodland's on 39
20:51
right
20:52
yes ma'am all i see is eight of the
20:54
houses
20:56
eight so it's building eight yeah
21:04
do you see a letter on his door or
21:05
anything ma'am i had to use this phone
21:08
and my mom was calling me give me just a
21:10
second okay
21:10


                                      Page 23
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 37 of 296

Declaration of Linda Kingsland, Continued


i'm not going to hang up on you okay we
21:12
just need to find out where you're at
21:14
hold on one second
21:34
yes sir i don't see any letters on it
21:37
all i see is a number eight on top of
21:39
the houses
21:40
and then you'll see 801 up under the
21:43
door
21:46
are you seeing the officers or anything
21:50
you're sure you're at the woodlands
21:51
right yes ma'am the
21:53
woodlands are 39. um
21:57
mcdonald's when you pass it
22:03
hey give me just a second there
22:06
they're at the woodlands i can't seem to
22:08
find you give me just a second are you
22:09
sure you're not an 801 deer run at
22:12
willow ridge
22:13
well hold on okay i know you're upset


                                       Page 24
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 38 of 296

Declaration of Linda Kingsland, Continued


22:17
see what he's called before from little
22:18
ridge
22:20
is this willow ridge this is willow
22:23
ridge i'm sorry
22:24
it's
22:39
they don't want you to touch anything
22:42
okay all right now we got your right
22:44
address for the officers on the way over
22:45
there okay
22:47
all right just give us a few more
22:49
minutes okay
22:50
okay all right
23:24
all right so yeah i know i know it's
23:26
really hard to hear
23:28
and there's a lot of gut-wrenching
23:31
emotion there
23:33
no denying that and
23:36
i myself am absolutely astonished
23:41


                                           Page 25
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 39 of 296

Declaration of Linda Kingsland, Continued


that anyone else who has taken a look at
23:43
this case has heard
23:45
these calls and
23:48
has heard anything other than a shocked
23:51
young man
23:52
in complete distress and a young girl in
23:55
utter hysterics
23:57
this is in my opinion 100 percent
24:00
raw emotion there is nothing
24:04
about those two calls that rings of
24:08
orchestration pre-planning or being
24:11
scripted
24:13
he was giving them the wrong address for
24:16
crying out loud he was so
24:17
upset and so mentally jarred
24:21
that he was giving them the wrong
24:25
address you can almost hear him shaking
24:30
he had to be corrected at what address
24:33
he was at if this was in any way


                                      Page 26
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 40 of 296

Declaration of Linda Kingsland, Continued


24:35
scripted and planned like okay we're
24:38
gonna kill christian and then we're
24:39
gonna
24:40
whitney you're gonna start screaming
24:41
crying and i'm gonna be all upset we're
24:42
gonna call the police
24:43
he would have had the right address that
24:46
all would have been pre-planned planned
24:48
out they would have had all their ducks
24:49
in a row
24:52
there's nothing about this that comes
24:55
off
24:56
as scripted or orchestrated this was in
24:59
my opinion
25:00
100 raw emotion
25:03
he also you also hear him repeatedly
25:06
saying
25:06
i need to call someone in the family i
25:09


                                      Page 27
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 41 of 296

Declaration of Linda Kingsland, Continued


need i need to call someone in the
25:10
family
25:11
he's thinking about christian's family
25:14
and wanting to let them know that this
25:17
tragedy
25:18
had occurred and they were out to eat
25:21
and i've heard it said that they were
25:24
out to eat
25:25
got the call and finished their meal
25:29
they got the call there's been a tragedy
25:32
christian
25:32
is deceased and they finished their meal
25:35
and then left
25:36
and didn't even go to christian's
25:38
apartment but that's a discussion for
25:39
another day
25:41
the behavior that you hear in these
25:43
calls in my opinion
25:44
are not the behavior of a couple of


                                           Page 28
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 42 of 296

Declaration of Linda Kingsland, Continued


25:47
co-conspirators
25:49
of a murder cover-up i hear genuine
25:51
concern
25:52
that he wanted to let christian's family
25:54
know what has transpired and i hear
25:56
genuine shock and horror
26:01
whitley is wailing she's absolutely
26:05
wailing
26:07
and i don't know how any of you
26:10
sycophants of rey have heard these
26:13
calls and failed to be empathetic
26:16
and in acknowledgment of the naked
26:18
gut-wrenching emotion
26:21
are you all emotionally tone deaf
26:25
you just you don't know real emotion
26:27
when you hear it you're just tone deaf
26:30
the noises that whitley is making in
26:32
those 911 calls that you hear her making
26:35


                                           Page 29
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 43 of 296

Declaration of Linda Kingsland, Continued


in the background are guttural
26:38
they're primordial they are the sounds
26:42
of shock and grief
26:44
that have been made a trillion times by
26:46
a trillion human beings
26:48
across this planet who have been forced
26:50
to look at sudden
26:52
death they are quite literally
26:55
the reverberations that come from the
26:57
soul of someone
26:59
who is in that very moment being deeply
27:02
traumatized and i promise
27:06
you that trauma seven years later
27:11
compiled with all the other trauma that
27:13
she's had to face
27:15
still festers in the soul of that young
27:18
lady
27:18
like her hate her i don't really care
27:21
you still have to be empathetic


                                      Page 30
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 44 of 296

Declaration of Linda Kingsland, Continued


27:23
to the trauma that she's been through
27:26
and
27:26
when rey terrorizes her tries to
27:30
publicly antagonize her
27:32
publicly shame her and embarrass her
27:36
and intimidate her and when you sick a
27:39
fence of rey
27:40
do that on rey's behalf
27:43
it's as though you're taking needle nose
27:46
twi
27:47
tweezers and you're just plucking and
27:50
stabbing
27:51
at that chronic wound
27:54
of trauma and that is in my opinion
27:58
a level of cruelty that cannot
28:01
and will not continue
28:07
now i'm not alone in what i'm
28:14
saying
28:31


                                           Page 31
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 45 of 296

Declaration of Linda Kingsland, Continued


because even the mississippi bureau of
28:33
investigation
28:34
agrees with me and i'm going to read to
28:37
you something from their report
28:42
investigators odom and welch briefed the
28:44
group on the case
28:46
benefited by a powerpoint presentation
28:49
with crime scene photos
28:50
an autopsy report and the 911 audio
28:54
recording
28:55
the seminar was detailed to analyzing
28:58
specific
28:59
areas of an investigation relating to
29:01
unsolved deaths
29:02
in order to formulate theories and work
29:04
through them to develop new leads
29:06
or resolve the investigations themselves
29:10
a portion of the material applied
29:14
throughout the week related to a block


                                       Page 32
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 46 of 296

Declaration of Linda Kingsland, Continued


29:16
of instruction entitled
29:18
quote is the caller the killer
29:21
geared toward analyzing 9-1-1 recordings
29:24
using known
29:24
patterns and anticipated deliveries
29:28
responses and emotional reads
29:32
after several reviews of the recording
29:35
there was a unanimous determination
29:39
that the 9-1-1 recording was a
29:41
reflection
29:43
of authentic relation to the event
29:46
under scrutiny it was believed
29:50
that dylan swearingen's call was genuine
29:53
and
29:54
not staged or intended to cover up
29:58
any facts
30:01
additionally the crime scene photos and
30:03
discussion of the items recovered at the
30:05


                                      Page 33
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 47 of 296

Declaration of Linda Kingsland, Continued


scene were deliberated
30:07
and detailed it was expressed that one
30:10
area of the crime scene that remained
30:11
puzzling was the lack of blood spatter
30:13
where it was expected if the scene was
30:15
not staged moved or cleaned after much
30:18
thought one of the coordinators stated
30:20
that christian's
30:21
hoodie needed to be examined to
30:23
determine if there was evidence of
30:24
projectile passing through
30:26
the hood and whether spatter was
30:28
contained in the hood attempts were
30:30
immediately made to locate the hoodie
30:31
and it was determined
30:32
that after the coroner's office
30:34
forwarded it to the funeral home it was
30:36
kept for a brief period and then
30:37
destroyed


                                          Page 34
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 48 of 296

Declaration of Linda Kingsland, Continued


30:40
because it went unclaimed by any party
30:46
furthermore it was explained that
30:47
according to responding officers the
30:49
handgun found under christian
30:51
a kimber 1911 style 45 caliber handgun
30:54
was found with the hammer in its
30:55
down position rather than a ready or
30:57
cocked position however
30:58
another round had been chambered as the
31:01
gun apparently cycled
31:02
agent weeks had offered after his review
31:04
of documentation documentation
31:06
from the meridian police department and
31:08
a local private investigator hired by
31:10
the family
31:10
to review the case blah blah blah why
31:12
was the hoodie not claimed
31:14
why didn't why didn't ray want the
31:16


                                      Page 35
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 49 of 296

Declaration of Linda Kingsland, Continued


hoodie
31:18
just out of curiosity
31:24
and now i'm going to go ahead and play
31:26
the interview that i had with dylan
31:30
so sit back and enjoy
32:22
hey dylan thank you so much for joining
32:25
me today
32:26
how are you hanging in there it's my
32:29
pleasure i'm doing all right how are you
32:30
doing
32:31
i'm doing pretty good i'm doing pretty
32:33
good been at work all day working hard
32:34
at this
32:36
so let's start uh with
32:39
go into your friendship with christian
32:41
for me set set a little bit of uh
32:44
a foundation for my listeners tell me
32:47
about your friendship with him
32:50
uh met christian back in high school um


                                       Page 36
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 50 of 296

Declaration of Linda Kingsland, Continued


32:53
he gave birth avery smith at the time
32:57
and me and avery smith was friends
33:00
because of a mutual friendship that we
33:02
got and that's how i'm a christian well
33:05
we started to hang out
33:07
and admit christian high school and
33:11
actually the first time i ever met
33:12
christian uh from the hospital bathroom
33:15
and christian walks in the bathroom and
33:18
he looks at me so what's up dude
33:19
so what's up and he grabs the garbage
33:21
bag
33:22
and he's got a bag of wheat and some
33:24
xanax and he throws it up under the
33:26
guard back
33:27
and that's the first time i ever met
33:29
christian
33:30
and how old was christian then
33:34


                                          Page 37
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 51 of 296

Declaration of Linda Kingsland, Continued


he was probably 17 18
33:37
we're on there and go into so
33:40
so he's 17 18 and you were friends for
33:42
about eight years then tell me a little
33:44
bit more about your friendship
33:46
tell me about christian himself
33:49
uh he's a real good guy give you the
33:51
shirt off his back
33:52
i mean i think he want to tell you that
33:54
um
33:56
he had a dark side to him that
34:00
i think he's had for a while now but
34:03
it was just something about family
34:06
affairs that just like brought out
34:08
another side of it
34:09
and i think that was something that he
34:11
was struggling with
34:14
elaborate on that a little bit that that
34:17
dark


                                           Page 38
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 52 of 296

Declaration of Linda Kingsland, Continued


34:19
basically he he had this fear that he
34:22
would never be able to
34:24
become what his mom wanted him to be or
34:28
his dad wanted him to be
34:29
um he kind of had like a rough
34:31
upbringing he told me he said
34:33
you know they were kind of poor at the
34:35
beginning i didn't have any money
34:38
and if you look at where they live now
34:41
compared to where they used to live
34:42
you can understand what he was talking
34:44
about today he was telling the truth and
34:47
i think that the money kind of didn't
34:49
really help him like new house that
34:51
wasn't nothing to him
34:52
he wasn't really materialistic i think
34:54
the only reason he would be
34:56
materialistic
34:56


                                      Page 39
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 53 of 296

Declaration of Linda Kingsland, Continued


was just kind of the not going to say
34:59
would show off but to kind of gloat what
35:01
he's got
35:02
because he came from nothing he always
35:04
wanted to be something
35:06
so i think that's kind of why he always
35:07
wanted to be like
35:09
you know the standout person like the
35:12
person that everyone sees like the life
35:14
of his party basement
35:17
it seems to me too that christian
35:20
was relationship seeking he put a lot of
35:23
importance
35:24
in this these relationships with these
35:26
girls
35:27
is that true yeah that's really true
35:31
uh what i've noticed is basically every
35:34
girl that he talked about like
35:35
relationship wise


                                       Page 40
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 54 of 296

Declaration of Linda Kingsland, Continued


35:37
was just a toxic relationship
35:40
like i noticed that they don't ever
35:44
bring that up and that's something that
35:46
really needs to be talked about because
35:49
the way that he acted really that
35:52
that's not something that's new you know
35:54
that's something that's normal to him
35:56
he would get upset and avery and
36:00
she won't admit it but i've seen where
36:02
he talked about killing himself
36:04
or killing someone else especially it
36:06
was really hostile
36:07
and it was always about a girl
36:11
you never thought about anything else
36:12
you know it was never like family issues
36:15
that was always a girl well i think it's
36:19
big it's it's glaringly apparent to me
36:21
that there was issues with
36:23


                                      Page 41
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 55 of 296

Declaration of Linda Kingsland, Continued


jealousy and controlling being
36:25
controlling
36:27
i i agree with you on that um
36:31
he always wanted to try to have whitley
36:33
where he wanted her
36:34
like he he wanted to basically be
36:38
the overseer of her there was no free
36:41
time for her he was the one that
36:43
he had to make sure where she was at all
36:45
times but
36:47
i think that was more alone due to like
36:49
relationship issues
36:50
i mean it wasn't all just him you know
36:55
couldn't control her what would his
36:57
response be what would his tactic
36:59
often be mostly shut down
37:03
you know he's gonna do something that
37:06
would
37:06
to a girl be scary but to a guy not be


                                       Page 42
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 56 of 296

Declaration of Linda Kingsland, Continued


37:09
as scary
37:10
so basically he can try to gain control
37:12
of the situation
37:14
which in example could be you know
37:16
talking crazy about
37:17
committing suicide killing himself
37:20
killing someone else
37:21
like i said earlier this isn't the first
37:23
time he's done that
37:25
and i hate to bring it up but i mean he
37:28
just needs to know
37:29
because you know as much as i love him i
37:32
can't
37:32
i can't hide how he really was
37:36
that's kind of what's got me in this
37:37
situation that i've been out
37:40
i dumbed myself down for my friends just
37:43
to be able to comfort them
37:46


                                      Page 43
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 57 of 296

Declaration of Linda Kingsland, Continued


like i'll i will go beyond above and
37:48
beyond
37:50
to uh you know to help them operate to
37:53
just kind of calm them down i'll go to
37:55
an extent to
37:57
doing something that i know is not
37:58
rational or logical
38:01
just to make sure that they're okay and
38:03
that's honestly how that position i am
38:06
well and he knew that about you he knew
38:08
you were kind of the rider guy
38:10
right like if he really needed for him
38:13
you would
38:13
right right probably because he knew
38:16
they're getting
38:19
what did he share with you what did he
38:22
relate to you
38:23
regarding his relationship with his mom
38:29
if you look at the documentaries and you


                                      Page 44
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 58 of 296

Declaration of Linda Kingsland, Continued


38:32
know all the
38:34
cultural podcasts and all that you think
38:36
him and his mom have a great
38:37
relationship
38:39
and that that's my heart here before the
38:41
editing of the videos and all that
38:43
but christian if i can say for todd and
38:47
josh i can vouch for them
38:48
i've seen christian you know hanging out
38:50
with them and
38:52
interacting with them and talking to
38:53
them
38:55
not so much you know i when i was
38:58
hanging out over there
38:59
i never saw ray and alexa involved with
39:02
stuff that like
39:03
him and todd and josh would be involved
39:06
with
39:08


                                      Page 45
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 59 of 296

Declaration of Linda Kingsland, Continued


what did christian relate to you though
39:10
about the dynamics between him and his
39:13
mom
39:15
basically she would ride him
39:18
about
39:21
he felt like he would never be able to
39:24
be at the level of success for her that
39:28
she was wrong they said he was trying
39:31
his hardest he was breaking his back
39:33
to be everything his mom wanted it to be
39:36
and
39:36
i think that that was kind of applying
39:38
pressure to him but it happened before
39:40
the job
39:41
you know i think this was something he
39:42
dealt with throughout his whole life
39:44
he always had to try to you know stand
39:47
out to get his mom's attention i guess
39:50
i guess that's where it comes from what


                                       Page 46
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 60 of 296

Declaration of Linda Kingsland, Continued


39:53
did he relay to you about his
39:54
relationship with his dad
39:58
him and his dad were pretty close um
40:02
i think him he made a statement one time
40:06
that he had a vehicle breakdown
40:08
on the side of the road and he had to
40:10
call todd to come get him
40:13
he said well once i got there i just
40:15
went to whooping his ass
40:16
and i was just like why did he look your
40:18
ass he said i just pissed him off
40:20
because i let the car run out of gas
40:22
and you know that kind of said something
40:23
to me you know he
40:26
was like physically harming him over a
40:28
little bit of gas so imagine what would
40:30
happen
40:30
you know if something serious would
40:32


                                      Page 47
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 61 of 296

Declaration of Linda Kingsland, Continued


happen
40:35
how old was christian during that
40:37
incident uh he was still in high school
40:40
surprise 17 18
40:41
possibly 19. i don't know how old he was
40:45
in high school
40:46
but he would make remarks about his dad
40:49
uh basically he was just trying to
40:53
control him was like some kind of
40:54
drug king thing and uh
40:58
i think that was something else that
41:00
might have kind of bothered me
41:03
so let's get into that a little bit more
41:07
so christian related to you that there
41:10
was
41:11
possible drug use
41:15
but i mean that anybody that really
41:17
knows him will tell you that he had a
41:20
drug problem when he was in high school


                                      Page 48
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 62 of 296

Declaration of Linda Kingsland, Continued


41:21
if they tell you that he didn't
41:23
relax well and that's kind of what i
41:26
want to go into
41:27
so the list of drugs that i have put
41:30
together
41:31
that have been relayed to me that
41:33
christian dabbled with
41:35
in high school even as young as age 13
41:39
were xanax adderall hydrocodone meth
41:42
ecstasy
41:43
and alcohol do you think his parents
41:47
knew
41:48
that he was dabbling in some of these
41:51
are
41:51
very serious psychotropic some of them
41:53
are street drugs do you think his
41:54
parents knew that he was dabbling in
41:56
this
41:58


                                         Page 49
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 63 of 296

Declaration of Linda Kingsland, Continued


they were aware of it but they're not
42:00
going gonna acknowledge it to somebody
42:03
you know but everybody they they know
42:06
that they had saved him a bunch of times
42:08
from getting arrested for drug-related
42:10
offenses
42:11
and he's not gonna tell you that because
42:14
he's just one of the guys that
42:16
you ever exaggerate in order to seem you
42:19
know cool
42:20
or relevant and i don't mean that in a
42:22
bad way i mean he was my friend so
42:24
that's why i never said anything about
42:26
but it looked like he was thinking for
42:27
validation
42:29
more than anything like he wanted to be
42:33
you know i don't know especially
42:36
accepted
42:38
and he can do whatever like if he asked


                                      Page 50
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 64 of 296

Declaration of Linda Kingsland, Continued


42:40
me when chris was crazy
42:41
he did anything you guys can do you know
42:43
like if you've done something
42:46
outlandish and wild he's going to have
42:48
to try to talk to times too
42:50
like he wants to get the center of
42:51
attention and
42:53
i think that's why a lot of people liked
42:55
him because he would go so out of his
42:56
way
42:57
you know to make people laugh and feel
42:58
confident
43:00
would you say to a certain extent that
43:02
christian was
43:04
impulsive
43:07
yeah i would say so yeah
43:10
would you say that he went through
43:11
periods of depression
43:14


                                      Page 51
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 65 of 296

Declaration of Linda Kingsland, Continued


absolutely and would you agree
43:17
that he had in the past made statements
43:20
about self-harm
43:22
oh yeah from high school love from from
43:26
high school on
43:27
do you think his parents were aware of
43:29
the statements he made about harming
43:30
himself in high school
43:34
i think that maybe avery might have sent
43:36
him screenshots or something you know
43:38
saying hey someone sent me this you know
43:40
stuff like that
43:42
but i think they're aware of it
43:46
i mean i think she knew because he
43:48
claimed to be pretty open with her that
43:50
you know when he did communicate with it
43:52
he said he could kind of tell her
43:54
whatever
43:55
and you know she wouldn't freak out on


                                      Page 52
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 66 of 296

Declaration of Linda Kingsland, Continued


43:57
it
43:59
what do you mean right with his mom what
44:02
do you miss the most about
44:04
your friend christian uh
44:08
probably like my penis
44:11
my accent but he would just love to go
44:13
do something at random
44:15
and he just picked me up and with me
44:20
and we would just ride around and we
44:22
would get into something it didn't
44:23
matter
44:24
like if we didn't have anything planned
44:25
we would always have something planned
44:27
by the end of the night we just have fun
44:31
give me one memory that stands out
44:35
uh probably the
44:40
the geyser falls memory or
44:44
probably the night that we had back to
44:47


                                      Page 53
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 67 of 296

Declaration of Linda Kingsland, Continued


struck into a car
44:49
he had a huge truck and we've actually
44:51
monster trucks on gas car
44:53
at a party one night that was pretty
44:55
crazy
44:58
and he backed his truck up into
44:59
someone's car well i was driving it
45:02
he wanted me to drive because he was on
45:03
episodes and he had been drinking
45:05
crown and he was just tore up and that
45:08
was the night that he
45:09
cheated on whitley actually and now
45:13
yeah and there was cheating going on on
45:15
both sides i mean this was
45:17
oh yeah it wasn't it wasn't a one-sided
45:19
thing by another man
45:20
yeah because he he had a side chick
45:23
down in vicksburg because he had told me
45:25
about and


                                      Page 54
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 68 of 296

Declaration of Linda Kingsland, Continued


45:27
todd had clarified that on uh
45:36
what do you know about christian's
45:40
claims that he accessed his mother's
45:44
notes regarding whitley to
45:47
read things about whitley it wasn't just
45:49
whitley
45:50
uh he he referred to doing that to uh
45:53
avery too
45:54
he said basically he would just log on
45:56
to his mom's computer and he would get
45:58
through her notes read my stuff you know
46:00
his mom is the um
46:04
what is it something
46:07
she does she does like you know bear for
46:09
your counseling or whatever
46:11
and um she saw me one time actually
46:14
and if you check the case files you see
46:16
what she texted christian
46:18


                                      Page 55
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 69 of 296

Declaration of Linda Kingsland, Continued


asking if dylan's stranger was drug
46:20
seeking that i was coming to see her i
46:22
had an appointment
46:24
but you know that's a hyper violation
46:26
yeah but she's involved in her son
46:28
and exactly and someone else you know
46:31
counseling and
46:32
sessions and stuff and speaking of
46:35
crossing boundaries
46:37
what do you know about rey having
46:39
whitley spied on
46:42
for christian and sort of involving
46:44
herself
46:45
in an unhealthy level in that
46:47
relationship
46:49
i think seeing he used to get me to get
46:51
up in the middle of the night he would
46:53
call me while he was on the bike and
46:54
said


                                          Page 56
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 70 of 296

Declaration of Linda Kingsland, Continued


46:55
mind writing past with me i was just
46:57
like yeah whatever
46:59
and because i mean he's he was always
47:01
good to me
47:02
and i know that if i was to call him
47:05
and he'd be back i think he would have
47:07
done it for me
47:08
and basically that was just my way of
47:10
repainting him because like any time he
47:12
called me he knew that i was
47:13
you know right there
47:17
so you think he asked his mom to spy on
47:20
her
47:21
oh yeah i think really i think more
47:24
along the lines is that it was ray
47:26
herself looking to
47:27
i think it was more along like she
47:30
didn't like whitley
47:31


                                      Page 57
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 71 of 296

Declaration of Linda Kingsland, Continued


is very obvious and um
47:36
i think that she done that just to try
47:38
to find something that she might could
47:39
have used against willie
47:40
but christian himself you know had a
47:43
little tracker on the phone where they
47:44
could see each other like a
47:46
satellite image of their location
47:48
everything
47:49
um it was very toxic like the
47:52
relationship was so good
47:53
you know it was they just deadly kept it
47:56
going
47:57
um i don't know it's
48:01
i don't i don't like speaking on it's
48:02
not my place to speak
48:04
what do you know about the christmas
48:06
thing
48:08
ray not wanting ray not letting


                                           Page 58
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 72 of 296

Declaration of Linda Kingsland, Continued


48:10
christian come for christmas
48:12
because he was with whitley
48:15
i wasn't aware that that doesn't
48:17
surprise me because they
48:18
told a lot of people that um i wasn't
48:21
welcome to the funeral
48:22
and that i didn't come to funeral but i
48:24
was in i was probably like the
48:26
third or fourth q back from the door at
48:29
the funeral they saw me and everything
48:31
but they told everyone that i didn't
48:32
come to the funeral and that i wasn't
48:34
welcome
48:34
if i came that i could be escorted out
48:36
and all this other stuff
48:38
i have a screenshot of josh claiming
48:40
that you weren't at the funeral and you
48:42
weren't at the burial but you absolutely
48:44


                                           Page 59
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 73 of 296

Declaration of Linda Kingsland, Continued


were
48:44
you were at both right right right yeah
48:46
i remember when he was there
48:48
yeah he was made um he was there's a
48:51
church off of bentonville coliseum
48:53
right and that is the
48:56
road that he was buried on i can't
48:58
remember what that church is um
49:00
something what is the reason
49:04
what would be the reason for them to lie
49:07
to people
49:08
about you not being there what's the
49:10
reason
49:13
they want to paint a picture of me as
49:16
some kind of
49:17
illiterate gang-banging drug dealing
49:20
thug
49:21
which isn't possible if you if you
49:23
listen to the way that i talk and the


                                       Page 60
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 74 of 296

Declaration of Linda Kingsland, Continued


49:25
way i present myself
49:27
i don't even act like that i mean i i
49:30
remember one time that they
49:32
they took a bunch of my tweets off my
49:34
twitter from when i was really
49:36
about 2021 and i pushed a lot of rap
49:39
lyrics
49:40
because i like listening around and they
49:42
took all those tweets and just ran with
49:44
it they said that every one of those
49:46
tweets i was living in real life
49:47
you know i was running guns with the
49:50
chief of police and meridian
49:52
i heard oh you know i was weakly
49:54
desperate
49:55
i can't tell you how many times i've got
49:57
a message where someone said
49:59
hey you know you're a piece of [ __ ] i
50:02


                                           Page 61
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 75 of 296

Declaration of Linda Kingsland, Continued


hope you die and you rot in hell
50:04
some people would bring up my child
50:05
they'd be like i can't believe you have
50:07
a child
50:07
that you don't even need to be a father
50:09
in his life and you know they'll just
50:11
take direct stab
50:12
stuff i've got a lot of screenshots to
50:14
that stuff
50:16
and i can send them in to you
50:20
what do you what do you think christian
50:23
would say about the way his family
50:26
has gone after you and whitley in the
50:28
wake of his death
50:31
his stomach if he knew that his mom was
50:34
drawing this much attention
50:36
especially to whitley and me oh my god
50:39
he'd be
50:40
he's probably rolled over his grave


                                      Page 62
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 76 of 296

Declaration of Linda Kingsland, Continued


50:41
literally
50:44
this would be hurtful to him right
50:46
knowing that there's been
50:47
seven years that this this has become a
50:50
battleground as i described it in my
50:52
last episode literally they have
50:55
people at war with one another and the
50:58
ripple effect of the pain
51:01
that has been caused in
51:04
both you and whitley and many many
51:08
people
51:08
in the past couple of days i've spoken
51:10
to so many people
51:12
who have been harassed they've been
51:15
tormented
51:17
and i that's kind of what i want to go
51:19
into
51:21
let's go into some of that harassment
51:23


                                          Page 63
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 77 of 296

Declaration of Linda Kingsland, Continued


can you lay some of that out for me
51:25
what all have you been through in the
51:27
wake of this
51:29
um
51:33
i've been i've actually been stalked
51:36
by uh about some private investigators
51:39
out of texas they would just
51:40
bother me with me they would not leave
51:42
me alone
51:44
um one of them was
51:47
mark the lesbian celebrity stuff like
51:49
that
51:51
basically he thought he was like the 20
51:54
21
51:55
walker texas ranger you know he he came
51:58
up from texas i looked out my window one
52:00
day
52:01
and there's a camera crew there and i
52:03
was like that's kind of weird


                                      Page 64
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 78 of 296

Declaration of Linda Kingsland, Continued


52:05
i looked outside and saw tahoe a bunch
52:08
of big mexicans in the camera crew
52:10
and i hear a knock on the door and i
52:13
look at the people and it's
52:15
mark the whispy i don't like it but
52:18
he's riding on my door well i go sit
52:21
back down i finish watching tv
52:23
no he's still knocking on the door
52:24
because i don't know who he is at the
52:26
time
52:27
well my girlfriend at the time comes
52:29
home and i was like hey when you walk in
52:32
you know there's a camera crew outside
52:33
watch out for him
52:35
and she walks in and she changes her
52:38
clothes and
52:39
she's about to leave come on
52:48
wow dylan you cut out yeah you cut out a
52:51


                                      Page 65
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 79 of 296

Declaration of Linda Kingsland, Continued


little bit
52:53
the last thing i heard was your
52:54
girlfriend changing her clothes
52:57
hello yeah yeah i'm here can you hear me
53:04
yep he resets his audio he'll be right
53:08
back
53:10
you guys in chat please save the
53:12
arguments for after
53:15
please i mean you're screeching and
53:17
beaking your arguments in chat
53:20
and i'm i can't respond to them so save
53:22
them for when i can
53:25
and boston actress knock it off in chat
53:29
stop with the rumors
53:38
okay there yeah
53:43
yeah okay last i heard was your
53:46
girlfriend
53:46
was changing her clothes uh you had mark
53:48
gillespie banging on your door


                                      Page 66
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 80 of 296

Declaration of Linda Kingsland, Continued


53:51
okay uh after he quit knocking on the
53:54
door he walks out to the parking lot
53:56
and um girlfriend time comes in and i
53:59
was like you know why
54:01
the camera crew outside you know don't
54:03
let them you know jam you up or anything
54:06
um anyway
54:10
i'm sorry anyway uh she comes home she
54:13
changes clothes she's like
54:14
i'm gonna leave and see if they'll
54:16
follow me he said all right cool
54:18
because they still don't know at this
54:20
point that i'm inside the house
54:21
well she walks outside she sees the
54:24
tires just sitting there with all the
54:26
people in it
54:26
and she gets in the car with a friend of
54:29
mine at the time
54:30


                                      Page 67
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 81 of 296

Declaration of Linda Kingsland, Continued


and they drive off well
54:34
mark follows them they had two vehicles
54:36
i didn't know that they had two vehicles
54:38
at the time well mark
54:39
is following my girlfriend at the time
54:41
around town
54:43
like chasing them basically and then
54:45
they pull into a local
54:46
like fast food place and they pull in
54:48
and drive through and pull into like a
54:50
little parking spot
54:51
well mark pulls up and he's just like
54:55
asking where's dylan at take me to dylan
54:58
and he's just doing it in like a
55:02
a threatening way i guess you know
55:05
you could tell he's up to something
55:06
nefarious but
55:09
i didn't like i said i didn't know who
55:10
he was at the time all i know is there's


                                       Page 68
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 82 of 296

Declaration of Linda Kingsland, Continued


55:12
some random guy
55:14
with uh walker texas ranger blazer on
55:18
chasing me in my girlfriend around and
55:20
they're like i have no idea who he is
55:21
and then come to find out he marched
55:23
lefty
55:24
and he was hiding with ray and
55:28
wasaki sabi
55:31
so essentially ray pays people to stalk
55:35
and harass you
55:36
and the people that are around you your
55:38
girlfriend
55:39
right she she does that because she's
55:42
trying to make it to where her hands are
55:44
clean
55:45
but anyone with you know a decent amount
55:47
of sense could look at
55:49
you know certain things and tell hey i
55:50


                                      Page 69
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 83 of 296

Declaration of Linda Kingsland, Continued


think it's in control
55:52
but she's got this whole little
55:54
cult-like
55:55
mentality with these people over there
55:57
that justice for christian
55:59
like i sit there and people send me
56:02
stuff every once in a while
56:03
like what's all in there and the stuff
56:05
that they post that is just
56:07
outright lies is probably like 75
56:10
compared to 25 percent of actual truth
56:14
and half the time when they're posting
56:16
that 25 of truth
56:18
it's something that's fabricated and you
56:20
know complete just [ __ ]
56:23
i've never seen anything like that no i
56:26
believe me i have and i'm going to start
56:28
taking these people to task believe me
56:30
i'm just getting started


                                           Page 70
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 84 of 296

Declaration of Linda Kingsland, Continued


56:32
on those people in the justice for
56:33
christian group but what else
56:35
take me through what else what have you
56:37
been harassed while you're out driving
56:40
around what
56:40
what has life been like for you that
56:43
town
56:45
people people have made a bunch of
56:47
comments
56:48
talking about um we know where he works
56:52
we'll go to his work and
56:53
you know get him there and blah blah
56:55
blah they just constantly got online and
56:58
mentioned harassing me
57:00
and i was getting at least three or four
57:04
messages a week from people i didn't
57:06
know out of different states talking
57:08
about
57:09


                                      Page 71
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 85 of 296

Declaration of Linda Kingsland, Continued


rotten hell you murdering pieces of [ __ ]
57:11
you know stuff like that
57:13
and basically
57:16
as far as locally you know
57:19
we had a situation at a cane's
57:22
restaurant
57:24
and that was involved with the lakefront
57:27
josh
57:29
and they pressed charges on me for that
57:31
uh simple assault charges
57:34
they swing through the window and start
57:35
it and then follow
57:37
them without charge saying that i
57:38
started it
57:40
alexa even filed a simple assault charge
57:42
trying to say that somebody tried to
57:43
hurt her or something
57:44
she was in the car the whole time hot
57:49
was there a situation with todd also


                                        Page 72
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 86 of 296

Declaration of Linda Kingsland, Continued


57:52
with a vehicle
57:53
yeah yeah uh one time when i was still i
57:56
used to live next door to ray
57:58
she was my neighbor and i leave one more
58:01
to go to work
58:02
and i see fire behind me but i didn't
58:04
know it was todd at the time
58:05
and i don't ever go out of my way to
58:07
talk to these people you know they're
58:08
always trying to flag me down and talk
58:10
to me
58:11
i've been making out like i harassed
58:12
them i haven't even talked to them
58:14
people
58:15
like they're crazy as hell they have
58:17
lost their mind they're off the rocker
58:19
um basically he
58:22
i'm driving by you know like my little
58:25


                                      Page 73
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 87 of 296

Declaration of Linda Kingsland, Continued


neighborhood
58:26
and he pulls me over and he just goes
58:29
yelling out the window
58:30
you know he's got this deep southern
58:31
accent so he sounds stupid every time we
58:33
talk
58:34
but he said uh you're going to jail the
58:37
rest of your life
58:38
i was like dude i pulled over and i got
58:41
my camera on just in case you know he
58:43
does something stupid i got proof
58:45
he's are you going to jail the rest of
58:46
your life we got jerry branson he's
58:48
going to do luminol testing you're going
58:49
to prison
58:51
i was like all right and i cut my camera
58:54
off and i just pulled off you know
58:56
casually
58:57
and i i never heard anything else from


                                       Page 74
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 88 of 296

Declaration of Linda Kingsland, Continued


59:01
what i did think was weird though is
59:03
actually one time when i pulled downtown
59:05
josh has moved down to front street
59:08
where one of my uh friends at the time
59:12
was living
59:13
and i parked my car out there one daddy
59:16
and josh takes me to get out of it well
59:19
at the time all four tires were
59:21
perfectly fine
59:22
he sees me get out of my car i go there
59:23
for about 45 minutes when i come back
59:25
down and my tire is completely flat
59:27
where's the stabbing on the side
59:30
but they don't know who done it you know
59:34
yeah you had said to me
59:37
um that you have heard
59:42
ray has said to people that she knows
59:45
you didn't do anything wrong
59:46


                                      Page 75
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 89 of 296

Declaration of Linda Kingsland, Continued


she knows that you're innocent but
59:50
her tactic is to accuse you of being
59:53
involved both publicly on social media
59:55
to put pressure on you right she she
59:59
thinks that her exact words to somebody
60:01
was
60:02
we don't think dylan did but if we apply
60:04
enough pressure he'll say something
60:06
you know that would explain what
60:07
happened
60:10
well she she wants she wants you to tell
60:13
her what she wants to
60:14
hear well see she would pay people
60:17
uh pretty often to start stuff like the
60:20
the video with jordan edwards she knows
60:23
admitting they're
60:24
actually recanting her statement her
60:26
first statement um
60:29
she paid lauren harrison like six


                                      Page 76
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 90 of 296

Declaration of Linda Kingsland, Continued


60:31
hundred dollars lauren came up to me one
60:33
night
60:33
she knocked on my apartment door she was
60:35
just bawling her eyes out i'm sorry i'm
60:37
sorry i was like what are you talking
60:38
about
60:39
and she was like ray paid me six hundred
60:41
dollars to uh
60:42
to go out here and start all this stuff
60:44
on facebook my jaw just kind of dropped
60:46
i was like
60:47
excuse me and she told me again i was
60:50
like
60:51
you're lying to me just like no i'm
60:52
being serious and she just started
60:54
bawling crying again she was like i'm so
60:56
sorry i've done that to you
60:57
i was like you know you're forgiven just
60:59


                                      Page 77
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 91 of 296

Declaration of Linda Kingsland, Continued


go ahead it just kind of blew my mind
61:01
that she
61:02
had went that you know that route
61:05
and what did she have lauren harrison
61:07
posting what what is it oh
61:14
she was just basically whatever you know
61:16
anything she could say that would draw
61:18
attention
61:19
to the whole christian thing just you
61:22
know
61:23
basically like crazy outlander
61:25
statements
61:26
you know normal i think for these people
61:29
right things that uh are not necessarily
61:32
true
61:34
oh i i've seen i've seen shiloh
61:38
or whatever her name is i seen her put
61:40
my name
61:41
in quote like put a quote in quotation


                                      Page 78
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 92 of 296

Declaration of Linda Kingsland, Continued


61:44
marks with my name at the end that's the
61:45
person that said it
61:46
and i've never said it
61:50
who did this she what wasaki or oh
61:53
she was lucky yeah yeah she
61:56
she made a bunch of comments where she
61:58
said that i said this and that
62:00
and that stuff was never said um
62:03
really out of all the investigators she
62:05
was the biggest joke
62:07
uh she her claim to fame is that she
62:11
applied pressure to the police
62:12
department style different murder
62:15
um a lot of people say you know that was
62:18
locally there said that she just
62:19
basically went crazy which i could
62:21
understand you lost your friend
62:22
and they said that she just bugged a lot
62:24


                                      Page 79
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 93 of 296

Declaration of Linda Kingsland, Continued


of the police and then eventually
62:26
i don't know some other stuff happened
62:28
but that's her claim to fame
62:30
and she saw that ray and ty were
62:32
grieving
62:33
and she knew they had a dollar sign in
62:34
front of them
62:36
they tore them up like
62:40
the amount of people that i talked to is
62:42
ridiculous i know dale jones i talked to
62:44
him
62:45
uh mark tried to talk to me multiple
62:48
times they left uh
62:49
they left a card on one of my old cars i
62:51
had two vehicles
62:52
i used to leave one parked on the other
62:54
side of the apartment complex
62:56
i never drove it well i walked over one
62:58
day and they had left a piece of paper


                                           Page 80
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 94 of 296

Declaration of Linda Kingsland, Continued


63:00
or like a little card business card on
63:02
my window that says
63:04
please get in contact with us we would
63:05
really like to talk to you
63:09
yeah and then actually lately uh
63:12
whitley they're claiming to be whitley's
63:15
uh lawyer
63:17
it's ray's lawyer ray's lawyer has been
63:19
going around acting like whitley's
63:20
lawyer and calling people and trying to
63:22
um
63:24
get them to talk about the situation
63:27
and i thought that was pretty crazy you
63:29
know he's impersonating someone else's
63:31
lawyer
63:33
well yeah i mean it goes to the to the
63:36
point that the overarching point that
63:38
i've been trying to make
63:40


                                           Page 81
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 95 of 296

Declaration of Linda Kingsland, Continued


about crossing boundaries doing very
63:43
unethical things
63:44
and i'm going to be pointing out tonight
63:46
in the show
63:48
another person who was bribed
63:51
by ray to make
63:55
false statements and then i have another
63:59
girl i'm talking to michaela
64:01
who was um they tried to get a
64:06
a guy named hunter to get her drunk to
64:09
get her
64:10
yeah kylo she's she's good people yeah
64:13
yeah she is i've been talking to her and
64:15
and the bottom line here
64:16
is none of that would be admissible
64:19
so statements got when a young girl has
64:21
been gotten drunk or statements that
64:23
have been purchased
64:24
statements that have been bribed none of


                                       Page 82
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 96 of 296

Declaration of Linda Kingsland, Continued


64:27
that's admissible
64:28
so i i i i'm just i'm at a loss
64:32
as to what this family thinks they're
64:34
accomplishing
64:35
and i watched the 48 hours special did
64:38
have you watched that yet
64:41
i haven't no well you need to
64:44
and i watched it last night and
64:48
i just gritting my teeth you know hope
64:51
the whole time
64:52
because of all of these important
64:54
elements that are left out now i get it
64:57
they only have
64:58
like about an hour okay or 43 minutes or
65:01
however much they put
65:02
into the episode but it was so
65:04
completely one-sided just like
65:07
kendall ray who i'm going to be taking
65:09


                                       Page 83
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 97 of 296

Declaration of Linda Kingsland, Continued


to task
65:10
i'm going to be taking kendall ray to
65:12
test i'm going to be taking 48 hours to
65:14
test
65:14
crime watch culpable all of these people
65:17
i'm going to be tearing
65:18
into them but it's this incredible
65:21
one-sidedness
65:23
and i don't know about you but i look at
65:25
people's patterns
65:26
and i see that ray and todd have a
65:29
pattern
65:30
of bribing people with drugs and money
65:33
they have a pattern and money and they
65:36
have a pattern
65:38
of um trying to solicit
65:42
statements out of people via very
65:44
nefarious
65:46
means getting someone drunk are you


                                       Page 84
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 98 of 296

Declaration of Linda Kingsland, Continued


65:48
kidding me
65:49
and and the and the problem for them is
65:51
all of this is very well documented
65:53
there's proof of all of it so there's no
65:55
way to deny it
65:56
right i mean you yourself have proof of
65:59
this
66:00
right i mean like this is
66:03
this is something that i think needs to
66:05
be said
66:08
but people think that they're getting
66:10
quote
66:12
unquote justice for christian um
66:16
just to let these people know that from
66:18
uh from somebody who knows him
66:19
personally
66:21
if he knew that these people were
66:22
reacting the way they were
66:25


                                           Page 85
   Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 99 of 296

Declaration of Linda Kingsland, Continued


i think that the situation would be
66:27
worse than it is now
66:29
there's no way he would tolerate this
66:33
well i've said this to you this this is
66:35
no way to honor
66:37
someone who's gone i mean even
66:40
if you feel even if his parents
66:44
and his family feel in their hearts that
66:47
they
66:48
have been denied some measure of justice
66:52
their behavior is inexcusable
66:55
what they've put people through is
66:57
excusable the ripple
66:58
and and that's another thing i want to
67:00
go back and touch on with you
67:03
how has christian the loss of him and
67:06
the fact that you you said something
67:08
very profound to me
67:10
you said he made a choice he made a


                                      Page 86
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 100 of 296

Declaration of Linda Kingsland, Continued


67:13
terrible choice
67:15
how has that affected you what walk me
67:18
through how that has affected you
67:21
uh basically i didn't understand why he
67:23
did it like
67:26
you know we were on
67:37
yeah i'm losing you again
67:44
and he'll be back
68:24
okay dylan go ahead pick up where you
68:26
left off
68:28
i'm sorry what was the question people
68:30
keep calling me i'm sorry
68:34
um the question is how has the lost
68:37
christian christians you you said it to
68:40
me that you made it
68:42
how how has that affected you walk me
68:45
through how that's
68:46
the toll that that's taken on you
68:50


                                      Page 87
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 101 of 296

Declaration of Linda Kingsland, Continued


basically um
68:54
ever since this happened i never really
68:56
understood why he had to take that
68:57
out because
69:01
i mean he had it made like he he had
69:05
a good job you know he has nice vehicles
69:08
but like i tried to say earlier he
69:10
wasn't a materialistic person the only
69:11
reason he bought
69:12
materialistic things was he was seeking
69:15
validation
69:16
you know he wanted somebody to to accept
69:19
him
69:20
and i never understood that because i
69:22
mean you know with him just being
69:23
himself that was
69:24
that's kind of why i liked him because
69:26
he was just wild and crazy he would
69:28
he was down to do anything that you


                                      Page 88
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 102 of 296

Declaration of Linda Kingsland, Continued


69:30
wanted to do well now he's gone
69:32
you know it's not the thing like
69:35
going to sleep at night and realizing
69:38
that no matter what you do
69:40
no matter how hard you pray you ain't
69:42
coming back
69:44
you know and that's something to deal
69:46
with but you can do
69:47
anything you want to and you can try and
69:51
tell yourself whatever you want to to
69:53
keep you pumped and motivated
69:55
but at the end of the day he's not
69:57
coming back
69:58
you know and i think that's hit a lot of
70:02
people the wrong way
70:03
and some people just couldn't handle it
70:05
and
70:06
i don't think it's you know it has to be
70:08


                                      Page 89
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 103 of 296

Declaration of Linda Kingsland, Continued


said who i think couldn't handle it they
70:10
just ran off whatever
70:11
they thought was right because their
70:14
baby wouldn't do that well
70:16
their baby was somebody else that they
70:18
didn't know
70:19
you know i don't know why they started
70:22
painting myself between person and like
70:23
i said i hate saying this stuff
70:26
but i mean that was my best friend
70:28
regardless i didn't care if he actually
70:30
liked that or not i'm still gonna ride
70:31
with him
70:32
and i think after he died
70:36
a lot of people were trying to figure
70:38
out why he'd done it
70:39
it kind of took some people for a
70:40
surprise but
70:43
it's just hard to deal with because


                                       Page 90
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 104 of 296

Declaration of Linda Kingsland, Continued


70:46
i've spent a bunch of nights you know
70:48
just praying and praying i was like you
70:50
know
70:50
i wish he could come back he's not
70:54
but dylan you were you were there we're
70:56
not going to go into the events of that
70:58
day but
70:59
you faced a very serious
71:03
traumatic incident you found your friend
71:08
deceased in a really horrible way what
71:10
how has that affected you
71:12
i know this is hard for you i know it's
71:14
hard for you to open up about this but
71:16
how has that affected you
71:18
talk to me about talk to me about the
71:21
depression
71:22
and the sadness and
71:25
tell me really how how it's affected you
71:30


                                       Page 91
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 105 of 296

Declaration of Linda Kingsland, Continued


um honestly
71:33
if for the past seven years
71:37
you know it's been rough but like 2017
71:40
is when it really kicked out
71:42
um i don't know how they explain how it
71:46
really
71:47
took over me i mean it took me over i
71:49
guess but
71:51
it's the hardest [ __ ] i've ever dealt
71:53
with you know like
71:55
you saw somebody that you know he was
71:58
like your brother
71:59
you know you could call him you could
72:01
talk to him about whatever you know
72:03
we basically just had like a little
72:04
little brother thing like
72:06
i knew i could call him he knew you
72:08
could call me and
72:10
for me now that'd be rare because all my


                                      Page 92
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 106 of 296

Declaration of Linda Kingsland, Continued


72:12
friends turned on me
72:14
you know i had friends that the night
72:17
i went to sleep one night and i woke up
72:19
the next morning and one of my best
72:21
friends
72:22
that i've known for years was posting
72:24
calling me a murderer
72:26
and it kind of stopped me i was like wow
72:29
you know i didn't think you know my
72:31
friends would do that to me
72:33
and throughout this whole this whole
72:35
process
72:37
all these people are trying to turn back
72:39
on me they've tried to
72:40
set me up because they think that i've
72:42
actually you know
72:44
hurt somebody they believe stuff that
72:46
they see
72:48


                                       Page 93
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 107 of 296

Declaration of Linda Kingsland, Continued


and i just kind of had to leave them in
72:50
the past and that's that's kind of been
72:51
a hard thing for me to do
72:53
but now that i think about it when i sit
72:56
back and i look at them i realize why i
72:57
had to leave and they weren't doing it
72:59
they weren't doing anything positive
73:00
with me and my wife oh it was negative
73:02
things
73:04
and i don't know it just kind of makes
73:07
me miss christian because every time he
73:08
got off the boat we were always going to
73:10
just
73:11
like whether it be me and him or meet
73:13
him and whitley we were going to do
73:15
something
73:16
um so i think what you i think what
73:19
you're saying to me what i hear you
73:21
saying to me is it's hard to get out i


                                       Page 94
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 108 of 296

Declaration of Linda Kingsland, Continued


73:23
know i know sometimes i might be all
73:24
over the place it's just
73:26
it's been a long a long seven years and
73:29
it's hard to
73:30
you know verbally explain how you feel
73:33
because like
73:34
i basically had my my heart ripped out
73:36
my chest you know what i mean
73:38
yeah and then the conversations i've had
73:39
with you
73:41
i hear someone who's very beaten down i
73:43
hear someone who um
73:48
you've had it i think you've you've
73:50
absolutely had it you've had it
73:52
with the uh speculations and the lies
73:56
that have been told about you
73:58
you've had it with the harassment that
73:59
you've had to face because of
74:01


                                       Page 95
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 109 of 296

Declaration of Linda Kingsland, Continued


christian's family
74:03
and you just want your life back you you
74:06
didn't
74:07
you didn't cause this you're not to
74:09
blame for the choice that christian made
74:12
and i know that it's got to be really
74:14
hard for you
74:17
to keep reminding yourself that the
74:20
things that are said to us the abusive
74:22
and cruel things that are said to you
74:24
whether you think so or not they become
74:26
a part of your internal dialogue
74:29
and you probably hear them in your brain
74:31
long after you read them and people can
74:33
be incredibly cruel
74:35
trust me i know and
74:38
i hear a young man who seven years now
74:41
the enormous
74:42
toll and this is this is what i was


                                      Page 96
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 110 of 296

Declaration of Linda Kingsland, Continued


74:44
talking about
74:45
with the ripple effect the enormous toll
74:48
that this has taken on you
74:51
uh not even to say the the toll that
74:53
it's taken on on whitley
74:55
and i'm going to be going into that um
75:01
i'm i'm sorry that this has been done to
75:03
you well one of my biggest concerns
75:06
is how they done my family you know it's
75:09
one thing to
75:10
speak on me and you know take shots at
75:12
me i can sit there and take them
75:14
but they want to start mentioning people
75:17
that have got nothing to do with it
75:19
that you know get a little more personal
75:22
and
75:22
i told you you know the last time we
75:25
talked
75:25


                                      Page 97
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 111 of 296

Declaration of Linda Kingsland, Continued


what really bothers me the most i got
75:27
everything
75:29
and that situation is something that i
75:32
struggle with every day
75:33
i don't if that ever happens i don't
75:36
know how i'll react
75:39
yeah yeah
75:43
it's rough because those people they
75:44
don't care
75:46
they want we're ruthless savages there's
75:48
people right there they're cold-hearted
75:51
cold hearted well and that's that's what
75:54
i'm saying
75:55
you went through a very traumatic thing
75:57
that day
75:59
um have you gotten the care you need to
76:02
address
76:02
that i mean you may very well have ptsd
76:06
dylan i mean you've been through a very


                                       Page 98
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 112 of 296

Declaration of Linda Kingsland, Continued


76:08
true i've been i've been diagnosed with
76:10
chronic ptsd
76:12
but see the funny part is here's the
76:14
crazy part
76:15
when i tried to get counseling and
76:17
meridian i had
76:19
one counselor like one therapist that i
76:21
could go see
76:22
everyone else wouldn't see me because of
76:24
a conflict of interest due to
76:26
ray andrakia
76:30
so yeah that was the crazy part that's
76:32
the craziest thing yeah
76:35
but the lady that i did meet she's a
76:37
good lady i appreciate everything she's
76:39
done
76:40
she's helped me um but
76:44
due to the like the amount of time that
76:47


                                       Page 99
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 113 of 296

Declaration of Linda Kingsland, Continued


i've had
76:48
to sit there and i had to learn how to
76:52
to cut the switch on and off my emotions
76:55
because i've got people
76:57
that look at me and their energy is
77:00
gonna go off of my energy so
77:02
if i'm out here and i'm beat down and
77:04
broken looking abused
77:07
they're gonna be worried about me and
77:09
they're gonna be upset about me
77:10
so i had to learn to be able to take
77:12
those negative you know
77:13
and their sad feelings and i had to
77:16
learn how to make something out of it to
77:17
where i could pet myself
77:18
up around those people so they wouldn't
77:20
be worried about me that's probably one
77:22
of the hardest things i've had to deal
77:23
with is being able to hide my emotions


                                      Page 100
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 114 of 296

Declaration of Linda Kingsland, Continued


77:26
and it really makes you susceptible to
77:30
like an emotional like out not an
77:32
outbreak but like a
77:34
a freak out i guess you think because
77:36
your emotions are so built up
77:38
and i can't tell you how many times i
77:41
had to
77:43
let a two or two maybe three tears out
77:45
and i had to tell myself all right here
77:46
they come
77:47
you know get stuff together and
77:50
that's really about hawking for me to
77:52
deal with i don't think people
77:54
understand the severity of the person i
77:56
hear a lot of people on facebook
77:58
make comments about their study press
78:00
and it'll be something
78:01
you know really really small stupid and
78:05


                                          Page 101
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 115 of 296

Declaration of Linda Kingsland, Continued


i don't think people really understand
78:07
that because as far as like me
78:09
speaking from personal christian took me
78:12
down through there
78:14
it tore me apart it made me the person i
78:16
am today
78:17
i'm kind of it's like a love-hate
78:19
relationship with it because i'm glad it
78:20
happened
78:21
but i hate that it happened at the same
78:23
time because i wouldn't be the person i
78:24
am today
78:25
and you had lost another friend prior
78:28
to yeah and and so
78:32
you've really been through the ringer
78:33
with losing people that you care about
78:35
and that were close to you and
78:39
i just want to say to you that you need
78:42
to i hope your therapist is walking you


                                      Page 102
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 116 of 296

Declaration of Linda Kingsland, Continued


78:45
through that
78:46
getting in touch with those emotions not
78:48
suppressing them
78:49
facing them head on dealing with them
78:52
and overcoming but i can't
78:56
even begin to imagine dealing with that
79:00
okay just on a practical level dealing
79:02
with your ptsd of finding christian
79:05
and then on top of it the harassment on
79:08
social media
79:09
and in your community you've had it
79:11
combing a double whammy
79:14
at you and i'm worried about you
79:18
i'm worried about the toll that this has
79:20
taken on you um
79:22
but at the same time like i said to you
79:24
the other night help has arrived
79:26
i'm here and i've got i greatly
79:30


                                       Page 103
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 117 of 296

Declaration of Linda Kingsland, Continued


appreciate it um
79:32
i hope that throughout this whole little
79:35
sorry
79:36
no i said i believe in you i do i really
79:39
do
79:39
i i just hope through this whole process
79:42
that i can kind of i'm gonna give you
79:43
some stuff and let you kind of release
79:45
it
79:46
uh my main thing with this is
79:49
if anything if anybody that takes
79:51
anything from this whole conversation
79:53
is please don't follow the narrative
79:56
you know open your eyes and and look for
79:59
yourself don't let someone else tell you
80:01
what to look for you need to look for
80:02
yourself because a lot of people are
80:04
being leave
80:04
you know to be led in the wrong way and


                                     Page 104
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 118 of 296

Declaration of Linda Kingsland, Continued


80:08
i hope that if anything
80:10
we can at least change that because
80:12
these people are being lied to
80:14
you know like just straight lines yep
80:17
and i agree with you and dylan
80:19
you haven't spoke out publicly before
80:21
why why
80:22
now and why me uh
80:25
basically from the when i watched your
80:27
first video
80:28
uh i liked the vibe that you gave off
80:31
and i liked what you were doing because
80:32
you were showing an unbiased view
80:35
of the situation and what i've noticed
80:38
is you you didn't
80:39
a lot of people without saying are you
80:40
trying to do this you're trying to bash
80:42
this person
80:43


                                      Page 105
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 119 of 296

Declaration of Linda Kingsland, Continued


well i was listening to you it's not
80:45
bashing anyone you're living this state
80:46
in fact
80:48
you know what i mean that we're going
80:49
along with the case but a lot of people
80:52
will think it's bastion because they
80:53
don't realize what all these other
80:54
people have done
80:55
you know they don't understand what
80:56
these rocchios have done it hasn't came
80:58
to light yet but it's going
81:00
to it's going to exactly and that's why
81:03
i was happy when i saw this because i
81:05
already knew
81:06
social media is how she has built her
81:08
little empire
81:09
um a lot of people they haven't seen
81:13
what all is really there there's 2700
81:16
pages in that case file


                                          Page 106
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 120 of 296

Declaration of Linda Kingsland, Continued


81:18
you mean to tell me that they just fit
81:21
that into like a little hour or two
81:22
no there's no way you don't fit
81:26
seven years worth of information into an
81:28
hour tv show there's no way
81:31
and not actually you know go into
81:32
in-depth detail about it
81:34
well i've spent two days digging into it
81:37
and i've only gotten
81:38
as far as the gunshot residue reports
81:43
i mean it's it's it's remarkable it's
81:46
huge the case file
81:47
and it's very informative um
81:51
it's laid out actually pretty good and
81:55
i'm actually going to be playing the
81:56
9-1-1 calls two of the 9-1-1
81:58
calls tonight on the show so people you
82:01
know people thought that was staged
82:03


                                       Page 107
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 121 of 296

Declaration of Linda Kingsland, Continued


and and and i'm going to be going into
82:05
that one i'm going to be going into that
82:07
so um yeah it's ridiculous
82:10
ridiculous so i'm crazy
82:14
that that was pretty rough and there are
82:16
people that believe that in the 48 hours
82:19
they only played
82:20
like little snippets i mean it's people
82:23
need to hear the entire thing
82:25
so i'm going to be playing that tonight
82:26
but i want to thank villain
82:28
um i want to thank you for your time
82:31
tonight and i look forward to talking to
82:34
you again
82:36
and having you on the show again oh
82:38
absolutely
82:39
yeah absolutely i appreciate everything
82:42
you're doing by the way
82:44
and you're very welcome is there any


                                           Page 108
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 122 of 296

Declaration of Linda Kingsland, Continued


82:45
last thoughts you wanted to get out
82:47
there anything else that you wanted to
82:49
make sure you got out there that i
82:50
didn't ask you
82:53
ah tell caitlyn she's doing a good oh
82:55
she's
82:56
adopted oh okay
82:59
yeah i forgot to tell her that all right
83:02
i'll let her know
83:04
yeah she all right i appreciate it you
83:06
have a lot of people on your side
83:08
you you do and i know it doesn't the
83:11
other night watching the live chat with
83:13
all the people saying you know keep your
83:14
head up
83:15
you know inspirational and you know
83:17
positive stuff
83:18
i haven't seen stuff like that on social
83:20


                                      Page 109
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 123 of 296

Declaration of Linda Kingsland, Continued


media in a long time and
83:22
i really appreciate that you know that's
83:24
a really really picked
83:25
up yep and i'm going to be bringing more
83:27
of it your way and
83:29
whitley said something in the 48 hour
83:31
special that really resonated she said
83:33
i have an army too it might be a small
83:36
army but they're really smart
83:38
and i'm busted out laughing i said she's
83:41
very wow she gets it
83:44
she does have an army and and we're the
83:48
smart ones
83:49
and i promise you that we are going to
83:51
change the direction and the momentum of
83:52
this
83:53
bit by bit piece by piece piece part by
83:56
part i promise you that
83:57
dylan so there's hope on the horizon


                                     Page 110
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 124 of 296

Declaration of Linda Kingsland, Continued


84:02
oh also everyone told me something
84:04
positive and
84:05
uh supportive the other night i
84:07
appreciate that too
84:09
like you guys don't understand what that
84:10
done for me i really appreciate it
84:13
all right thank you dylan for sitting
84:14
down with me i'll talk soon
84:17
yes ma'am take care
84:28
all right um so there you have it
84:31
there's
84:31
that um geez louise you would think
84:35
some of you were raised in a barn some
84:38
of you are so
84:39
rude you sit in the chat section
84:42
and you bleat and you crow and you
84:46
run your beaks because you're so
84:48
insistent that you're right
84:50


                                      Page 111
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 125 of 296

Declaration of Linda Kingsland, Continued


you're gonna get your opinion out there
84:53
you're [ __ ] right
84:54
everybody's gonna listen to me i'm gonna
84:57
dominate over this
84:59
long-awaited interview this this guy
85:02
has never given a public interview until
85:06
now
85:06
until me and you have no respect
85:11
for him and for me when you sit in chat
85:15
and you cause a ruckus and you run your
85:18
beaks
85:19
trying to force your freaking opinions
85:21
down people's throats
85:23
if this was a classroom a professor
85:26
would never
85:27
tolerate that they would never tell
85:29
would you do that in a classroom voices
85:32
if you were in an audience and someone
85:35
was giving


                                      Page 112
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 126 of 296

Declaration of Linda Kingsland, Continued


85:36
a lecture or presenting a show
85:39
you do that in a movie do you sit in the
85:42
audience
85:43
and scream at the screen that
85:46
things are wrong and you know better
85:50
it's completely disrespectful to me so
85:53
yeah you know what
85:54
the fact that voices had multiple people
85:57
telling them off in chat
85:58
that's why because they're being
86:01
disrespectful
86:02
to me on my channel and the two days of
86:05
work
86:06
that i put into this to writing
86:08
tonight's show
86:10
and and factoring in what i needed to
86:13
ask dylan in the first interview
86:15
that i'm doing with him i wanted to
86:17


                                      Page 113
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 127 of 296

Declaration of Linda Kingsland, Continued


bring out the human side of dylan
86:19
because he's been made into a
86:21
one-dimensional character thanks to rey
86:24
and her sycophants and her sick of fans
86:26
want to sit here and chat
86:28
and interrupt this whole thing and be
86:29
rude and disrespectful to me on my
86:31
channel
86:32
and i'm warning you i am going to start
86:34
blocking people i don't want to do that
86:36
i don't want to block you people who are
86:38
rude
86:39
i don't want to do that and then you
86:40
have someone else peppering the chat
86:42
with the fact that whitley's been
86:44
arrested how about just
86:45
stop and enjoy the interview i know you
86:49
can't be listening to the interview if
86:50
you're like this on your phone


                                       Page 114
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 128 of 296

Declaration of Linda Kingsland, Continued


86:53
or you're like this on your keyboard
86:54
you're not listening
86:56
if you're too busy trying to drive home
86:59
your thoughts and your opinion
87:01
and your knowledge and what you think
87:03
you know
87:05
and that you probably don't even know
87:09
have some respect my god
87:14
alright so now i have some screenshots
87:17
that i want to go over as i said
87:19
this is a this is a packed show
87:23
i have a lot and i have other stuff i
87:25
have to do tonight
87:26
i have i have uh stuff coming up i'm
87:29
going on a little vacation
87:30
so i need it so all right let's
87:34
let's get into some of these screenshots
87:36
that i have that i want to get into that
87:37


                                      Page 115
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 129 of 296

Declaration of Linda Kingsland, Continued


i want to discuss with you guys and i
87:39
promise you
87:41
i promise you i will pour a beer and we
87:44
will have a panel when i'm done getting
87:46
out what i want to get out
87:51
geez louise
88:00
okay so first up to that
88:06
i have a screenshot from
88:10
the justice for christian group this is
88:12
ray this is from
88:13
2019.
88:17
she says last night i was shocked and i
88:19
don't know why this shocked me to
88:21
stumble across
88:21
posts describing christian as
88:23
manipulative and controlling
88:25
among other negative descriptions i
88:28
found this so disturbing when christian
88:30
was none of those things he was


                                      Page 116
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 130 of 296

Declaration of Linda Kingsland, Continued


88:31
all of those things and it's evident in
88:34
the case file and in the text
88:35
i mean it's glaringly evident any young
88:38
man
88:38
who is insisting that his 17 year old
88:41
girlfriend
88:42
have her location sharing on and her
88:44
read receipts on
88:45
and he's got people spying on her is
88:48
manipulative and controlling
88:50
period full stop i realized i have sat
88:55
back in an effort to not be a part of
88:57
the drama oh really
88:58
the main cause of the drama and let them
89:01
make people who have never met christian
89:03
think he was something that he never was
89:05
and never would be
89:06
i'm not going to sit here and argue that
89:08


                                     Page 117
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 131 of 296

Declaration of Linda Kingsland, Continued


all the texts have been altered
89:09
you know you because you can't and they
89:11
haven't been altered
89:14
christian did send some texts that could
89:16
be disturbing
89:17
if you didn't know him and didn't know
89:19
the situation you need to imagine how
89:21
you would feel
89:22
if you are 20 and 21 years old and you
89:24
are stuck on a boat for 30 days
89:26
and your girlfriend is home going out
89:28
every night and spending your money
89:30
driving your car
89:31
while you are working 12 to 20 hours a
89:33
day for 30 days straight okay ray but
89:35
your son
89:35
chose that your son was an adult he was
89:39
21 years old he chose to have
89:42
this girl in his life i realized that


                                      Page 118
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 132 of 296

Declaration of Linda Kingsland, Continued


89:45
made you angry
89:46
you didn't like that and you wanted him
89:49
to stop
89:50
seeing whitley but he chose
89:53
this he chose her all
89:56
with all the flaws warts and baggage
89:59
that that included
90:00
he chose her he it was his decision to
90:03
have her there
90:04
it was his decision to let her drive his
90:06
car it was his decision to be stuck on a
90:09
boat for 30 days he made that choice
90:11
to do that job
90:14
he gave her his money he let her have
90:17
access to it
90:19
she continues on meanwhile you are
90:21
getting pictures
90:23
and texts sent to you about how she is
90:25


                                       Page 119
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 133 of 296

Declaration of Linda Kingsland, Continued


seen with this guy or that guy gee i
90:26
wonder who was sending him
90:28
those texts and pictures i wonder who
90:31
was ginning
90:31
up and playing on his insecurities and
90:35
his
90:36
and his jealousies and his and his image
90:39
his
90:39
uh immaturity relationship emotional and
90:42
maturity
90:45
i think from a distance of hundreds of
90:47
miles away you would lash out through
90:49
text
90:49
i know i said i've said many things in
90:52
text that i didn't mean
90:53
or or would never do but i was angry at
90:56
the time and i thought no one would ever
90:58
see these messages i was sending so you
91:00
lash out


                                     Page 120
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 134 of 296

Declaration of Linda Kingsland, Continued


91:01
but does that really reflect who you are
91:03
yes
91:04
ray yes it done and i can't believe i'm
91:07
having to tell you this
91:08
given what you do for a living yes it
91:10
does reflect who you are
91:11
when you lash out it reflects who you're
91:13
being in that moment
91:14
and you either choose to change it you
91:18
choose to correct yourself
91:19
and or you don't right
91:24
you know this she continues on
91:28
i would hope not because i'm sure many
91:31
of you have seen messages i have sent
91:32
about whitley oh yes we have
91:35
and the situation she created that
91:38
is just venting due
91:41
to being in a situation where i had
91:45


                                       Page 121
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 135 of 296

Declaration of Linda Kingsland, Continued


no control
91:49
i would challenge any parent girlfriend
91:52
boyfriend to look in their phone and see
91:53
if their texts
91:54
that are probably would not paint them
91:56
in the best light if they were released
91:57
to total strangers
92:00
that's right that's right including
92:03
the text between christian and and
92:05
whitley right
92:07
and the stuff that you've released
92:12
that you've embarrassed whitley with
92:14
right i mean it cuts both ways
92:18
but i underscored this sentence because
92:21
people
92:21
i always say this people leak they leak
92:24
who they are
92:25
they leak their inner truth and they
92:27
leak their inner dialogue


                                       Page 122
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 136 of 296

Declaration of Linda Kingsland, Continued


92:29
you just have to know when to spot it
92:31
she says that is just venting so her
92:33
lashing out
92:35
is venting due to being in a situation
92:39
where she had
92:40
no control
92:46
moving on i want to address this claim
92:50
that christian was on his way to being a
92:54
tugboat captain
92:55
and that he took his job super seriously
92:57
and he was super
92:59
responsible and he was just had this
93:02
head on his shoulders and he was
93:05
real serious about his job on the boat i
93:07
want to completely dispel that
93:09
because it is completely dispelled by
93:11
the case file this is
93:13
christian um
93:16


                                           Page 123
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 137 of 296

Declaration of Linda Kingsland, Continued


texting regarding leaving his job
93:20
he's being asked are you off the boat
93:21
yet he says one hour
93:23
he the person he's texting with asks is
93:26
it throwing your crew change off or you
93:27
coming back to the boat in a day or two
93:29
he says
93:30
i don't know what i'm doing i told my
93:31
captain i'm getting off he said why
93:33
i said i got a family situation and
93:35
whether he likes it or not or the office
93:37
likes it
93:38
i'm getting off you can go ahead and
93:40
fire me whatever has to happen
93:42
he said all right i'll go to bat for you
93:44
but there's only so much i can do
93:46
in conjunction with this christian also
93:49
tossed
93:50
his thousand dollar work suit


                                       Page 124
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 138 of 296

Declaration of Linda Kingsland, Continued


93:53
in a ditch and that's undisputed when he
93:56
got in the car with dylan
93:57
he tossed his work clothes his very
93:59
expensive work clothes in a ditch
94:06
moving on to more texts from the case
94:09
file
94:09
and i hope you guys are seeing this okay
94:20
so when you see red that's christian
94:23
reading
94:24
sent is christian sending a text
94:31
and the person texts him and says i was
94:34
just i was being honest letting you know
94:36
what i was doing ahead of time he
94:37
responds and says when i'm home
94:38
you don't want to be around anyone when
94:40
i'm gone you go out you hang out get
94:42
effed up just like everyone i hit the
94:43
boat
94:44


                                     Page 125
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 139 of 296

Declaration of Linda Kingsland, Continued


my mom hits me with some bs messages
94:46
about how i'm back
94:47
i'm a backstabbing son
94:51
and what i'm going to be doing with
94:52
these messages and i'm just including a
94:54
few tonight and in future episodes i'm
94:56
going to be including more
94:57
i'm going to be completely dismantling
95:00
this false narrative that was put out on
95:02
48 hours
95:04
and kendall ray and culpable and all
95:06
these other people this false narrative
95:08
that things were just hunky-dory between
95:10
rey and christian
95:12
and that christian was perfectly fine
95:14
with with
95:16
um his mom and the relationship with his
95:18
mom
95:20
this person responds and says i do want


                                      Page 126
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 140 of 296

Declaration of Linda Kingsland, Continued


95:22
to hang out now even when you're home
95:24
because i'm more comfortable around all
95:25
of them i talk to bree pretty much the
95:27
whole time and was home at 10 45.
95:30
christian says whatever there has been
95:32
maybe one time you ain't done something
95:34
when i've been gone
95:35
what do you mean you just now want to do
95:37
stuff you always have done stuff the one
95:38
time you haven't you cried and acted
95:40
like it was the end of the world
95:42
you want a relationship when it benefits
95:44
you and when you and you don't
95:46
when you you don't do when you when what
95:49
you want
95:50
just like my mom wants to tell everyone
95:52
how [ __ ] of a son i am
95:54
because i don't want to make up but
95:56


                                     Page 127
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 141 of 296

Declaration of Linda Kingsland, Continued


every time
95:58
it's time to make up she sticks her nose
96:00
in the air
96:01
this is right from the case file and
96:03
this is days this is just
96:05
days before the incident in the
96:07
apartment
96:09
now for this next series of texts i've
96:11
put a c
96:13
where it's christian and i put an a
96:15
where it's his sister
96:17
christian says it is what it is i can't
96:19
really help you no more she don't listen
96:21
to me and we barely talk and i like it
96:22
this way
96:24
this is his sister alexa and she loves
96:27
just talking [ __ ] about
96:28
christian it's another christian she's
96:30
talking about i can't even think of how


                                           Page 128
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 142 of 296

Declaration of Linda Kingsland, Continued


96:31
many times i've cried
96:33
to christian or how many times he's been
96:34
there for me when i was being a little b
96:37
christian is just probably one of my
96:38
realest friends because he tells it to
96:39
me straight up and doesn't lie
96:42
oh i don't need help because the more
96:43
she pushes them away the more i'm just
96:45
going to sneak around to hang out with
96:46
them
96:47
this is his sister and christian
96:50
discussing how controlling their mom is
96:53
about who they hang out with
96:54
and who they're friends with christian
96:56
responds and says
96:57
i don't know she has problems she can
96:59
blame them on me or you or whatever but
97:01
she needs help or medicine
97:02


                                     Page 129
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 143 of 296

Declaration of Linda Kingsland, Continued


or something until she does i ain't
97:04
trusting her no more
97:06
i ain't going out of my way to make her
97:07
happy or please her i'm doing my own
97:09
thing
97:10
whether she likes it or not alexa
97:13
responds
97:14
i don't think she has a choice to that
97:15
one i mean you're 21 and not even living
97:18
here
97:18
you can do whatever the f you want but
97:20
me on the other hand i'm still
97:22
in prison no joke i have good grades in
97:25
everything and the only things i've done
97:27
is dusty lead out be beauty review to
97:29
see duncan
97:30
and basketball games the only reason i
97:32
go to
97:33
i got to go to any is because she wants


                                       Page 130
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 144 of 296

Declaration of Linda Kingsland, Continued


97:35
me to get back with duncan
97:37
i feel like she is trying to play
97:39
barbies
97:40
or something with my life the perfect
97:43
boyfriend perfect friends perfect life
97:45
but that's not how it works considering
97:47
she doesn't even know
97:49
why i broke up with duncan the real
97:51
reason ahahahaha christian was my reason
97:54
so i don't know what anyone says but me
97:56
and christian
97:57
christian shall get married one day okay
98:00
what
98:00
the picture that these series of texts
98:03
should paint for you
98:04
is not only was ray
98:07
controlling about who christian dated
98:11
and who christian was friends with and
98:12


                                     Page 131
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 145 of 296

Declaration of Linda Kingsland, Continued


christian hung around with and where
98:14
christian worked and what christian did
98:16
she also was equally as controlling
98:20
with her daughter and it's clear as day
98:23
here
98:24
with alexa saying it i feel like she's
98:27
trying to play
98:28
barbies with my life she wants
98:31
everything to be perfect and this falls
98:33
in line
98:34
with what we know about christian saying
98:37
to his
98:38
family or saying to his friends
98:41
that he can couldn't make his mom happy
98:43
just felt like he could never make her
98:45
happy she was never
98:46
happy with him
98:49
now this next series of texts is um
98:53
from josh and then there's one


                                     Page 132
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 146 of 296

Declaration of Linda Kingsland, Continued


98:57
um from whitley
99:00
and then we have another one from josh
99:05
josh says to him and i want you to
99:07
notice the date on this this is 2
99:09
23 2014.
99:12
josh says just do it man get it over
99:15
with and listen to what she has to say
99:17
she wants to compromise and compromise
99:19
with her i can go ahead and tell you
99:20
what she is going to want
99:22
she is going to want you to come out to
99:25
the house more
99:26
and go out and eat with them and [ __ ]
99:28
but she isn't going to let you bring
99:30
whitley
99:32
i don't know where you and whitley are
99:34
in your relationship
99:35
but if you plan in staying with her then
99:38


                                     Page 133
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 147 of 296

Declaration of Linda Kingsland, Continued


tell her you're not leaving her
99:40
and then go from there if she can't
99:42
accept
99:43
at that whatever i mean you all can come
99:45
to some kind of agreement
99:47
i mean look at it from their point of
99:48
view man i know it's not like
99:51
this or i don't think it is i really
99:53
don't know but it looks like whitley is
99:55
using you man
99:56
she doesn't have a job she doesn't go to
99:58
school and she sits at the house
100:00
all day playing playstation i know she
100:03
is trying to find a job and that's not
100:04
really what it is but that's what they
100:06
are seeing they think she is running
100:08
around behind your back
100:10
and basically using you they don't
100:13
see how it really is man they don't see


                                       Page 134
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 148 of 296

Declaration of Linda Kingsland, Continued


100:16
her trying to find jobs and trying to
100:17
get her mom to let her go to school or
100:19
anything like that they see the
100:20
negatives you're never going to get rey
100:23
to like whitley
100:24
ray doesn't even like avery so this is
100:26
expected man
100:27
just talk to her and come up with a
100:29
compromise man get this drama crap out
100:31
of the way
100:32
and if she starts it again then keep
100:33
doing what you're doing now
100:37
josh then responds a few minutes later
100:40
and he says man
100:41
i tried this crap with her a hundred
100:43
different ways man i tried writing
100:44
letters talking in person
100:46
texting it doesn't matt actually sorry
100:49


                                     Page 135
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 149 of 296

Declaration of Linda Kingsland, Continued


this is
100:50
christian to josh let's begin again man
100:53
i tried this crap with her a hundred
100:55
different ways man i tried writing
100:57
letters
100:57
talking in person texting it doesn't
100:59
matter it ain't gonna change crap she
101:02
ain't gonna let whitley come to the
101:03
house
101:04
when i'm at the house all she wants to
101:06
do is make snide ass comments about her
101:08
when i'm not ever talking anything about
101:10
her and all the negative towards me
101:12
i asked her the past time i was home did
101:15
she want to eat she said she was busy
101:17
i tried sitting on the bed talking to
101:18
her all she would do is say she was busy
101:20
leave her alone so what is there to work
101:23
out exactly


                                      Page 136
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 150 of 296

Declaration of Linda Kingsland, Continued


101:24
now again i'm trying to illustrate for
101:27
you guys
101:28
a young man 21 years old very much torn
101:32
between his mom
101:33
and his girlfriend and very much feeling
101:36
the frustration of that this is
101:39
corroborated
101:41
by his friends and by
101:45
more specifically dylan
101:49
on the day that christians
101:53
uh ended his life
101:57
christian said something to dylan about
102:00
rey
102:01
the conversation the last conversation
102:04
he had with ray
102:05
she was crying that there was some
102:08
crying going on
102:10
and christian made the comment to dylan
102:13


                                      Page 137
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 151 of 296

Declaration of Linda Kingsland, Continued


i can't i'm caught in between the two of
102:14
them i can't make anyone happy
102:17
i'm caught in between the middle of
102:19
these two
102:20
women and now moving on to these next
102:24
series of texts
102:26
he says to um and this is just a
102:30
continuation of
102:31
of these last texts
102:34
he says to josh all she wants to do
102:37
is make herself feel better for being a
102:40
bee
102:40
by saying she tried to talk to me
102:43
i told her i'm done with that drama bs i
102:46
ain't fighting anymore because i don't
102:47
have nothing to fight about
102:50
i never called starting crap i never
102:52
asked for their opinion i never asked
102:54
for their acceptance i don't care


                                      Page 138
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 152 of 296

Declaration of Linda Kingsland, Continued


102:56
i ask for the bs and the drama to stop
102:59
and she can't
103:00
she refuses to so i ain't worried about
103:02
it i don't care if she goes to sleep
103:04
crying i'm done with that bs
103:05
when she gets over her bs and learns to
103:08
just freaking be happy
103:09
then maybe we can all be at peace then
103:12
this is february 23rd 2014.
103:18
this is from josh do what you got to do
103:20
man
103:21
i don't know what's gotten into her she
103:23
just isn't going to be happy until
103:24
either we move back
103:26
or you leave whitley that's the only way
103:29
she will ever stop i don't know man
103:33
i'm not worried about it just do what
103:35
you do
103:37


                                           Page 139
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 153 of 296

Declaration of Linda Kingsland, Continued


he responds to josh i don't care
103:41
if we talk don't care if her or anyone
103:43
else likes it i don't hate her or
103:45
despise her for doing
103:46
crap for dusty i don't refuse to have
103:49
anything to do with her
103:50
because of him i look over it and accept
103:52
it the same as she should look over
103:54
whitley
103:55
but she can't she wants me to choose her
103:57
or whitley
103:58
and i ain't choosing whitley ain't
104:00
trying to start crap with her
104:02
and hasn't if she was then i'd
104:04
understand why she acts the way she has
104:06
been
104:07
but she don't to josh again
104:11
even if i left whitley tonight i ain't
104:14
talking to her


                                      Page 140
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 154 of 296

Declaration of Linda Kingsland, Continued


104:15
because it's not whitley it's her it has
104:18
nothing to do with whitley
104:19
why i stopped going up there or stopped
104:22
talking to her february 23rd
104:32
now this next screen
104:35
shot is a
104:38
direct message to michaela and that is a
104:41
name that you've heard me
104:42
mentioned as
104:45
the individual who
104:49
alexa christian's sister messaged
104:53
a friend of michaela's name hunter
104:57
and i showed it to you in the last
104:59
episode where she
105:00
said uh my mom will pay you 10 grand
105:04
to get michaela drunk and get her to
105:07
start talking about whitley
105:12
and rey direct messages this young lady
105:16


                                       Page 141
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 155 of 296

Declaration of Linda Kingsland, Continued


and she says and again this is back in
105:20
2017
105:21
she direct messages her and she says
105:23
michaela i think you need to stop
105:24
worrying about alexa and start worrying
105:26
about your own
105:27
legal issues this is intimidation i sent
105:30
the audio file to the aeg investigator
105:32
this week in which you are implicated in
105:34
helping whitley cover up christian's
105:36
murder
105:37
it also implicates you in drug
105:38
trafficking and sex trade with whitley
105:40
for philip marr
105:41
i had held off turning the audio over
105:43
because we had told the person we would
105:45
not release their name
105:46
due to recent events we have decided
105:48
that person no longer deserves our


                                      Page 142
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 156 of 296

Declaration of Linda Kingsland, Continued


105:50
silence
105:51
we have also turned the tape over to a
105:53
national news media outlet who plans on
105:55
doing a story on christian's case
105:57
i feel strongly that every individual
105:59
who stayed silent and who assisted
106:01
whitley
106:02
and covering up the true events that
106:03
occurred that day should be prosecuted
106:08
should be prosecuted for their
106:11
prosecuted for
106:14
prosecuted for the role that they played
106:16
and
106:17
michaela and michaela mckayla thumbs
106:21
thumbed her down now
106:28
before i get into the next
106:31
series of screenshots i want to say
106:34
regardless
106:35


                                      Page 143
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 157 of 296

Declaration of Linda Kingsland, Continued


of your view on the forensics and
106:38
nuances of this case
106:41
i just can't see how anyone can disagree
106:42
with me that using social media to
106:45
assemble an
106:46
army to establish yourself
106:49
as their de facto leader by using your
106:51
status as a grieving mother and then
106:53
waging
106:54
war literally waging war
106:57
against people that you have deemed
106:58
suspects or people who will
107:00
people like michaela who refuse to
107:04
work with you on getting to whitley and
107:08
getting to dillon
107:10
this is not an appropriate way to go
107:13
about getting
107:14
justice for someone this is not an
107:17
appropriate use


                                       Page 144
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 158 of 296

Declaration of Linda Kingsland, Continued


107:18
of social media
107:21
it's cruel it's irresponsible
107:24
and shameful and yes i am publicly
107:27
shaming
107:28
rey for it
107:32
what you have been doing for the past
107:34
seven long years
107:36
is tightly controlling the narrative
107:40
you've had a death grip on the narrative
107:42
and calculating and controlling ways
107:46
in which you have done that are almost
107:47
too numerous to count
107:50
and i'm going to be touching on a few of
107:51
them tonight after i get through these
107:53
next series of screenshots
107:58
any sort of statement that is gotten
108:01
out of someone via bribing them
108:04
or threatening them or intimidating them
108:07


                                      Page 145
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 159 of 296

Declaration of Linda Kingsland, Continued


it's not admissible
108:08
so what is the point of it what is the
108:11
been the point
108:12
of this e war what really is the point
108:15
but let's get back
108:16
to uh rey in her
108:20
echo chamber of a group
108:24
she says you also have to take into
108:26
consideration dylan was taking a lot of
108:27
oxycontin around that time
108:29
he was pretty strung out so i have been
108:31
told
108:32
he obviously had no money because he
108:34
told christian in text messages that he
108:36
had to borrow money from his grandfather
108:38
to buy gas to go pick christiana so you
108:41
have a drug addict without money that
108:43
equals desperation
108:44
and stupid decisions


                                     Page 146
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 160 of 296

Declaration of Linda Kingsland, Continued


108:47
someone else chimes in
108:51
and they say i have a question before i
108:53
left a different facebook group they
108:54
were defending dylan and saying he
108:56
didn't have a drug problem i
108:57
commented that i read or heard somewhere
108:59
online dylan had left a drug rehab just
109:01
a couple days before christian's death
109:03
dylan's mother promptly told me i was
109:05
given the wrong information did i get
109:07
that wrong
109:09
sue in the group responds and she says
109:12
um i believe there more than one person
109:14
has made this and has inside knowledge
109:16
of dylan being in rehab and
109:18
also other times kimberly chimes in oh
109:20
pam much like whitley's mother seems to
109:22
have a little lying problem
109:24


                                     Page 147
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 161 of 296

Declaration of Linda Kingsland, Continued


and seems to have issues with enabling
109:26
their strung out lying children
109:29
paula responds he does have a drug
109:31
problem
109:32
leanne responds he's always had a drug
109:34
problem even when they were young
109:35
there's a bunch of people who
109:37
you know again with the peasants and
109:39
this is who i mean
109:41
by the army that she has assembled
109:45
but let's go back to the case file let's
109:48
let's take a good look at the case file
109:50
and look
109:50
at the texts from christian himself
109:57
so the person he's texting with says
110:00
it's going to be wild when you get back
110:03
um let me make sure i'm reading this
110:07
from the top
110:08
or from the right uh


                                           Page 148
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 162 of 296

Declaration of Linda Kingsland, Continued


110:12
he done that to me too and i wrote him
110:13
back said you were there he read it 10
110:15
on the dot
110:16
no he ain't gone say he ain't running
110:18
back he ain't gonna say crappy read it
110:19
heck yeah
110:20
i'll find him for show was one of them
110:23
when i was with her
110:24
i'm gonna throw a large amount of
110:26
someone when i get back
110:28
should ain't talked in a minute you
110:29
still got the x
110:31
hookup this is somebody asking christian
110:35
if he has a xanax hookup
110:39
and he puts the big x
110:43
i ain't gonna remember none of that crap
110:45
because cause came through on the pills
110:48
tabs and stick hahaha i'm down for
110:50


                                      Page 149
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 163 of 296

Declaration of Linda Kingsland, Continued


whatever you know that oh for sure
110:53
[ __ ] be conniving these days thinking
110:55
that they can get away with anything
110:58
dude you coming back memorial day
111:00
weekend we're throwing down
111:02
aha we ought to flip her get some of the
111:04
town chicks and flip them
111:06
aha oh yeah i get that [ __ ] straight
111:09
though she might end up in the dungeon
111:12
um
111:17
but here's the reference to the xanax
111:18
abuse moving on
111:20
i'm still digging haha i need some damn
111:22
proof so she can't dance around the
111:24
truth with her bs
111:25
lies said what her own mama said that
111:27
too i'm hoping that between sending him
111:29
that and me sending what i sent that he
111:32
will get pissed off at her and send me


                                      Page 150
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 164 of 296

Declaration of Linda Kingsland, Continued


111:34
those
111:34
damn screenshots once i get satisfaction
111:36
i will be happy
111:39
i want her to come home and think we are
111:40
all right and then i see her own
111:42
damn messages saying was okay for him
111:44
come she ain't going to be able to say
111:46
uh crap back that's all i want is to
111:48
make her not be able to dance around the
111:49
tooth and blame everyone
111:50
this is indicative again of him wanting
111:53
to confront whitley
111:54
not wanting to throw her out wanting to
111:56
confront her
112:00
and then um
112:07
at the bottom here it says
112:11
and this is christian i don't know who
112:13
told you if you want to be honest
112:15


                                     Page 151
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 165 of 296

Declaration of Linda Kingsland, Continued


josh is tell me he didn't dylan is
112:17
saying he didn't lisa said she didn't
112:20
i know that it was josh or lisa i don't
112:21
know how they could remember because
112:23
they were all effed up
112:24
josh had taken a few bars they're
112:26
talking about xanax
112:27
before i have him the one or a half of
112:29
him in the truck didn't even remember
112:31
going to a different party and he didn't
112:32
know that he slept in the bed with dylan
112:34
that night
112:34
if dylan told you then he's probably
112:36
true if josh told you then i don't know
112:38
if i believe it like i said i don't
112:39
remember
112:40
if we did so i can say we did or didn't
112:42
i had no intentions on lisa even coming
112:44
that night


                                      Page 152
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 166 of 296

Declaration of Linda Kingsland, Continued


112:45
i was trying to get with kayla walton i
112:47
didn't even ride in my truck most of the
112:49
night
112:50
i rode with kayla while dylan and lisa
112:51
and josh drove my truck everywhere that
112:53
night until we got to the last party
112:56
once i got there i was so effed up
112:59
i got in my truck and stayed till we
113:02
left
113:06
and then in this next series of texts um
113:09
ha ha ha haha up there got that lounge
113:12
smelling like straight testosterone
113:15
and ass summer's coming fast gotta get
113:17
back to this is christian
113:19
gotta get back to 210 i took a big loss
113:23
crap makes you sweat and pee like a m f
113:25
er
113:26
it's iite most of it is just water
113:29


                                      Page 153
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 167 of 296

Declaration of Linda Kingsland, Continued


weight
113:30
my piss is like damn wolf piss right now
113:32
ha ha 18 pound loss ain't too bad
113:35
is cutting good cutting steroids i need
113:38
to chill after that for a while
113:39
let my kidney heal up get really big
113:41
then do a crazy hard cut
113:43
cycle
113:46
month before summer i'm going to do
113:48
injectable
113:49
of test for a cycle bulk to 198
113:53
i'm back down to 180 i hell yeah i need
113:56
some more
113:57
i've been on deer antler spray for eight
113:59
weeks have you already bulked
114:00
i'm cutting with oxy elite pro right now
114:04
they are plenty of places that sell it
114:07
they shut it down
114:08
look up d d boy


                                       Page 154
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 168 of 296

Declaration of Linda Kingsland, Continued


114:11
i dude what's that sight you got them
114:14
animal anabolic steroids off of all
114:17
right cool thanks man so here we have
114:19
admitted xanax use and admitted
114:22
steroid use
114:25
and in my next show i'm going to be
114:28
showing where they talk about about
114:29
adderall use
114:33
here is the text once again from alexa
114:36
to hunter
114:37
saying my mother said if you get
114:39
michaela so effed up
114:41
she will tell whitley has so again i'm
114:44
trying to illustrate for you guys
114:46
christian was also doing
114:49
drugs christian was hanging out with
114:51
people that were doing drugs
114:54
of course we know whitley was doing
114:56


                                         Page 155
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 169 of 296

Declaration of Linda Kingsland, Continued


drugs for the person who was yelling
114:57
that at me and chat well aren't you
114:59
going to acknowledge yeah really i think
115:00
it's pretty common knowledge
115:02
but we also need to acknowledge that so
115:04
is christian
115:05
and you have ray sitting in her army
115:09
talking about um what a loser drug
115:12
addict dylan is
115:14
and what a horrible person he is for
115:16
doing drugs and you have
115:17
rey's army her sycophants in there
115:20
saying
115:20
that uh dylan's mother and whitley's
115:23
mother
115:24
haven't have raised and enabled their
115:26
kids to be drug
115:27
druggies and liars and here we have
115:30
ray's own daughter


                                       Page 156
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 170 of 296

Declaration of Linda Kingsland, Continued


115:31
texting someone and offering to pay
115:35
a young man to get a young girl
115:38
so messed up
115:44
if that she will run her mouth about
115:46
whitley
115:48
again i hope that i'm driving home
115:52
the sheer and utter hypocrisy
115:55
of this woman and her sycophant
115:58
sitting in their army throwing shade
116:02
and spitballs at dillon for possible
116:05
drug use
116:06
but this woman is encouraging
116:10
young people to use
116:13
substances and get messed up
116:17
and her own son was on
116:21
god knows what psychotropics prior to
116:24
coming home that day
116:26
and for people that want to argue that
116:28


                                         Page 157
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 171 of 296

Declaration of Linda Kingsland, Continued


they're
116:29
tested all the time on the boat most
116:32
drug tests
116:33
do not test for xanax in fact most
116:36
most do not and it's got a fi it's a
116:39
five day
116:40
roughly five day period in in the urine
116:44
so it likely the xanax abuses in my
116:47
opinion cannot be denied
116:49
and i'm going to continue to show proof
116:50
of that as i continue to go through the
116:52
case file
116:54
the xanax abuse among these young people
116:56
was rampant there was also adderall
116:58
abuse
116:59
these are psychotropics they're not
117:02
necessarily tested for
117:03
on standard work drug tests they're
117:06
testing generally for street drugs and


                                     Page 158
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 172 of 296

Declaration of Linda Kingsland, Continued


117:10
some of them these psychotropics are out
117:13
in a matter of a few days so it doesn't
117:15
surprise me
117:16
that his urine analysis
117:20
was clear now before i get
117:24
to the funeral stuff i want to
117:30
play a couple more i want to play one
117:33
more interview for you
117:34
and a video
118:00
so yeah so of course
118:04
yeah so of course i wanted to talk to
118:07
you about
118:08
you know everything going on
118:24
so yeah so of course i wanted to talk to
118:27
you about you know
118:28
everything going on yeah
118:32
thank you lot eager i kind of figured
118:34
that's what you were wanting to talk
118:35


                                      Page 159
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 173 of 296

Declaration of Linda Kingsland, Continued


about because
118:37
i knew i know you they put you on that
118:40
latest podcast
118:42
yeah it's crazy yeah yeah
118:45
it's so crazy and i and i don't think
118:48
anybody when they originally
118:50
like when when like you and when dallas
118:52
and when everybody originally got
118:53
involved in this mess
118:56
i don't think y'all ever expected it to
118:58
really go to this extreme and
119:00
to be exposed in the ways that y'all
119:02
been exposed
119:04
well because we were told that they
119:07
wanted a story
119:08
and so you know we all it was like
119:11
hearsay
119:12
you know what i mean like
119:16
yeah and we were like what


                                     Page 160
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 174 of 296

Declaration of Linda Kingsland, Continued


119:19
16 years old i just turned 21 two days
119:23
ago
119:24
yeah yeah three years ago
119:28
yeah yeah quite well
119:32
i had just turned 16 that august and it
119:34
was in january i believe
119:36
well it was february of 14 when the
119:39
incident happened
119:41
february 14th yeah february of 2014
119:44
when it actually happened oh yeah that
119:47
was five years ago
119:49
right yeah so
119:53
yeah that's what i was wondering too
119:55
though i mean did they like approach you
119:57
or how does that happen
119:59
andrakios okay so this is why it's so
120:02
[ __ ] up to me frankie like i have not
120:04
talked to anyone
120:05


                                      Page 161
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 175 of 296

Declaration of Linda Kingsland, Continued


from meridian about this except my mom
120:09
yeah that's great just my mom that's the
120:11
only person and
120:13
i have i don't know so this is what's so
120:16
[ __ ] up about it
120:18
tyler thompson told me i'm telling you
120:20
the truth i don't know what
120:21
who to talk to i don't know what to say
120:23
and i don't want to intimidate myself
120:25
or say something wrong for it to be
120:27
turned on someone else
120:28
no that's perfectly fine that's
120:31
understandable
120:32
so i don't want to reach out but
120:36
tyler thompson which is judge thompson's
120:38
grandson he was like if you give my
120:40
family a story
120:43
you know like if you know anything or if
120:47
you've heard anything they'll give you


                                     Page 162
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 176 of 296

Declaration of Linda Kingsland, Continued


120:48
ten thousand dollars and i'm 16.
120:51
like i promise you one thing about me
120:53
like
120:55
i like to chase money like i love money
120:58
i won't do anything for money but i like
121:00
money
121:02
and so that was motivating for me
121:05
you know yeah but
121:09
everything that was said was just like
121:11
hearsay
121:12
and eventually they dropped you like we
121:15
went to alliance
121:16
health center and
121:21
she there was like a lady a polygraph
121:23
lady mind you i was a minor
121:25
there was a lady there to give me a
121:26
polygraph test
121:28
and it was
121:33


                                      Page 163
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 177 of 296

Declaration of Linda Kingsland, Continued


yeah that was that gail mills lady the
121:35
one who worked for the
121:37
role right yeah
121:41
she's a probably so eventually
121:44
it was like a mason jar full of weed
121:48
and five hundred dollars
121:53
is what they gave you to to give your
121:55
story
121:56
yeah and who gave you that
121:59
child and dracula and kyle xv
122:02
was with me you know my ex right you
122:04
know yeah
122:05
yeah so todd christian's dad
122:10
yeah and like this is why okay like this
122:12
is how i know it was around january
122:13
because i remember
122:15
i gave blair like a fat ass nog out of
122:17
it
122:19
yeah so you got blair


                                           Page 164
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 178 of 296

Declaration of Linda Kingsland, Continued


122:22
somebody on her birthday yeah for her
122:24
birthday
122:25
i like that like crazy like this is like
122:28
and
122:28
i like none of i i guess none of us knew
122:30
the severity of what is really going on
122:33
you know what i mean like
122:36
you know like we know it was a suicide
122:38
we know
122:39
like but it's just like stuff you hear
122:42
you know like and especially at a young
122:43
age
122:44
i'm like you know like
122:47
i could have made i should have made
122:49
better decisions considering it
122:51
like regarding it you know but i want to
122:54
like
122:56
i got like most definitely 100 sure
122:58


                                       Page 165
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 179 of 296

Declaration of Linda Kingsland, Continued


should have like this is stuck by
123:00
it i want to make a video
123:04
but you've told you've told your mom
123:06
this
123:07
yeah and what she said
123:10
she is like she doesn't blame rey
123:14
because she has a dead son out of it
123:17
yeah
123:17
you know so she's not like none of us
123:20
are here to like
123:22
talk [ __ ] or like being great someone
123:24
you know
123:25
so like we understand the situation we
123:27
understand her heart and like
123:29
why she's motivated so like
123:34
she thinks it was
123:38
like manipulating a bunch of kids
123:41
like taking advantage of youth
123:45
you know


                                          Page 166
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 180 of 296

Declaration of Linda Kingsland, Continued


123:48
he did it a fair way yeah
123:51
yeah yeah you're right i mean especially
123:55
you being 16 at the time or
123:57
17 however old you were yeah 16 17
124:00
i think i just turned 16 and i was
124:02
turning 17 that august
124:05
yeah well that's when it occurred but
124:07
when did she when was it that you did
124:08
that interview
124:11
i don't know it was like i've done i was
124:13
like 16
124:14
15 turning 17. okay
124:18
and what and when when was it that you
124:21
that that they're trying to say that you
124:23
had that conversation that whitley told
124:25
you something
124:28
two thousand that was like the same time
124:31
so when they they came to key west and
124:34


                                      Page 167
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 181 of 296

Declaration of Linda Kingsland, Continued


they were like
124:34
we're producers we're doing a tv show
124:37
about whitley
124:39
you know didn't really talk much about
124:42
people they asked me what happened i
124:43
told them i didn't know what happened
124:46
and then they were like asking about
124:48
whitley
124:49
and i've never said anything bad about
124:51
her like
124:53
this was recent this was like
124:56
it was back around february this year
124:59
or something yeah they had showed up and
125:02
then
125:05
since i was working you know like yeah i
125:07
was dancing
125:08
like for a little while like that's not
125:10
what i'm doing now
125:11
that's not who i am so like i mean [ __ ]


                                     Page 168
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 182 of 296

Declaration of Linda Kingsland, Continued


125:15
like i did what i had to do
125:17
yes yeah of course there's other options
125:20
but we're trying to fight the rant and
125:22
eat like a living
125:25
yes like and it wasn't like a career but
125:28
it
125:28
was i mean anyway so well listen so that
125:31
was yeah i know that was sometime this
125:33
year before the podcast but they said
125:35
they said though today at the end of
125:36
that podcast that they had spoken with
125:39
you again
125:41
uh in mississippi at some point
125:45
did you ever talk to them again to the
125:47
podcast people or to investigators at
125:49
another point
125:50
no i haven't i don't remember
125:53
even when i was in mississippi i've only
125:56


                                       Page 169
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 183 of 296

Declaration of Linda Kingsland, Continued


been in a mississippi like
125:58
i don't know i'll have to hear that to
126:00
see to me like it's just
126:03
i listened to it but i didn't hear that
126:05
for it yeah i think that's what they
126:07
said toward the end i don't know that
126:09
you know some of that stuff runs
126:11
together so i'm not real sure but i
126:13
thought that was
126:14
toward the end i you talk to whitley uh
126:17
yeah i mean i stayed in touch with
126:19
whitley you know because
126:20
we're trying to help her get through all
126:22
this because how is she
126:24
she's fine i mean she's doing well i
126:26
mean yeah she's struggling she's having
126:27
a tough time but
126:29
you know overall she's you know she's
126:32
she's okay i mean she's doing


                                           Page 170
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 184 of 296

Declaration of Linda Kingsland, Continued


126:35
better than most people would be doing
126:36
who were faced with this but the fact
126:39
that they
126:39
put out there where she lived where she
126:41
works
126:42
and things like that you know and then
126:45
people go in looking for her at work or
126:48
people have called for work uh
126:51
you know that's just that's just not
126:54
fair to her that people are doing things
126:55
like that and i think that's one of
126:56
their things
126:57
is they want people they want people to
126:59
make her life miserable
127:02
but i mean yeah just like it's like
127:06
and i also feel like it's because
127:10
she hasn't spoken on it you know
127:13
yeah not saying you know that comes with
127:16


                                     Page 171
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 185 of 296

Declaration of Linda Kingsland, Continued


hard times whenever she feels
127:18
right or if she never feels you know
127:19
completely affair well that's really
127:22
that's really nobody hears the other
127:23
story nobody hears the other side
127:25
they're only here one time
127:27
well and that's what that's the thing
127:29
that's been trying to happen
127:31
uh you know joel hamilton's been running
127:34
that unjustifiable page
127:36
where we got a copy of the case file and
127:38
he's been
127:42
yeah well there's a bunch of people on
127:44
it there's there's over 2 000 people
127:46
looking at it so
127:48
you know he's been getting the truth
127:49
he's been getting the actual evidence
127:51
out of the case file and getting the
127:52
evidence out there you know the biggest


                                     Page 172
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 186 of 296

Declaration of Linda Kingsland, Continued


127:54
things were
127:55
you know like he act like christian
127:57
actually did have positive
127:58
he tested positive for gunshot residue
128:01
he was the only one who tested positive
128:04
whitley and dylan only tested for
128:05
particles that are indicative
128:08
of gunshot they didn't test a positive
128:10
you know andrakios are manipulating this
128:13
and everyone around them to get their
128:16
own satisfaction because they don't want
128:18
to feel the blame for why their son
128:19
committed suicide yes
128:23
right they know yeah there's
128:26
there's a lot of things in that file i
128:27
mean all the text messages of
128:29
him threatening to kill himself but but
128:31
yeah i had
128:33


                                     Page 173
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 187 of 296

Declaration of Linda Kingsland, Continued


i was wondering because uh
128:36
about if they had offered you anything
128:38
to give a story
128:40
uh because i know that's been said
128:43
uh by more than one person and so i had
128:46
wondered about that
128:48
so todd himself i want to make
128:51
i want to make a video just tell me what
128:54
you think about it like i want to make a
128:56
video
128:58
and just speak my side of everything
129:00
that i know
129:02
and that's everything like speak my
129:04
truth
129:06
and like i don't want to post it on
129:07
impulse
129:09
i don't want anyone to see it you know i
129:11
mean like
129:13
well let me tell you this if you did


                                       Page 174
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 188 of 296

Declaration of Linda Kingsland, Continued


129:15
something like that you need to let
129:17
let me talk to some people and
129:20
help you with that and get it done
129:22
correctly and get it put out correctly
129:25
and not
129:26
intimidating or not
129:29
in a situation where it's going to end
129:32
up causing you any issues
129:34
i know that's my goal and like i don't
129:36
know
129:37
i know i cannot do this by myself
129:39
exactly well don't do it
129:40
don't do anything and let me talk to
129:43
some people and see
129:45
if we can't help you get that if we
129:48
can't facilitate that and get it done
129:49
for you because i don't want you to put
129:51
yourself
129:52


                                          Page 175
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 189 of 296

Declaration of Linda Kingsland, Continued


in a situation to where you end up going
129:54
through the same type of hell that
129:55
whitley's going through
129:59
you know i i but see i was told that
130:02
tyler
130:03
that tyler came to you and that that he
130:05
was the one
130:06
exactly what happened because that's
130:09
kyle's like one of his
130:10
childhood best friends so kyle was
130:13
talking to me
130:14
tyler was talking to me you know like
130:18
and so i don't know it was just a lot of
130:20
pressure and then around that time
130:23
i think whitley was so mad
130:26
she wasn't mad i think she felt left out
130:30
when i got there like because i left my
130:32
stuff
130:33
at her house and she like wouldn't give


                                       Page 176
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 190 of 296

Declaration of Linda Kingsland, Continued


130:35
it back to me
130:36
because she said she deserves it for the
130:39
way i shoot it on our friendship
130:42
because i guess like i wasn't giving her
130:45
the attention
130:45
as much as i was but because i had
130:48
gotten in a relationship with kyle at
130:49
around that time
130:51
yeah well oh
130:56
and i just know i just know willie was
130:58
just hurt more than anything cause you
130:59
know y'all have been friends off and on
131:01
for for years so i feel like just more
131:04
than anything that hurt her
131:06
you're breaking up you're breaking up
131:08
can you hear me
131:09
yeah yeah i know and like that's why i
131:13
just want to like
131:15


                                           Page 177
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 191 of 296

Declaration of Linda Kingsland, Continued


like i don't want to do this for myself
131:17
i don't give a [ __ ] about me i know i'm
131:18
going to go out
131:19
looking like the bad guy regardless and
131:21
i'm prepared for that
131:28
did you say that she told you that it
131:30
was
131:31
like uh i don't okay so
131:34
everything that was said was just
131:36
hearsay
131:37
between michaela oh see i don't even
131:39
want to say her name like i don't see
131:41
anyone's names
131:42
yeah at all like i don't want to speak
131:45
without anyone else
131:46
but i mean like i want to put all of it
131:49
in
131:50
a video yeah i understand but
131:53
yeah i was just wondering because in


                                            Page 178
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 192 of 296

Declaration of Linda Kingsland, Continued


131:54
there you mentioned something about it
131:56
was like
131:57
like it was a freak accident well yeah
132:00
and that's something i've
132:01
never heard whitley say and i've talked
132:03
to her about it
132:04
hundreds of times you know and she's
132:06
never said anything about a
132:08
freak accident all she's ever told me
132:10
was her walking into there like that
132:13
that's the only story we've ever heard
132:15
is her walking in and finding him like
132:17
that and
132:18
that the only thing she's ever said is
132:21
that she felt
132:22
guilty about the fact that it happened
132:25
we've never heard her say you know that
132:27
she had any
132:28


                                     Page 179
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 193 of 296

Declaration of Linda Kingsland, Continued


guilt for or an action that caused it
132:31
other than the fact that she was
132:34
you know cheating on him because that
132:36
was just
132:39
hearsay it was all literally
132:43
like just stuff that was going around in
132:46
circles
132:47
like and they were like and even ray
132:50
sent my mom a message on facebook the
132:52
other day
132:54
and it said word for words let me see if
132:56
i can pull it up
132:58
basically what it just said it was like
133:04
i wonder if you don't find it
133:09
it was like we never intended for the
133:12
interview to be
133:13
released due to jordan's safety and
133:15
privacy
133:22
we never released it to anyone


                                       Page 180
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 194 of 296

Declaration of Linda Kingsland, Continued


133:33
well it was in the file the recording
133:35
was in the case file
133:37
yeah this was like mbi released it
133:40
no uh well the attorney general's office
133:42
released the entire file that had
133:44
everything in it
133:45
this is what it said marianne i wanted
133:47
to let you know
133:48
so you could let jordan know which she
133:50
could message me
133:52
that her interview was in that file that
133:54
the ag there's okay yeah okay i just had
133:56
it mixed up
133:57
that's an ag unit released and then this
133:59
guy released to everyone
134:00
we have never told anyone about the file
134:02
or jordan for her safety
134:04
she mentioned philip moore in there
134:06


                                       Page 181
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 195 of 296

Declaration of Linda Kingsland, Continued


someone sent me a message last night
134:08
asking if i knew about the interview i
134:09
said yes that is our interview
134:11
how do you have it she said it was in
134:12
those files that they released you
134:14
should call the ag unit and blast them
134:16
they have endangered someone for no
134:17
reason
134:18
but she's telling my mom to call the ag
134:21
unit and blast in
134:24
you should call the ag unit and blast
134:26
them they have endangered someone for no
134:28
reason
134:30
did ray know anything about uh
134:34
the offer that tyler made you and that
134:36
and
134:37
and what todd gave me i assume because
134:40
like i didn't even arrange this
134:43
this was like kyle guiding me through


                                     Page 182
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 196 of 296

Declaration of Linda Kingsland, Continued


134:46
this
134:48
he was like i don't know what i'm not
134:51
saying it was just kyle you know like
134:53
well why did it turn
134:55
i i have never i have never talked to
134:57
anyone well how did
134:59
how did it turn from 10 000 to 500
135:02
in a mason jar of weed
135:06
i don't know that's what i'm wondering
135:09
how
135:10
i was like young as hell yeah
135:13
that's why i'm wondering how it ended up
135:15
being 500 versus 10 000.
135:19
it's like that like not like i would
135:21
never do that a day in my life now
135:24
yeah and money's not everything but did
135:27
it was it cash that they gave you or a
135:29
check
135:30


                                     Page 183
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 197 of 296

Declaration of Linda Kingsland, Continued


gosh i think they know better
135:33
yeah yeah exactly because it's traceable
135:37
okay well well look i'm i'm not upset
135:41
with you
135:41
i understand i know they i know they
135:43
played on a lot of
135:45
innocent people you know and and and the
135:48
fact that whitley
135:49
you know we know whitley you know made
135:51
some enemies along the way we know she
135:53
pissed people off along the way and i
135:55
think
135:55
and that's one thing i've told her he
135:56
never deserved that
135:58
no exactly and that's one thing i've
136:00
told her you know with dallas i'm like
136:03
you know looking back now dallas
136:04
realized she made a mistake i said
136:07
i mean like she like i told her i was


                                     Page 184
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 198 of 296

Declaration of Linda Kingsland, Continued


136:10
like i knew i was gonna lose you forever
136:12
you know
136:12
like and i mean
136:18
like you said when we first got like
136:20
started the conversation like
136:22
you don't think any of us knew the
136:24
extent of what was really going on
136:26
yeah exactly well
136:30
i want you to do this for me just hang
136:32
tight don't
136:33
don't talk about it anybody else if i
136:35
come back to you don't talk to them
136:38
because they they try to manipulate
136:40
people and play on
136:41
on words and stuff and they try to take
136:43
snippets out of stories and
136:45
and use just that so don't talk to
136:48
anybody
136:49


                                       Page 185
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 199 of 296

Declaration of Linda Kingsland, Continued


and let me see if i can't figure out a
136:51
way to facilitate
136:52
to do an interview with you
136:55
i will go as far as a polygraph test
136:58
okay they didn't give me one before they
137:01
acted like they were going to
137:03
but then they were like they didn't they
137:06
backed out you know what i mean like in
137:08
that same day
137:10
well let me talk to some people for you
137:14
just like i said if you just don't talk
137:16
to anybody else just kind of keep
137:18
yourself to yourself
137:21
just and give me i'll get back with you
137:23
probably first and next week sometime
137:25
and see if we can't
137:26
facilitate some type of something and
137:29
work out a way for you to get this out
137:31
there


                                      Page 186
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 200 of 296

Declaration of Linda Kingsland, Continued


137:32
okay all right i'm gonna help you i
137:34
promise okay
137:36
all right and we're gonna make it all
137:38
right okay
137:40
okay in the meantime feel free if you
137:42
need to call me text me anything got
137:44
questions
137:45
do it i'm you know i'm i want to help
137:48
you get through this
137:49
okay i want to help whitley
137:52
okay let's focus on
137:56
what really matters because i know i'm
137:58
going to look
137:59
like [ __ ] regardless
138:02
but i appreciate it a lot and well and i
138:05
appreciate you wanting to help whitley
138:07
that's
138:07
that's that's stand up of you wanting to
138:09


                                           Page 187
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 201 of 296

Declaration of Linda Kingsland, Continued


make things right now
138:13
and i know i know i know you've got the
138:15
best
138:16
best uh at heart i know i know you've
138:19
got a good heart deep down i know you
138:20
want to do what's right so
138:22
we're gonna make it work okay okay i'm
138:25
ready
138:26
all right all right all right thank you
138:28
have a good day
138:29
you too bye-bye okay and here
138:33
is jordan's video and you guys can
138:36
decide for yourself
138:39
how you feel about it what you believe
139:01
hi um so my name is jordan i'm sure the
139:04
last time you guys heard of me
139:06
or from me was from my podcast when i
139:09
was 16 years old
139:11
and that's and there's just some things


                                      Page 188
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 202 of 296

Declaration of Linda Kingsland, Continued


139:13
i want to say about it some things that
139:14
i want to
139:15
get off my chest and just to really like
139:18
inform you guys and let you guys know
139:20
um so one being everything i said was
139:25
hearsay
139:26
everything was hearsay i was told at 16
139:29
years old that i would receive ten
139:30
thousand dollars
139:32
to provide a story to the androcchios
139:34
when all
139:35
i received was five hundred dollars and
139:38
a jar of some really really low grade
139:39
weed
139:40
from todd andrakio and yes i do have a
139:42
witness
139:43
two
139:46
i don't believe it was a murder in fact
139:49


                                       Page 189
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 203 of 296

Declaration of Linda Kingsland, Continued


i know it was a suicide
139:51
um i didn't know the severity of the
139:54
situation at that time in my life
139:57
you know like i did it
140:02
and i i wish to god that i would have um
140:07
i don't even think rey had the chance to
140:10
mourn the death of her son
140:12
before she started to want to blame
140:16
you know like i think there's two things
140:18
about suicide that we all know
140:20
that one you never it's always going to
140:23
be the person we least expect
140:25
for one like it's always always going to
140:27
be the sunshine
140:30
in the group that's you know that's
140:32
hurting the most because you never know
140:34
what someone is going through
140:35
internally you never know what certain
140:36
words or actions


                                      Page 190
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 204 of 296

Declaration of Linda Kingsland, Continued


140:38
or something that triggers people you
140:40
know like trigger certain emotions
140:42
for people um you know it's like be
140:45
mindful
140:46
of that as well you know from here on
140:48
out like just in the future and like
140:50
with your friends and family and stuff
140:52
like you know and you also never know
140:56
someone's past like what has traumatized
140:58
them and like we're all human we all
141:00
take damage certain ways and we all
141:01
handle damage certain ways
141:04
and i'm also like one thing that i am
141:07
very aware of that won't leave my mind
141:09
is how fake i was and how i voted on
141:13
someone that would never do that to me
141:15
and someone that i really love
141:18
you know like what's
141:22


                                      Page 191
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 205 of 296

Declaration of Linda Kingsland, Continued


like i voted
141:26
okay
141:30
and i'll carry that on my back for the
141:31
rest of my life
141:35
i will and so will she
141:42
you know
141:47
you guys are all being motivated you're
141:49
getting caught up in the hearsay just
141:51
like i did
141:55
um you know
141:58
you guys want justice for christian but
142:01
you're not giving him any because his
142:02
message hasn't even been heard
142:08
um i'm sorry lily
142:11
i'm sorry to everyone that i deceived
142:15
and
142:18
so i really have to say um
142:23
be nice please
142:29
okay so um for the people


                                          Page 192
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 206 of 296

Declaration of Linda Kingsland, Continued


142:33
for the people that are confused
142:37
that is jordan the one
142:40
who was her statement
142:44
on record is that i didn't find her
142:47
video to be cringy
142:48
i i found her to be um sincere
142:52
in her regret as she said to
142:56
frank she was young she folded
142:59
on her friend she sincerely regrets it
143:02
she wants to do the right thing
143:04
she wanted to do this video i thought it
143:06
was brave of her
143:08
to do the video she didn't have to she
143:10
did it
143:11
um to say that she's sorry
143:15
for folding that's exactly how she said
143:18
it for folding she was
143:20
16 when rey
143:26


                                           Page 193
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 207 of 296

Declaration of Linda Kingsland, Continued


offered her a bribe to tell
143:30
a story about whitley being
143:34
involved
143:37
i mean and and then todd
143:41
christian's father now this is according
143:44
to jordan
143:45
todd allegedly gave jordan 500
143:48
not the 10 grand that was promised but
143:50
500
143:51
and a mason jar full of weed
143:55
full of dirt weed now again
144:00
if true this certainly paints the
144:03
androcchios in a
144:04
horrendous light that they're
144:08
bribing and manipulating young people
144:11
but yet sit in their echo chamber their
144:14
army group
144:16
and virtue signal about young kids being
144:18
on drugs


                                      Page 194
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 208 of 296

Declaration of Linda Kingsland, Continued


144:20
and and blast dylan over the head for
144:22
drug problems but yet
144:25
if true they're attempting to give
144:29
any legal substance last i looked it's
144:32
not legal in mississippi
144:33
and it certainly wasn't back in 2017
144:37
attempting to give an illegal substance
144:40
to a 16 year old
144:42
in order to get that 16 year old to say
144:45
what she wanted her to say
144:49
i mean i don't know how the sycophants
144:53
and rey's army can defend that
144:56
i'd love to hear them defend that i'm
144:59
sure they're going to come along
145:00
and say that jordan was lying
145:04
all right let's go back to my photo
145:08
shares
145:14
so let's go back to the funeral and i'm
145:18


                                      Page 195
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 209 of 296

Declaration of Linda Kingsland, Continued


really glad that dylan is still in chat
145:20
so back in 2019
145:24
a post was made in jfc asking
145:27
if dylan came to the
145:30
funeral and this lori responds and says
145:34
dylan was at the graveside service my
145:36
daughter and i saw him and kind of
145:38
nodded our head at him
145:39
this was before we knew anything was
145:41
going on with him
145:42
josh christian's brother responds and
145:44
says they were not allowed
145:46
at the funeral whitley texted me the day
145:48
of the funeral to defend herself saying
145:50
she didn't do it
145:52
the day myself and two others went to
145:53
get chris christian's jeep from
145:55
vicksburg dylan tried to approach me at
145:56
a gas station i assumed to say he didn't


                                       Page 196
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 210 of 296

Declaration of Linda Kingsland, Continued


145:58
do it
145:59
he didn't get a chance to say anything
146:01
before i was grabbed by a friend
146:03
and put back in the truck
146:08
josh continues oh wait sorry
146:11
same one alexa chimes in
146:14
i didn't see dylan at the funeral home i
146:16
saw him at the graveside and told him to
146:18
leave when i realized he was there
146:20
they were not allowed
146:24
alexa ray gives a different version
146:27
what dumbass would be oh no wait wait
146:29
wait no wait wait wait wrong screenshot
146:31
that's about robbing the bank
146:33
um danielle says i know this is
146:35
completely off subject but can
146:37
anyone tell me if whitley or dylan
146:38
attended christian's funeral or anyone
146:40


                                       Page 197
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 211 of 296

Declaration of Linda Kingsland, Continued


else that was involved in this murder
146:42
ray responds and says they did not
146:45
danielle responds by choice or they
146:46
weren't allowed
146:47
ray says they weren't allowed
146:54
so before we go on to that the next one
146:56
i want to say
146:58
that dylan has told me
147:02
categorically he did go to the funeral
147:06
he went and dylan you're you're in chat
147:08
so
147:09
um you want to clear up these
147:12
falsehoods that have been told in the
147:15
army
147:16
group in the jfc group he was there for
147:19
the funeral he was there for the service
147:21
and he was their great
147:22
graveside so
147:25
my question would be again why


                                           Page 198
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 212 of 296

Declaration of Linda Kingsland, Continued


147:29
lie in the echo chamber why
147:32
tell this lie that they weren't allowed
147:35
at the funeral
147:39
seems a little strange to me
147:50
seems a little strange to me all right
147:52
next screenshot
147:55
from within the another one of the
147:58
uh echo chamber groups
148:02
2 536 days since christian was murdered
148:06
how's that for rhetoric dylan you gonna
148:09
hide behind mommy forever
148:12
blake chimes in there's a lot of room
148:14
behind old girl
148:16
again just to illustrate the peasant
148:19
mentality because no show would be
148:21
complete
148:22
without throwing out the
148:25
peasant mentality for you all to witness
148:28


                                       Page 199
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 213 of 296

Declaration of Linda Kingsland, Continued


with your own two eyes
148:30
and um for me to take to task
148:34
this is ridiculous this kind of nonsense
148:38
is cruel it's
148:41
immature and it does nothing to honor
148:46
the young man that you have in the name
148:49
of your group
148:51
and the name of your group being highly
148:54
highly charged rhetoric
148:58
let's go back to this one alexa in the
149:01
group
149:04
stirring the peasants what dumbass would
149:08
believe they could walk into a bank and
149:10
say hey
149:10
my friend gave me his pin and told me to
149:13
come take all his money
149:14
stupidity really courses through their
149:16
veins huh and dylan couldn't rob a fly
149:19
unless he has a female there with a gun


                                     Page 200
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 214 of 296

Declaration of Linda Kingsland, Continued


149:22
to save his butt just to again
149:26
illustrate and set the picture about how
149:29
the family
149:30
has been for five years participating
149:33
in this social media spitball throwing
149:37
and mud slinging and
149:41
cruelty towards dylan and his mom
149:44
and i want you to remember what i told
149:48
you
149:49
put it in context with rey
149:52
admitting she doesn't believe dylan did
149:56
anything wrong that day
149:57
she just wants to apply pressure they
149:59
just want to do this kind of stuff
150:01
to apply pressure to intimidate him to
150:04
bully him to harass him
150:06
to embarrass him humiliate him humiliate
150:09
his mother
150:10


                                     Page 201
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 215 of 296

Declaration of Linda Kingsland, Continued


to try to get him to say what they want
150:14
him to say
150:15
about whitley make no mistake about it
150:18
i really do believe that whitley
150:21
is rey's number one target
150:26
i don't even believe that it's dylan i
150:29
believe that whitley
150:30
is her target and always has been her
150:32
target and
150:34
in upcoming shows
150:37
i'm going to be sort of honing in on
150:40
that
150:41
and getting to the bottom of why i
150:43
believe
150:45
whitley is ray's number one target and
150:48
everyone else just goes
150:50
along with her making whitley a target
150:54
and yeah whitley then judd then dylan
150:58
yes jared very so okay and so before i


                                          Page 202
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 216 of 296

Declaration of Linda Kingsland, Continued


151:01
begin the panel
151:02
i have one more screenshot that i want
151:04
to respond to
151:06
truth bomb i'd like to respond to your
151:08
very nasty
151:09
comment that you left in my comment
151:11
section telling me that
151:13
my personality has become very
151:15
unappealing my personality has changed
151:18
not a single iota truth bomb so
151:21
not sure what you're talking about same
151:22
old me has been from day one
151:26
you said even if you are right on a
151:27
topic your delivery is so off-putting
151:30
the way you over accentuate and
151:32
pronounce words like you are out of
151:34
breath is not doing you any favors
151:36
well excuse me truth bomb i have been
151:38


                                     Page 203
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 217 of 296

Declaration of Linda Kingsland, Continued


out of breath lately i i have
151:40
i have been at the brink of exhaustion
151:44
for the last two weeks i'm not sleeping
151:47
very well
151:48
i'm a little stressed out so thank you
151:49
for noticing that i've been a little
151:51
breathless
151:51
and out of breath thank you for drawing
151:53
that to my attention and reminding me
151:56
that i'm at the point of exhaustion
151:58
and then using it as a way to insult me
152:00
it's really awesome of you
152:02
you then go on to say i give you this
152:04
advice as someone who used to be a
152:06
faithful and supportive listener however
152:07
i hardly recognize your name i'm not
152:10
even sure who you are
152:11
i may have seen you once or twice you've
152:14
changed and not for the better


                                      Page 204
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 218 of 296

Declaration of Linda Kingsland, Continued


152:16
your butchie presentation
152:21
and tough guy persona is laughable
152:24
just be yourself don't become a meme
152:27
of nancy grace your makeup mistakes
152:31
are even starting to mimic hers
152:37
truth bomb i have never
152:41
i've done my makeup the same way i've
152:44
used different
152:45
products but i've done my makeup the
152:47
same way
152:48
since i was 15 years old
152:51
i use foundation i use pressed powder
152:55
i use loose powder light blush
153:00
and mascara and that's it occasionally
153:04
i might put eyeliner on black i might do
153:06
smokey eyes
153:08
if i'm feeling sexy and in the mood
153:11
i've done it the same way as i've done
153:14


                                           Page 205
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 219 of 296

Declaration of Linda Kingsland, Continued


it for two years
153:15
truth bomb so she finishes up you can do
153:19
as you wish
153:21
but for a so-called critical thinker you
153:23
should at least consider this
153:24
constructive
153:25
criticism well thank you so much truth
153:28
bomb
153:29
for that constructive criticism really
153:33
appreciate it i'll take it to heart and
153:35
i will stop doing my makeup like nancy
153:37
grace
153:40
um i have time for a
153:44
couple panelists i can't go long because
153:47
i it's late already
153:48
it's almost midnight uh we can go maybe
153:52
15 minutes half an hour i know you guys
153:53
are itching for the old critical k
153:55
debate


                                      Page 206
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 220 of 296

Declaration of Linda Kingsland, Continued


153:56
and i promise we're gonna get there
153:58
we're gonna get there we're getting
153:59
there but i need to take a couple days
154:01
off i have been exhausted lately i know
154:03
i have been i look it
154:05
and i need to take a couple days and
154:07
just get some r r
154:08
and do some self-care and spend time
154:10
with my husband
154:12
so if we have a couple people that want
154:14
to come up on panel i have time to
154:16
entertain a couple
154:19
but the very serious debate
154:22
is going to have to wait until
154:27
and maybe end of next week
154:30
and thank you very much dylan please
154:32
let's put some hearts up in chat for
154:33
dylan
154:34


                                          Page 207
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 221 of 296

Declaration of Linda Kingsland, Continued


um he was nervous when we did our
154:37
sit-down recording
154:38
um he wasn't nervous at all over the
154:41
past few days when we've been having
154:44
our one-on-one conversations he's been
154:46
very open and honest with me
154:48
i believe him uh my gut
154:51
instinct and my discernment tells me
154:54
he is has been a hundred percent honest
154:57
with me
154:58
and this poor guy has just really been
155:02
raked over the coals both in his
155:05
community and on social media
155:07
and for those of you that want to get
155:08
all defensive of kendall ray you can get
155:10
all defensive of kendall ray i don't
155:12
really care
155:13
uh just know that if you're a fan of
155:14
hers you're probably not gonna


                                       Page 208
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 222 of 296

Declaration of Linda Kingsland, Continued


155:16
like when i take her to task and i'm
155:18
going to
155:19
i'm going to take her to task because
155:21
she certainly
155:22
contributed to the
155:26
false narratives surrounding this
155:29
very tragic story and
155:32
she did no favors to anyone
155:36
and she didn't even do any favors to
155:37
herself you know i have a real problem
155:40
with true crime youtubers who
155:44
they just play it safe she in my opinion
155:47
she's played it safe
155:48
she went the safe route i think what i'm
155:51
doing
155:51
is probably pretty crazy i'm inviting
155:55
probably inviting a lot of problems
155:58
i'm inviting a lot of haters once again
156:02


                                           Page 209
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 223 of 296

Declaration of Linda Kingsland, Continued


i'm going to have the mob coming at me
156:06
kendall ray is probably really terrified
156:08
of having a mob coming for her so she
156:10
played it safe she went with the
156:11
mob mentality it's just not how i roll
156:14
can't do it
156:15
i can't do that i absolutely can't
156:18
i wouldn't be able to look myself in the
156:20
mirror
156:21
so if you're a big fan of kendall ray
156:23
and you think she's just fabulous and
156:24
you think she did a great job covering
156:26
this case
156:27
then you're not gonna like what i have
156:30
to say about her
156:31
and i'm gonna break down the things that
156:34
she said
156:34
and i'm gonna expose the lies and i'm
156:37
gonna continue to work really hard


                                      Page 210
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 224 of 296

Declaration of Linda Kingsland, Continued


156:40
on exposing that what's really been
156:42
going on behind the scenes
156:46
hey jared welcome to the panel hey hey
156:49
what's up
156:50
oh getting ready for the next week yeah
156:53
i know right
156:57
so what do you think
157:00
give me a reading give me a rating thank
157:02
you critical thinker
157:04
give me a rating one on one one is being
157:06
horrible 10 the best which what you got
157:08
for me jared
157:10
uh i only heard half of dylan's i gotta
157:12
go back and re-listen
157:13
when it's uh it's over but uh
157:17
i have to give it to 10. thank you yeah
157:21
yeah i have to give it a 10. i just
157:22
wanted to say the main thing
157:24


                                       Page 211
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 225 of 296

Declaration of Linda Kingsland, Continued


i got on here you'll notice and i think
157:26
i've told you this before when they
157:27
can't argue
157:28
facts they'll start going after your
157:31
so yeah you got to blow that off and
157:34
realize that
157:35
that means you're doing something right
157:36
so yeah well i
157:38
i i didn't it didn't get to me i only
157:40
showed it
157:41
for you know comedic purposes because
157:44
it's just ridiculous you know
157:46
it's ridiculous but you're right they're
157:49
they're
157:50
they don't just go after appearance they
157:52
sometimes get much worse than that
157:54
oh yeah they they sometimes do much
157:55
worse than that i'm ready
157:57
i'm ready for them i'm ready for the


                                       Page 212
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 226 of 296

Declaration of Linda Kingsland, Continued


158:00
sycophants and the mob
158:02
um i haven't been seeing a lot of them
158:05
which has got my wheels turning that
158:09
the circle of people around ray
158:12
that believe what she says might be
158:14
smaller than we think
158:16
well i i kind of dabbed on that when we
158:19
were texting the other day that there's
158:20
a lot of people that
158:22
just tend to stay out of it or if they
158:25
do they don't want to be on the wrong
158:26
side because of the way they've seen how
158:28
people have been treated
158:30
and another part of that is is she
158:33
controls everything
158:35
that is released through her social
158:38
media and who's allowed to see what
158:40
she doesn't want people seeing the case
158:43


                                      Page 213
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 227 of 296

Declaration of Linda Kingsland, Continued


file
158:45
and so she controls
158:48
who's allowed to post what and what's
158:50
posted so
158:51
there's a lot of people in her jsc group
158:54
or whatever
158:54
that aren't even aware this is going on
158:56
now because
158:58
when they find out that's going on it'll
159:01
never be allowed to be posted in the
159:03
group
159:03
because somebody might get
159:06
alternative facts or the actual facts in
159:08
this case
159:10
and the other thing is uh even if they
159:13
are aware of it they wouldn't be allowed
159:14
to mention it
159:15
or discuss it and if it was even
159:18
perceived that they


                                       Page 214
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 228 of 296

Declaration of Linda Kingsland, Continued


159:19
listened to it they risk being kicked
159:22
from the flock and
159:24
treated the way other people have i mean
159:26
it's
159:27
it's cultish well they've made examples
159:30
of people you being one of them the way
159:33
i showed it on my previous episode i
159:35
show
159:36
i showed how just vitriolic
159:39
they were towards you and how they do
159:42
they they get aggressive and they go
159:44
after people and they make
159:45
examples of them and you best believe
159:47
that other people
159:49
like you said in the flock or in the
159:51
group they watch this and they're like
159:53
oh [ __ ] well i better never speak out of
159:55
dirt like
159:56


                                        Page 215
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 229 of 296

Declaration of Linda Kingsland, Continued


i better never question ray's official
159:58
narrative
159:59
right right because you i mean i don't
160:02
blame anybody
160:04
i've got broad shoulders and a thick
160:05
head i can take a lot but
160:07
the stuff they do i can see how somebody
160:09
wouldn't want that
160:10
directed at them yeah i mean a lot of
160:12
people are afraid of that there
160:14
are a lot of people are afraid of being
160:16
made an example of an
160:17
and a target i mean it they'll dox you
160:20
they'll they'll probably work they'll
160:22
try to you know
160:24
they've tried to get people fired from
160:26
their jobs stuff like that and
160:28
times are rough enough as it is without
160:30
having to


                                      Page 216
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 230 of 296

Declaration of Linda Kingsland, Continued


160:31
put a target on your back for speaking
160:34
out for the truth and that's sad
160:36
but it's it's the situation we live in
160:40
and it was really disappointing to see
160:44
the 48-hour show i just
160:48
how irresponsible of them i don't know
160:50
why i'm surprised
160:52
i'm not really surprised i know how the
160:53
mainstream media is
160:56
but it's just so disappointing every
160:58
time i see them do that
161:00
like peter yeah it doesn't sell it's not
161:03
gonna
161:03
generous that this poor struggling mom
161:07
that has been
161:08
screwed over by the systems fighting for
161:10
justice that's your story there and
161:12
brockovich spin to it
161:13


                                       Page 217
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 231 of 296

Declaration of Linda Kingsland, Continued


you know and that's what they all put on
161:15
it so
161:17
it's a lot to go through and part of it
161:20
is
161:20
i don't think they had the case file
161:23
they weren't able to look at it and if
161:24
they were
161:25
is what was hand fed to them by people
161:28
you know that wanted them to see what
161:29
they wanted them to see
161:31
i think i've read that you can't foil
161:33
the case or file anymore
161:35
given the current situation and so
161:38
you know they're i'm not taking up for
161:41
48 hours or any of these people but
161:44
you have a responsibility to investigate
161:47
and vet the information that you're
161:48
putting out to the public
161:50
and unfortunately we've seen time and


                                      Page 218
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 232 of 296

Declaration of Linda Kingsland, Continued


161:52
time again in this situation where that
161:54
hasn't happened
161:55
not just with media but i mean also
161:57
doctors and different people but
162:00
we get opinions from people that have
162:01
half the information
162:03
and you can't do that this is people's
162:06
lives we're talking about
162:08
and the 48 hours like if i if i'm just
162:10
somebody and i don't know
162:11
anything about what's really going on
162:14
and i'm just an
162:14
average oh yeah you're you you're you
162:17
really
162:18
are led to believe this narrative
162:22
that yeah i i heard
162:25
the first couple i've seen the crime
162:26
watch daily and i'll be honest with you
162:29


                                          Page 219
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 233 of 296

Declaration of Linda Kingsland, Continued


and i've told dylan this and i've
162:30
apologized for it
162:31
i believed it oh yeah he did that they
162:33
did that
162:35
yeah this is murder and then
162:38
like i said i started off on in jfc
162:40
after that you know because i started
162:42
listening to culpable and
162:44
you know i believed in the cause because
162:46
that's all i
162:47
had ever heard and
162:51
then you you get into it and you realize
162:53
well somebody's lying and there's proof
162:55
of the lies
162:56
why would they lie if they've got the
162:58
truth on their side and this is about
162:59
seeking justice
163:00
why do you have to make up evidence or
163:03
anything like that and you know you ask


                                      Page 220
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 234 of 296

Declaration of Linda Kingsland, Continued


163:06
one question
163:07
it's out of line and like i said i woke
163:08
up the next morning i just asked a
163:10
simple question i thought it was a fair
163:12
question and
163:13
i'd been booted from jfc and i thought
163:15
you know those are those are red flags
163:18
and that's what really caused me to dig
163:19
in deeper but
163:22
when you hear stuff like that yeah you
163:25
take it for
163:25
gospel because we'll have you know this
163:27
is cbs this is
163:30
a national network obviously peter
163:32
vanzant's done his homework or his
163:34
producers or whoever and
163:36
you don't know any better but uh there's
163:39
enough people out there now
163:41


                                       Page 221
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 235 of 296

Declaration of Linda Kingsland, Continued


like you and you know other people that
163:43
have been around
163:44
that have started to say you know this
163:47
isn't right and hopefully this gets
163:48
the right kind of attention from once
163:51
and people's lives can start
163:53
to be restored and the
163:56
families can be you know live in peace
164:00
for once and they've not had that for
164:01
seven years
164:02
well seven years is a long time that's
164:05
we're talking about we're three hours
164:07
away from it being
164:08
a decade where these young people's
164:11
lives have been ruined
164:13
destroyed it's not just the kids which
164:16
is
164:16
is don't they get me wrong that's the
164:18
tragedy in itself but it's their


                                      Page 222
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 236 of 296

Declaration of Linda Kingsland, Continued


164:19
families yes
164:21
and other people too that you know
164:23
imagine seeing when your kids go through
164:25
this
164:27
first of all just the initial losing a
164:29
friend like that
164:30
but then to add insult to injury
164:33
to have attack yes yeah to have the
164:36
family
164:38
aggressively blaming you for it trying
164:40
to force
164:41
people to believe
164:44
your narrative
164:47
and then have these crusaders just jump
164:49
on the bandwagon without any facts and
164:51
blindly believe everything that's said
164:53
you know i don't get mad at jf sears
164:55
that don't know better
164:57


                                     Page 223
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 237 of 296

Declaration of Linda Kingsland, Continued


because like i said they're protected
164:58
from all the facts they don't get
165:00
the full story but these people there's
165:03
a there's a group of people that
165:05
that are aware of the facts that have
165:06
seen how this has been twisted
165:09
and they're the diehards that are still
165:11
in there
165:12
floating these false narratives that
165:14
have been disproven by people over time
165:16
by the case file and different things
165:17
like that that still continue this
165:19
crusade
165:20
and that's what really bugs me that's
165:21
when you're not dealing with an
165:22
uneducated or an ignorant person who
165:24
doesn't know better
165:26
that's where we started getting into
165:28
intent maliciousness


                                     Page 224
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 238 of 296

Declaration of Linda Kingsland, Continued


165:30
yeah malicious malicious continuing
165:33
continuation of the let's talk about
165:35
someone else who's really
165:37
um gotten it bad from the androcchios um
165:40
cassie the d.a who was featured in 48
165:43
hours
165:44
um can you tell my audience a little bit
165:46
about what she's been through and
165:48
what the status is with her currently i
165:51
it's the current status i don't want to
165:53
get a whole lot into
165:55
all that uh cassie is
165:58
is more than capable of handling herself
166:01
she appears to be
166:02
yeah she's a tough cookie we're very
166:05
lucky
166:05
to have her as our district attorney
166:09
she's a very intelligent and bright and
166:12


                                     Page 225
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 239 of 296

Declaration of Linda Kingsland, Continued


smart
166:12
and able-bodied uh
166:16
prosecutor uh but what this effect the
166:19
effect has had on us is
166:22
you know ray and her her her friends
166:24
have have attacked her viciously
166:26
for not doing their bidding and
166:30
what you get into is you start seeing it
166:32
starts tainting the jury pool
166:34
where people start believing there's
166:36
corruption that's not there but they
166:37
start believing it's there
166:39
and it makes things harder for cassie to
166:42
actually prosecute actual crimes
166:45
you know not false narrative
166:48
crimes that have been made up by
166:50
somebody that's grieving or can't handle
166:51
the truth
166:52
but it's made our community less safe


                                       Page 226
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 240 of 296

Declaration of Linda Kingsland, Continued


166:55
and
166:56
i don't know if you know about meridian
166:57
mississippi but i moved here
167:00
you know going on six years ago it's it
167:02
wasn't a safe place to start with
167:04
mm-hmm it's making her job
167:08
and law enforcement's job harder to
167:10
protect the citizens
167:11
and do the jobs they need to do to make
167:14
this a better place
167:15
it's really divided this community and
167:19
there's no need for it there's no need
167:21
for any of it and
167:22
like i said it's it's awful to see what
167:25
they've done
167:26
to hurt and set back
167:30
this community and separate it even
167:32
further
167:33


                                     Page 227
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 241 of 296

Declaration of Linda Kingsland, Continued


and it's horrible it's hard to clean
167:36
like i said there's a lot of moving
167:37
wheels and everything
167:39
i'm not going to speak for cassie
167:40
because i'm not that smart
167:43
cassie's she she yeah um
167:46
but i just want the audience to know
167:48
that there are issues there
167:50
there are there are very many issues
167:52
where they're attacking our
167:53
our district attorney um not just
167:56
attacking they're harassing her
167:59
oh yeah i've seen the you need to call
168:01
this phone number or this is their email
168:03
everybody needs to send this form letter
168:05
over
168:05
and blah blah blah and then of course
168:07
the social media has made it where
168:09
everybody can get on there and give


                                       Page 228
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 242 of 296

Declaration of Linda Kingsland, Continued


168:10
their opinion
168:11
and uh like i said that's time taken
168:15
away from actual crimes and stuff going
168:17
on that
168:18
and not only that she says in the 48
168:20
hours um that she's received death
168:22
threats
168:23
yeah i wouldn't doubt it and i think she
168:26
even said
168:27
because there's there's uh people being
168:29
run off the road
168:30
there's there's been multiple incidences
168:32
of people being run off the road
168:34
and i think she is one that has been
168:36
subjected to that
168:38
and i think what's really important to
168:40
underscore here is exactly what you said
168:42
this is a she's a civil worker she's
168:46


                                       Page 229
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 243 of 296

Declaration of Linda Kingsland, Continued


there to do
168:47
good for the community and she's not
168:49
able to do her job
168:50
because of this one case and the
168:53
harassment that she's
168:55
receiving because of this one case and
168:58
because of the the mob mentality
169:02
that has been ginned up by this family
169:05
that's causing direct harm to the
169:07
community
169:09
it is and that goes along with you've
169:11
got people in politics running for
169:13
different city councils and stuff like
169:14
that
169:17
that when they're low on votes at
169:19
election time they'll latch on to this
169:21
as a as a cause to try to win over
169:24
you know that's an automatic vote you
169:27
know


                                         Page 230
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 244 of 296

Declaration of Linda Kingsland, Continued


169:27
if you go i'm going to reopen this case
169:29
well you're a city council person or a
169:31
janitor or something i don't know
169:33
but i didn't think you had the authority
169:34
to open up you know
169:36
but they'll make these promises and how
169:38
on board and all this is and they have
169:39
no
169:40
idea you know it's just what they've
169:42
seen from other people
169:44
you know regurgitating the same
169:45
narratives and lies that
169:47
they're stepping into something they
169:48
don't understand but
169:50
you know do it for the vote i guess and
169:54
it's it's like i said it's divisive
169:57
it's hurt our community that doesn't
169:59
need any more
170:00


                                       Page 231
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 245 of 296

Declaration of Linda Kingsland, Continued


hurt and if we didn't have
170:04
any less of a da than what we have right
170:06
now i don't i don't know where we'd be
170:08
but through all this she's managed to
170:10
held her head up high
170:12
with integrity and professionalism and
170:14
continue to do her job
170:16
but you can't help but wonder what could
170:18
she accomplish
170:19
if she didn't have this anchor exactly
170:22
where
170:23
you know yeah proud of her i didn't
170:25
start out i
170:26
actually she was appointed the d.a and
170:29
then she ran for da during the next
170:31
election and
170:32
i was invited to a fourth of july
170:33
celebration where she was going to be
170:35
there and talk and i did not want to go


                                      Page 232
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 246 of 296

Declaration of Linda Kingsland, Continued


170:37
like i said i was a jfc you know i had
170:39
an argument with my wife i didn't want
170:41
to be over there around her because she
170:43
she was who she was and i was against it
170:45
and
170:47
i've apologized to cassie for that and i
170:50
actually ended up going to the barbecue
170:51
because well i lost that argument but
170:55
i didn't talk to her i didn't have
170:56
anything to do with her and i stayed
170:58
away from her but uh
170:59
like i said i've i've had to do a lot of
171:02
apologizing to
171:04
you know not only you know dylan and
171:06
whitley but cassie and other people that
171:10
i ran my mouth or said something or
171:11
believed something
171:13
that i didn't have all the facts for
171:16


                                      Page 233
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 247 of 296

Declaration of Linda Kingsland, Continued


man that goes against critical thinking
171:18
and everything i kind of believe in
171:20
but that was the information that was
171:22
out there and that's what i consumed and
171:24
that's what i believe
171:25
you know what was the turning point for
171:27
you jared you said that you had
171:28
questioned something and then you got
171:30
removed from the group do you remember
171:32
what it is you that you questioned
171:34
they were on this campaign when the case
171:36
file hadn't been released
171:38
demanding that cassie release the case
171:40
file which the case file at the time
171:42
wasn't even with her it was with the
171:43
attorney general's office
171:45
and so this that was kind of like one of
171:47
the first campaigns against cassie who
171:50
had nothing to do with it up to that


                                     Page 234
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 248 of 296

Declaration of Linda Kingsland, Continued


171:51
point because she wasn't
171:53
over it was bilbo before her that it
171:55
handled all the other stuff
171:57
but they were they were really out for
171:59
cassie
172:00
because they wanted the case file
172:02
released well
172:05
they they had people doing the same
172:06
thing including they had mark gillespie
172:08
posted on their
172:10
culpable facebook page about everybody
172:12
needs to send a request
172:13
and foia the case file and shiva waizaki
172:17
was doing the same thing it's been you
172:18
know
172:19
10 days since ray blah blah blah why
172:20
won't you release the case file
172:23
and so you know cassie
172:26


                                       Page 235
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 249 of 296

Declaration of Linda Kingsland, Continued


i don't know if you've seen the video or
172:28
whatnot of the the meeting and
172:29
everything did her due diligence and did
172:31
her job thank god went through and did
172:32
it right
172:33
and they attacked her for that but uh
172:35
she released the case file well she
172:37
didn't they g
172:38
did it was never cassie it was
172:41
the attorney general had the case at
172:43
that time anyway they finally the ag
172:45
released the case file and we were aware
172:50
that it it was out certain people had
172:52
received it
172:54
and so it was this deal and i think i'd
172:57
asked if
172:58
ray would post something showing you
173:00
know that frankie was lying
173:02
because frankie had the case followed


                                      Page 236
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 250 of 296

Declaration of Linda Kingsland, Continued


173:04
posted something that had contradicted
173:06
something rad been claiming and
173:07
the podcast had been claiming and uh
173:10
first i was attacked for expecting a
173:12
grieving mother to read through that
173:13
case file and
173:14
it released part of it and then i said
173:16
well of course once she's had time to go
173:18
through it and everything like that
173:20
well she released this to the public so
173:22
we can put this to bed
173:23
and that's that's what did it i i don't
173:26
if i got a response it was after i'd
173:28
been kicked out of the group
173:30
it was i was gone my wife was going i
173:32
was gone
173:34
and that like i said threw up the red
173:37
flag where i was like i really think i
173:38


                                           Page 237
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 251 of 296

Declaration of Linda Kingsland, Continued


need to look at this case file
173:40
because something's not right
173:44
if you you know if you were pounding
173:47
everybody to look at the case file
173:48
or get it released and you know them to
173:51
release it
173:52
why are you so now against people seeing
173:54
it and then
173:55
you read the case file and it's pretty
173:57
obvious when you read it
173:58
you see why you start seeing all the
174:00
private investigators that greet it with
174:02
suicide
174:04
you start seeing all the stuff that's
174:07
not mentioned on the podcast about
174:09
a deflection or different deflection in
174:12
the bathtub look like a bullet strike
174:13
and debris in the bottom of the tub
174:15
where would have explained away all of


                                     Page 238
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 252 of 296

Declaration of Linda Kingsland, Continued


174:18
uh arrington and knox's reports about
174:21
the positioning and what had gone down
174:24
i mean there was all kinds of crazy
174:25
stuff then the text
174:27
it totally painted a different picture
174:29
of the situation that was going on with
174:32
people the threats
174:33
the the lack of relationship between
174:35
people
174:36
stuff like that and uh you know i spent
174:40
i spent some good time with that case
174:41
file and
174:42
i read it and it's it's
174:45
oh it definitely paints a picture so you
174:48
so well let me get this straight
174:50
so they were clamoring for it to be
174:52
released they were demanding
174:54
that it be released and then it was
174:56


                                      Page 239
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 253 of 296

Declaration of Linda Kingsland, Continued


released they didn't like what it said
174:58
and then they're angry about it very
175:00
angry about it
175:02
and they don't want anyone going over it
175:05
their groups on facebook and stuff and
175:07
jfc
175:09
that's an automatic boot if you post any
175:11
part of the case file
175:13
what are you kidding me i cannot
175:17
wait i cannot wait to start digging in
175:20
on the peasantry that's really where i
175:22
shine jared is i'm a comedian at heart
175:25
and i really cannot wait to start
175:27
digging my teeth
175:28
into the peasantry that's going on in
175:31
that jfc
175:32
group and i people
175:35
they kick people for yeah it's a very
175:38
controlled environment


                                      Page 240
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 254 of 296

Declaration of Linda Kingsland, Continued


175:39
yes yeah well yeah i mean well that's
175:41
what cult leaders do
175:43
well it's a very
175:48
incubated environment to breed hate
175:51
and it's ugly it's very ugly
175:55
it's not justice it's not about
175:58
weighing all the facts it's about taking
176:01
little facts and then exaggerating them
176:05
or misconstruing them to paint a
176:07
narrative that you want while ignoring
176:10
the actual facts the actual facts the
176:12
actual fact
176:13
and it does nothing to honor this young
176:15
man no
176:16
who clearly was in great turmoil i'm
176:18
only partly
176:19
into the text section i've gone through
176:22
the autopsy
176:23


                                           Page 241
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 255 of 296

Declaration of Linda Kingsland, Continued


um i've gone through some of the the
176:26
nitty-gritty stuff the
176:28
uh police reports the gunshot residue
176:32
stuff and i know i've been
176:33
texting frank and you and what does this
176:36
mean what does that mean what's here
176:37
what's that
176:37
yeah and um i've gone through some of
176:39
that nitty gritty and i'm now
176:41
on to the text and i only showed three
176:44
tonight but there's a lot there's a
176:46
whole lot and it tells a story and i
176:49
really am all about the story i'm a
176:50
writer
176:51
it really does tell a story and give you
176:54
a picture into what
176:56
was going on in his life and in that
176:59
household
177:00
and in his mind his mind he spoke his


                                      Page 242
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 256 of 296

Declaration of Linda Kingsland, Continued


177:03
inner dialogue
177:04
and his frustrations and
177:07
the multiple times that he made
177:11
violent um there was violent rhetoric
177:15
there in terms of i'm gonna
177:18
i'm gonna harm this person then harm
177:21
myself i'm gonna harm him
177:22
you me uh you know the the rhetoric and
177:25
i went over it on my last show
177:27
there's more i mean that's just the tip
177:29
of the iceberg
177:31
but the texts the text betray
177:35
his inner dialogue and the he was
177:38
suffering
177:39
he was hurting he's not the only one his
177:42
brother's hurt
177:44
you know read that read the text his
177:47
brother's hurting
177:48


                                      Page 243
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 257 of 296

Declaration of Linda Kingsland, Continued


josh he's hurting i agree
177:51
and alexa it's it's there yeah yeah
177:55
alexa engaged me a couple years ago and
177:57
attacked me and
177:58
wanted to get personal i was like well
178:00
i've got nothing to gain by
178:01
arguing with you alexa i'm not going to
178:03
do this you're a victim too
178:04
as far as i see it and yes i agree
178:08
and so my patience on that has been a
178:12
little
178:12
tested over the years it's he's
178:14
continued to go on with her
178:16
way but i can fully understand it if
178:18
you're looking for acceptance and
178:21
you have this going on and this is a way
178:23
to get your mother's loving approval
178:25
that explains away a lot of this
178:28
well the text the texts lay out that


                                      Page 244
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 258 of 296

Declaration of Linda Kingsland, Continued


178:32
reality that mom has a death grip on
178:35
them
178:35
mom is very controlling who they can
178:37
date who they can be with what are they
178:39
doing everything has to be perfect it's
178:40
all about appearances and keeping up
178:42
with the joneses and
178:43
and we and in one series of texts
178:46
that i haven't gone into yet is
178:49
christian admitting
178:50
uh well they just did you see this new
178:52
boat they got of course it's the biggest
178:53
and the best because they gotta outdo
178:55
everyone you know
178:56
so it it it reveals this story about
178:59
this family and you you almost feel
179:01
you you do almost feel um voyeuristic it
179:04
feels voyeuristic and reading it in your
179:06


                                       Page 245
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 259 of 296

Declaration of Linda Kingsland, Continued


heart
179:06
like i read it and and i want to reach
179:09
out to christian and say oh my god you
179:12
poor thing
179:12
like this is none of this is worth your
179:14
life like
179:16
all of this will pass like give it a
179:18
year or two
179:19
yeah none of this was worth his life but
179:22
he clearly was
179:23
21 years old very emotionally immature
179:25
and all of this
179:26
got to him it was like i get this sense
179:28
by reading the text in the case file
179:30
that he had so much
179:31
noise going on up there he had so much
179:34
noise
179:35
and and um static
179:39
and it was he wanted to just silence it


                                           Page 246
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 260 of 296

Declaration of Linda Kingsland, Continued


179:42
and sadly enough this is often
179:46
uh a reason there's a multitude of
179:49
reasons why people self-harm
179:52
ultimately take their own lives but this
179:54
is one of the more common
179:56
is that they do have so much inner
180:00
turmoil and static and this inner
180:02
dialogue in their brain
180:04
and we all have it we all have inner
180:07
dialogue
180:08
right we all talk to ourselves right go
180:10
ahead you feel like you can't win and
180:12
there's no way out you can't please
180:14
anybody
180:14
and he and it's this comes out in the
180:17
text that he
180:18
felt like he couldn't he couldn't never
180:20
please her
180:22


                                           Page 247
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 261 of 296

Declaration of Linda Kingsland, Continued


and he wasn't going to ever
180:25
be able to do and pl and then you add on
180:28
to that
180:29
that whitley i'm sure it became very
180:32
apparent to him
180:33
that he that she had betrayed him
180:37
and betrayed him on top of
180:41
i kind of get it right like i'm sure he
180:43
felt like you know what
180:44
i dissed my family for you i
180:48
put up with this crap day in and day out
180:50
from my mom
180:51
for you i i and and you turn around and
180:54
you do me this way
180:55
right but what christian wasn't
180:58
considering is this girl of 17
181:00
no 17 year old girl is ready to be your
181:03
housewife
181:04
you are very few are right ready at 17


                                      Page 248
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 262 of 296

Declaration of Linda Kingsland, Continued


181:08
to be a housewife
181:09
and be stuck at home be your little lady
181:11
at home while you're off on the boat
181:13
for for 30 days at a time or however
181:15
long and
181:16
very few girls can do that and she
181:18
clearly had all kinds of issues of her
181:20
own
181:21
and i'm just curious why is it that you
181:23
think that rey
181:24
with all of her education and all of her
181:26
intelligence she can't see that
181:29
what we see she can't is she just not
181:32
herself not reading the case file would
181:34
you want
181:34
you would you want to see it in
181:37
retrospect hateful truths are
181:39
facing painful truths and facing painful
181:41


                                           Page 249
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 263 of 296

Declaration of Linda Kingsland, Continued


realities is how we
181:42
grow emotionally spiritually
181:45
intellectually
181:46
oh i get that they're pink they're
181:48
growing pains right
181:50
and yeah and then you've dug in so deep
181:53
at this point
181:54
that even if it did happen could you you
181:57
admit it i mean that's human nature to
181:58
me
181:59
this is on a much bigger scale but
182:02
people have a hard time admitting when
182:04
they're wrong
182:04
and especially when they feel guilt and
182:07
different things that their actions
182:09
could have led to something
182:10
it's it's easier to blame someone else
182:12
some people are like that not everybody
182:14
it's character it's got a lot to do with


                                      Page 250
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 264 of 296

Declaration of Linda Kingsland, Continued


182:17
a person's character
182:18
and how they were raised and stuff like
182:20
that but there's some people that don't
182:22
have that character to admit
182:23
i was wrong we all deal with people like
182:26
that on a daily basis
182:27
but you said something in discord the
182:29
other night too you said that really
182:31
resonated you said
182:32
she's done this all very publicly so
182:34
she's committed to this publicly
182:36
she can't she can't really she can't
182:39
really
182:40
disown it now no no because now there's
182:43
notoriety involved
182:46
that she's got a following of people
182:47
that see her as this martyr or this
182:50
this this person that's
182:53


                                      Page 251
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 265 of 296

Declaration of Linda Kingsland, Continued


been horribly wronged and are out for
182:56
justice and so
182:58
that sells that that brings you sympathy
183:01
that brings you friends that
183:02
brings you undying you know devotion
183:05
from
183:05
certain people that don't know any
183:07
better so i get it
183:09
you know but there's got to be a point
183:11
when this finally comes to a head and
183:13
people
183:13
have to stop because you cannot
183:16
you know it's it's not fair it's not
183:19
fair to whitley dylan
183:20
or their families or anyone else and
183:22
it's not fair to that family over there
183:24
to continue to ignore this
183:26
and and try to blame this on other
183:28
people and


                                       Page 252
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 266 of 296

Declaration of Linda Kingsland, Continued


183:29
and hurt them i mean eventually
183:33
somebody's you know got to come to that
183:34
realization be it forced or
183:37
on their own that it's time to move on
183:40
and let christian you know rest in peace
183:42
it's horrible
183:44
but there's a lesson to be learned here
183:46
uh there's so much advocacy that can be
183:48
done for self-harm
183:49
and mental illness outreach
183:52
for people and i i think that's
183:56
the the platform you move ahead with if
183:58
you want the notoriety and
184:00
you want the fame or whatever this has
184:02
brought in you i there's no way you
184:03
can't segue it into that
184:05
you know you're going to have to admit
184:06
you're wrong eventually do i personally
184:09


                                      Page 253
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 267 of 296

Declaration of Linda Kingsland, Continued


think she has the ability to do with
184:10
that
184:11
i don't know i don't know but there's
184:14
people
184:15
involved in this now that are going to
184:16
have to see this and
184:18
unbury their heads and actually look at
184:20
the facts and who's telling the truth
184:23
and who's not and how much of this has
184:25
been made up and sold and how much
184:27
is this is actually true and can be you
184:29
know backed up by the case file
184:31
and admit they were wrong and apologize
184:34
to some people for the way they treated
184:36
them because this is
184:36
like i said divided this community and
184:38
it's divided friends
184:40
and it's divided families i know
184:43
families this


                                     Page 254
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 268 of 296

Declaration of Linda Kingsland, Continued


184:43
is divided whose parents believe one way
184:45
and they don't believe the other way and
184:48
they have had issues because of this
184:51
case alone
184:52
so eventually people are going to have
184:55
to
184:55
to dig down and find that character in
184:57
themselves and
184:58
figure out what they're actually going
185:00
to stand for and if they're okay
185:03
with hurting innocent people that are
185:05
that are still here being victimized by
185:07
this
185:08
and admit they're wrong or if they're
185:10
going to keep
185:11
carrying raised banners for
185:15
well right and i like to think that
185:17
anyone can change anyone can wake up in
185:19


                                     Page 255
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 269 of 296

Declaration of Linda Kingsland, Continued


the morning and say you know what
185:21
today's the day
185:22
that i pump the brakes in the direction
185:25
i was going because that direction is
185:27
not getting me anywhere
185:28
right i've caused a lot of hurt and pain
185:32
and i've caused a lot of chaos and
185:33
turmoil and i've ruined a lot of
185:35
people's lives
185:36
today's the day i pump the brakes
185:38
today's the day i put my
185:39
foot on the brakes decide a different
185:42
direction
185:43
and i tend to think that people would
185:46
have a lot of respect for
185:47
ray and todd if they just came out and
185:50
said
185:51
you know what this has gone too far
185:54
there's been too much hurt there's been


                                           Page 256
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 270 of 296

Declaration of Linda Kingsland, Continued


185:56
too much pain
185:57
there's been the community is divided uh
186:00
whitley is a disaster right
186:05
think of it as a drug if this was a drug
186:07
that somebody was waking up and taken
186:09
every morning
186:10
and it was ruining their lives and other
186:12
people's lives like you just said
186:14
and you made that conscious decision to
186:16
get rehab or help
186:17
everybody be on your side for that
186:19
that's right
186:20
nobody's gonna get mad at you because
186:22
you got off the drug we look at drugs at
186:24
a certain way and people use them to
186:26
self-medicate and stuff like that
186:28
there's a lot of people that support or
186:30
would support people that are getting
186:32


                                      Page 257
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 271 of 296

Declaration of Linda Kingsland, Continued


off an addiction and this is the same
186:34
thing
186:34
it seems to me sometimes this is a drug
186:37
for some people
186:38
and so you know i encourage people to
186:42
seek help and by seek help i mean look
186:43
at the answers and look at the actual
186:45
facts of this case
186:47
and then you know i've never been
186:49
through a nine step program or addicted
186:51
to any drugs or anything like that but
186:53
part of that i think is self-realization
186:55
and coming to terms with the hurt you
186:57
caused and
186:58
i firmly believe like this this case is
187:01
like a drug and there's a lot of people
187:02
that are going to have to do that
187:04
i actually wrote a very uh detailed
187:07
monologue about tragedy addiction people


                                     Page 258
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 272 of 296

Declaration of Linda Kingsland, Continued


187:10
become addicted to tragedy
187:12
and they not only become addicted to
187:13
tragedy they also become
187:15
addicted to that group think around that
187:19
tragedy so getting in these facebook
187:21
groups creating echo chambers
187:23
we all agree with one another we all see
187:25
it the same we're a team rob rob
187:27
we're an army rob rob and they go after
187:30
like you said anyone who disagrees with
187:32
them they go after anyone that they
187:34
identify as their target
187:36
dylan has been their target whitley has
187:38
definitely been their target
187:41
you've been their target there's a lady
187:43
named tammy who's reached out to me who
187:45
has been targeted by them
187:46
many people have been targeted by them
187:48


                                     Page 259
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 273 of 296

Declaration of Linda Kingsland, Continued


but again i like to think that people
187:51
can people know truth when they hear it
187:54
it has a ring truth has a energy to it
187:58
it has a vibration to it
188:00
and people who really want it and people
188:03
who really
188:04
seek it and people who are really
188:07
nourished by
188:08
it they know it when they hear it and
188:11
i like to think that there are people
188:13
that
188:14
are could be caught in rey's echo
188:17
chamber
188:18
and in her army that
188:22
want out they they recognize the truth
188:25
when they hear it i hope they hear some
188:27
of the things that i
188:28
say in the sense that i make and the
188:31
critical thinking that i'm


                                      Page 260
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 274 of 296

Declaration of Linda Kingsland, Continued


188:32
trying to impart to them get off the
188:36
uh mob mentality drug and think for
188:39
yourself
188:40
don't worry about being a part of a
188:42
group or being a part of a
188:45
a club um and think for yourself
188:49
and develop the critical thinking skills
188:51
that it takes to think for yourself
188:52
which will ultimately lead to that
188:54
sharpened um
188:56
discernment where you recognize that
188:58
energy of the truth and you
189:00
you easily you as you go through life
189:03
you will more easily pick up on it
189:05
and that benefits people in all areas of
189:07
their lives it benefits them in their
189:09
marriages that benefits them as parents
189:11
it benefits them in their jobs
189:13


                                           Page 261
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 275 of 296

Declaration of Linda Kingsland, Continued


it benefits them with their friendships
189:15
it benefits them with everything
189:17
in their lives from the smallest
189:18
decision to the biggest decision
189:21
and this is why i do this this is why
189:24
i pick out these cases
189:27
yeah i mean we're all available we are
189:31
all
189:31
hey and i've admitted i did it back
189:34
during kyron horman
189:35
i for a hot minute i fell into the group
189:39
mentality
189:40
and the get her getter getter and that
189:43
pitchfork
189:44
you know like i've said in my last show
189:47
uh
189:47
back during the medieval days they just
189:49
came out of their thatchery
189:51
homes with the burning with the


                                           Page 262
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 276 of 296

Declaration of Linda Kingsland, Continued


189:52
pitchforks and get kill the beast
189:54
kill the we're all gonna determine who's
189:56
the beast we're to go after them and
189:57
kill them
189:58
yeah we're going to get them we're going
189:59
to get them they still do this they just
190:02
have a different medium now they haven't
190:04
they have social media and it's even
190:06
more dangerous because
190:07
they can reach more people
190:11
in less time and they can build these
190:13
echo chambers
190:15
faster and easier and they quickly
190:19
spiral
190:19
out of control into becoming incredibly
190:22
abusive and powerful and powerful
190:26
and it's just it's and it ties into with
190:30
cult creation because i've tied it into
190:33


                                     Page 263
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 277 of 296

Declaration of Linda Kingsland, Continued


the various cults that you know we've
190:37
seen
190:37
develop you know throughout especially
190:41
in the last century many of the cults
190:43
that we've seen jim jones and stuff like
190:44
that and how people
190:46
that's where drinking the kool-aid comes
190:47
from from people just oh yeah blindly
190:49
believing
190:50
and going to their death yeah going to
190:52
drinking kool-aid as you're watching
190:54
people that have already drunk it fall
190:55
down in front of you that's right
190:56
you'll drink yeah i mean the human
190:59
mind's ability to do that
191:00
um to become that gullible and to become
191:04
that easily
191:05
programmed into into believing and like
191:08
jordan said in her video um


                                      Page 264
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 278 of 296

Declaration of Linda Kingsland, Continued


191:12
they fold they just mentally fold and
191:14
they go whatever and
191:16
they're and it's it is very cult-like
191:20
and ray might not even realize she's
191:21
doing it like i'm even willing to give
191:23
her the benefit of the doubt
191:24
that she doesn't even realize how
191:26
dangerous it is what she's doing
191:28
and how antithetical it is to the spirit
191:31
of being an american
191:33
it's you know what's popular
191:36
what's right and always popular and
191:40
i i think it's don't i know it
191:44
i think people they are going to have to
191:47
have a chance to
191:48
actually you know it should raise up a
191:50
red flag
191:51
to anyone that sees something there'll
191:53


                                           Page 265
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 279 of 296

Declaration of Linda Kingsland, Continued


be no posting of case file materials in
191:55
this group
191:56
why not why not right we're going after
192:00
these people the way we're going after
192:01
them with the vitriol and everything
192:02
that we're spewing
192:04
why are we not allowed to see that
192:07
right right anyway i'm taking up a bunch
192:10
of your time my phone battery is getting
192:11
low better yeah i know my devices
192:13
i do thank you so much jared um an
192:16
absolute pleasure thank you
192:18
hey before i go how about how about oh
192:20
dylan
192:22
what's that i said how about oh dylan
192:25
yeah he's still in chat
192:26
he's like he's i think he's in there
192:28
with the telling the ladies about his
192:30
dog


                                      Page 266
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 280 of 296

Declaration of Linda Kingsland, Continued


192:33
he's got all the ladies ooh and on over
192:35
his his dog
192:36
that's what bravery looks like i don't
192:38
know he's a good kid like he really is
192:40
and
192:41
he's gonna live his life he needs to be
192:43
able to live his life and
192:44
i've um my audience knows
192:48
that i
192:51
pride myself on that discernment for the
192:54
truth
192:55
and i am standing behind dylan
192:59
100 the 9-1-1 calls that i played
193:02
are absolutely not staged their heart
193:04
their gut wrenching
193:07
yeah their person are you
193:10
to say that sounds fake and staged what
193:12
is dead inside
193:14


                                       Page 267
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 281 of 296

Declaration of Linda Kingsland, Continued


you to not listen to that 911 call and
193:16
not want
193:17
to just emotionally people who have
193:20
become emotionally tone deaf
193:22
and they've become tone deaf to the
193:23
truth
193:25
and tone deaf to hearing that emotion
193:29
because they have willingly surrendered
193:33
their critical thinking
193:34
they have willingly surrendered to the
193:36
mob mentality and refused to think for
193:38
themselves i mean it's plain as day for
193:40
me
193:40
right it's plain to say for me um but i
193:43
think
193:44
for those people it i have it's like a
193:46
slowly chipping away
193:48
and and working at them to get them to
193:51
uh come around and open um


                                      Page 268
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 282 of 296

Declaration of Linda Kingsland, Continued


193:55
that third eye you'll get there we'll
193:57
get there
193:58
thank you so much jared have a good
194:00
evening and have a good week coming up
194:02
thanks you too all right take care
194:06
all right guys that's it for me um i
194:09
have stuff i still have to do and it's
194:10
12 30.
194:11
it's late so thank you so much for the
194:13
super chats
194:15
thank you guys so much for the paypal
194:16
venmo i
194:18
am going full time so if you want to
194:21
show your support please consider
194:22
becoming a patreon
194:24
and getting in on that discord level
194:27
we've had jared coming in there
194:29
also coming up i'm going to be doing a q
194:31


                                     Page 269
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 283 of 296

Declaration of Linda Kingsland, Continued


a
194:32
on this case with frank who is the uncle
194:36
of whitley who knows the case file
194:40
inside and out
194:41
and hopefully by that time i will have
194:43
had time to myself
194:45
really dig down on that case file and um
194:49
absorb as much as i can from it and i'm
194:51
picking out pieces that i think are
194:53
really
194:53
important that people need to to see and
194:56
acknowledge
194:58
so thank you guys wow we had a great
195:01
turnout tonight
195:04
and yeah please consider joining that
195:06
patreon and showing some support now
195:07
that i'm going full time i'm going to be
195:09
doing a whole lot more
195:10
writing there's going to be more


                                       Page 270
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 284 of 296

Declaration of Linda Kingsland, Continued


195:12
monologues in my future
195:14
but before i really get started on that
195:17
i have like i said i have been
195:19
really exhausted i have had some issue
195:22
health challenges lately i'm going to be
195:26
taking some time to get some r r and
195:30
get my feet under me so
195:34
but yeah thank you so much you guys
195:38
thank you eg thank you melania thank you
195:40
christina thank you so much melissa
195:42
thank you for the abundance of super
195:45
chats guys
195:46
it all adds up it all
195:49
adds up please consider doing paypal and
195:52
venmo
195:52
as those things don't take out the
195:54
little percentage things but the super
195:56
chats are much appreciated because
195:59


                                     Page 271
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 285 of 296

Declaration of Linda Kingsland, Continued


those are that visible that's as i'm
196:01
going i'm seeing that right i'm not
196:03
seeing the paypal in the venmo
196:04
but i'm seeing those super chats and it
196:06
just shows me how much everyone is
196:08
enjoying the show
196:09
so as i was saying as we move forward
196:12
into me
196:13
doing more i will definitely be doing
196:17
more writing there will definitely be
196:19
more
196:19
patreon exclusive stuff and
196:23
i'm going to obviously have time to get
196:25
back into
196:26
the sea glass right
196:30
i'll have time to get back into the sea
196:32
glass
196:33
and the jewelry wrapping
196:37
so


                                          Page 272
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 286 of 296

Declaration of Linda Kingsland, Continued


196:40
matt miller go ahead and reach out to me
196:42
um let's put my
196:44
email in chat
196:52
so there's my email please go ahead and
196:56
reach out to me matt uh
196:58
dylan oh here's louis last minute he's
197:00
like last call wait wait let me in the
197:02
door i'm good it's
197:04
two in the morning what's up lewis
197:09
lewis hey are you leaving
197:12
yeah i'm like yeah i got stuff i got to
197:14
do oh man i can't hear you it's all it's
197:16
all stuttering
197:18
are you driving through mexico i was um
197:20
all up on chat
197:22
early what i said are you driving
197:24
through mexico again
197:28
uh well actually i'm not driving but
197:29


                                      Page 273
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 287 of 296

Declaration of Linda Kingsland, Continued


yeah i have to be somewhere so i was
197:31
listening throughout the whole
197:33
the whole or you know everything earlier
197:35
and i was all up on chat and then i had
197:36
to get ready because um
197:38
i was late as it is but uh but yeah i
197:40
just wanted to uh chime in
197:42
and say that um i don't know i don't
197:45
know
197:45
i have a theory you do have a theory all
197:48
right well share it with me on whatsapp
197:51
yes yes because i wouldn't be ready to
197:54
share it here and i shouldn't but i will
197:57
all right share it with me on whatsapp
197:59
and
198:00
then when i when i'm back and i do
198:03
because i definitely
198:04
want to begin debating and if these
198:07
people don't show


                                      Page 274
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 288 of 296

Declaration of Linda Kingsland, Continued


198:08
up and debate these people that are
198:09
emailing me and leaving comments in my
198:11
comment section if they don't show up
198:14
yeah if they don't show up to debate
198:16
they're they're gonna hear the their
198:18
kraken's gonna come raging out they're
198:20
going to be
198:22
they're going to get the chicken if they
198:25
don't start showing up
198:26
love to wait till i hit the end
198:28
broadcast button
198:30
and then they start flooding the
198:32
comments section with how
198:33
wrong you are i love you but you're off
198:36
base on this one
198:38
kate you're great but i think you're
198:41
wrong on this
198:42
one and that's what they say they don't
198:44


                                      Page 275
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 289 of 296

Declaration of Linda Kingsland, Continued


qualify it they say nothing else but
198:46
thank god for that
198:47
and then i have clueless who left me a
198:49
novel
198:50
the other day about all the
198:53
the talking points that are easily
198:55
dismissed by the case file
198:57
so clueless you're welcome to come on
199:00
panel
199:00
and and debate it but all you people
199:03
that want to sit in my comment section
199:05
and run your peaks
199:08
um you're gonna be expected to show up
199:11
when i do have my panel
199:14
which should look for that sometime end
199:16
of this week
199:18
um yeah or you're gonna start getting
199:22
chickened
199:22
in chat i didn't want to chicken anyone


                                     Page 276
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 290 of 296

Declaration of Linda Kingsland, Continued


199:24
tonight and chat because i was trying to
199:26
be respectful of dylan and kind of keep
199:27
it above board
199:29
but from now on if people want to sit
199:31
and chat and start peppering me
199:33
with their theories and how wrong i am
199:35
and this that and the other
199:36
i said at the start of this this isn't
199:39
really for me
199:40
about arguing the nuances of this case
199:43
okay
199:44
everyone can get their hands on that
199:46
case file and read it for themselves
199:48
i'm going to pull out what i believe is
199:51
pertinent
199:51
and i'm going to be showing it to people
199:53
but anyone can get their hands on that
199:54
case file
199:55


                                       Page 277
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 291 of 296

Declaration of Linda Kingsland, Continued


and read it for themselves but a lot of
199:57
the stuff that i'm seeing
199:58
put at me all the gunshot residue the
200:01
gun had no prints the
200:03
the nick in the light switch
200:06
the trajectory of the bullet this that
200:09
all of it
200:10
can be easily explained by the case file
200:14
and including the um dynamics between
200:18
ray and christian and whitley and
200:20
christian and the truth about dylan and
200:22
all of these things just so easily
200:23
accessible on the kid the truth is right
200:25
there
200:26
in in the case file and you know as i
200:30
said about
200:30
you know i've said about discoveries in
200:32
the past it's not necessarily the
200:34
end-all be-all


                                       Page 278
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 292 of 296

Declaration of Linda Kingsland, Continued


200:35
but um it's there's a lot in there
200:39
that that can't be uh argued so
200:42
but people want to argue it then come on
200:43
and argue it we can argue it all day
200:45
long
200:45
but i would much rather focus on the
200:48
abuse
200:49
of social media and the social media
200:51
aspect of that and the mob mentality
200:54
and taking the peasants to task so
200:58
and voice for the voiceless you are
201:00
welcome to come on panel
201:02
next time when i have open panel debate
201:04
about this case and we could talk about
201:05
anything about it just not tonight
201:07
i guess yeah i was gonna say this person
201:10
was all up on your chat
201:13
conveniently they they have to go right
201:15


                                      Page 279
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 293 of 296

Declaration of Linda Kingsland, Continued


yeah
201:17
this is this is what i see here too when
201:19
i i'm trying to conduct my show
201:22
and i put in all this work it's just
201:24
rude it's rude voice for the voiceless
201:27
it's rude and
201:28
you might want to consider how to be a
201:30
better audience member because i don't
201:32
know do you do that when you go to a
201:33
college course
201:34
or you go to a speaking engagement do
201:37
you sit in the audience
201:38
and just
201:44
run your beak at the person trying to
201:46
put on a show i put a lot of work into
201:48
this
201:48
a lot i put hours and hours of work into
201:51
this
201:52
and cultivating sources and getting


                                           Page 280
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 294 of 296

Declaration of Linda Kingsland, Continued


201:54
people to open up and be comfortable
201:56
with me
201:57
and you just sit in my chat the minute i
201:58
go live and just glocks goes clock squat
202:00
quack
202:02
because you think you're gonna come in
202:03
here and prove you're right and i'm
202:05
wrong
202:07
and it's just rude wait for we have
202:10
wait until we have a designated panel
202:13
voices for voiceless and
202:14
i don't mean to be rude to you voices i
202:16
want to hear what you have to say
202:18
but i want you to wait until there's a
202:20
panel and we can talk about it
202:22
and when it's fair and i can you can
202:24
debate me
202:25
and you can face me because you best
202:27


                                       Page 281
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 295 of 296

Declaration of Linda Kingsland, Continued


believe i'm gonna call you out
202:29
on your i'm gonna expect you to be on
202:31
your a-game
202:33
otherwise don't even bother why bother
202:37
so all right louis
202:42
all right kay i love you
202:46
i'll see you in once i'll see you
202:50
and for those of you okay and for those
202:53
of you saying that you miss lana
202:55
lana i always say it wrong she's gonna
202:58
kill me
202:58
um i do plan on having her back and i do
203:01
plan on addressing
203:02
the continued watts sideshow drama i
203:07
will be getting back into that
203:08
um give me a chance to get some rest and
203:12
get my oomph back
203:16
so all right take care lewis
203:20
all right yes yes yes


                                      Page 282
  Case 3:21-cv-00386-CWR-LGI Document 10-1 Filed 08/23/21 Page 296 of 296

Declaration of Linda Kingsland, Continued


203:24
all right louis i'll see you in whatsapp
203:26
bye take care bye-bye
203:27
all right you guys have a good night see
203:29
you next time take care




                                           Page 283
